Exhibit 10.59

 

Execution Copy

 

SECOND AMENDED AND RESTATED

CREDIT AND GUARANTY AGREEMENT

 

dated as of December 31, 2002

 

among

 

EQUINIX OPERATING CO., INC.

as Borrower

 

and

 

EQUINIX, INC. AND CERTAIN OF ITS SUBSIDIARIES,

as Guarantors,

 

VARIOUS LENDERS,

 

SALOMON SMITH BARNEY INC.,

as Lead Arranger and Book Runner,

 

and

 

CITICORP USA, INC.,

as Administrative Agent and Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             

Page

--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS AND INTERPRETATION

  

2

   

1.1

  

Definitions

  

2

   

1.2

  

Accounting Terms

  

32

   

1.3

  

Interpretation, etc.

  

33

SECTION 2. LOANS

  

33

   

2.1

  

Confirmation and Redesignation of Existing Loans as Term Loans.

  

33

   

2.2

  

[Reserved]

  

33

   

2.3

  

Pro Rata Shares

  

33

   

2.4

  

Use of Proceeds

  

33

   

2.5

  

Evidence of Debt; Register; Lenders' Books and Records; Notes.

  

33

   

2.6

  

Interest on Loans.

  

34

   

2.7

  

Conversion/Continuation.

  

35

   

2.8

  

Default Interest

  

36

   

2.9

  

Fees.

  

36

   

2.10

  

Scheduled Payments

  

36

   

2.11

  

Voluntary Prepayments.

  

37

   

2.12

  

Mandatory Prepayments.

  

38

   

2.13

  

Application of Prepayments/Reductions

  

40

   

2.14

  

Allocation of Certain Payments and Proceeds

  

40

   

2.15

  

General Provisions Regarding Payments

  

41

   

2.16

  

Ratable Sharing

  

42

   

2.17

  

Making or Maintaining Eurodollar Rate Loans

  

42

   

2.18

  

Increased Costs; Capital Adequacy

  

44

   

2.19

  

Taxes; Withholding, etc

  

46

   

2.20

  

Obligation to Mitigate

  

47

   

2.21

  

[Reserved]

  

48

   

2.22

  

Removal or Replacement of a Lender

  

48

SECTION 3. CONDITIONS PRECEDENT

  

49

   

3.1

  

Conditions to Effectiveness

  

49

   

3.2

  

Notices by Borrower

  

52

SECTION 4. REPRESENTATIONS AND WARRANTIES

  

52

   

4.1

  

Organization; Requisite Power and Authority; Qualification

  

52

   

4.2

  

Capital Stock and Ownership

  

52

   

4.3

  

Due Authorization

  

53

   

4.4

  

No Conflict

  

53

   

4.5

  

Governmental Consents

  

53

   

4.6

  

Binding Obligation

  

53

   

4.7

  

Second Amendment Effective Date Financial Statements

  

53

 

i



--------------------------------------------------------------------------------

    

4.8

  

Projections

  

54

    

4.9

  

No Material Adverse Change

  

54

    

4.10

  

No Restricted Junior Payments

  

54

    

4.11

  

Adverse Proceedings, etc.

  

54

    

4.12

  

Payment of Taxes

  

54

    

4.13

  

Properties

  

55

    

4.14

  

Collateral

  

55

    

4.15

  

Environmental Matters

  

56

    

4.16

  

No Defaults

  

56

    

4.17

  

Material Contracts

  

57

    

4.18

  

Governmental Regulation

  

57

    

4.19

  

Margin Stock

  

57

    

4.20

  

Employee Matters

  

57

    

4.21

  

Employee Benefit Plans

  

57

    

4.22

  

Solvency

  

58

    

4.23

  

Compliance with Statutes, etc.

  

58

    

4.24

  

Disclosure

  

58

    

4.25

  

Fees to Management in Connection with the Recapitalization Transactions.

  

59

SECTION 5. AFFIRMATIVE COVENANTS

  

59

    

5.1

  

Financial Statements and Other Reports

  

59

    

5.2

  

Existence

  

63

    

5.3

  

Payment of Taxes and Claims

  

63

    

5.4

  

Maintenance of Properties

  

63

    

5.5

  

Insurance

  

63

    

5.6

  

Books and Records; Inspections; Lenders Meetings

  

64

    

5.7

  

Compliance with Laws

  

65

    

5.8

  

Environmental

  

65

    

5.9

  

Subsidiaries

  

66

    

5.10

  

Post Closing Covenants With Respect to Real Estate Assets

  

67

    

5.11

  

[Reserved].

  

67

    

5.12

  

Post Closing Covenants With Respect to Permitted Equipment Financing Collateral

  

68

    

5.13

  

Further Assurances

  

68

    

5.14

  

Notice of Default Under Lease

  

68

    

5.15

  

Certain Post Second Amendment Effective Date Obligations.

  

68

SECTION 6. NEGATIVE COVENANTS

  

69

    

6.1

  

Indebtedness

  

69

    

6.2

  

Liens

  

70

    

6.3

  

No Further Negative Pledges

  

72

    

6.4

  

Restricted Junior Payments; Restrictions on Payments to European Subsidiaries

  

73

    

6.5

  

Investments

  

73

 

ii



--------------------------------------------------------------------------------

   

6.6

  

Stage 1 Financial Covenants

  

74

   

6.7

  

Stage 2 Financial Covenants

  

75

   

6.8

  

Maximum Consolidated Capital Expenditures

  

76

   

6.9

  

Fundamental Changes; Disposition of Assets; Acquisitions

  

77

   

6.10

  

Disposal of Subsidiary Interests

  

78

   

6.11

  

Sales and Lease-Backs

  

78

   

6.12

  

Sale and Discount of Receivables

  

78

   

6.13

  

Transactions with Shareholders and Affiliates

  

78

   

6.14

  

Conduct of Business

  

79

   

6.15

  

Permitted IBX Facilities

  

79

   

6.16

  

Amendments or Waivers of Certain Documents

  

79

   

6.17

  

Fiscal Year

  

80

   

6.18

  

Foreign Subsidiaries

  

80

   

6.19

  

Acquisition and Ownership of Assets by Company

  

80

   

6.20

  

Company Subsidiaries

  

81

SECTION 7. GUARANTY

  

81

   

7.1

  

Guaranty of the Obligations

  

81

   

7.2

  

Contribution by Guarantors

  

81

   

7.3

  

Payment by Guarantors

  

82

   

7.4

  

Liability of Guarantors Absolute

  

82

   

7.5

  

Waivers by Guarantors

  

84

   

7.6

  

Guarantors' Rights of Subrogation, Contribution, etc.

  

85

   

7.7

  

Subordination of Other Obligations

  

85

   

7.8

  

Continuing Guaranty

  

85

   

7.9

  

Authority of Guarantors or Borrower

  

86

   

7.10

  

Financial Condition of Borrower

  

86

   

7.11

  

Bankruptcy, etc.

  

86

   

7.12

  

Notice of Events

  

87

   

7.13

  

Discharge of Guaranty Upon Sale of Guarantor

  

87

SECTION 8. EVENTS OF DEFAULT

  

87

   

8.1

  

Events of Default

  

87

SECTION 9. AGENTS

  

90

   

9.1

  

Appointment of Agents

  

90

   

9.2

  

Powers and Duties

  

91

   

9.3

  

General Immunity

  

91

   

9.4

  

Agents Entitled to Act as Lender

  

92

   

9.5

  

Lenders' Representations, Warranties and Acknowledgment

  

92

   

9.6

  

Right to Indemnity

  

92

   

9.7

  

Successor Administrative Agent and Collateral Agent

  

93

   

9.8

  

Collateral Documents and Guaranty

  

94

 

iii



--------------------------------------------------------------------------------

 

SECTION 10. MISCELLANEOUS

  

94

   

10.1  

 

Notices

  

94

   

10.2  

 

Expenses

  

95

   

10.3  

 

Indemnity

  

95

   

10.4  

 

Set-Off

  

96

   

10.5  

 

Amendments and Waivers

  

96

   

10.6  

 

Successors and Assigns; Participations

  

97

   

10.7  

 

Independence of Covenants

  

100

   

10.8  

 

Survival of Representations, Warranties and Agreements

  

100

   

10.9  

 

No Waiver; Remedies Cumulative

  

100

   

10.10

 

Marshalling; Payments Set Aside

  

101

   

10.11

 

Severability

  

101

   

10.12

 

Entire Agreement

  

101

   

10.13

 

Obligations Several; Independent Nature of Lenders’ Rights

  

101

   

10.14

 

Headings

  

101

   

10.15

 

Acknowledgment and Consent.

  

102

   

10.16

 

APPLICABLE LAW

  

102

   

10.17

 

CONSENT TO JURISDICTION

  

102

   

10.18

 

WAIVER OF JURY TRIAL

  

103

   

10.19

 

Confidentiality

  

104

   

10.20

 

Usury Savings Clause

  

104

   

10.21

 

Counterparts

  

105

   

10.22

 

Effectiveness

  

105

   

10.23

 

General Release

  

105

   

10.24

 

Amendment and Restatement

  

105

 

 

iv



--------------------------------------------------------------------------------

 

APPENDICES:

  

A-1

  

Outstandings under Existing Credit Agreement

    

A-2

  

Term Loans; Pro Rata Shares

    

B

  

Notice Addresses

           

SCHEDULES:

  

1.1(a)

  

Permitted IBX Facilities

    

1.1(b)

  

Singapore Subsidiaries

    

4.1

  

Jurisdictions of Organization and Qualification

    

4.2

  

Capital Stock and Ownership

    

4.5

  

Governmental Approvals

    

4.13

  

Real Estate Assets

    

4.16

  

Certain Defaults

    

4.17(a)

  

Material Contracts

    

4.17(b)

  

Intellectual Property

    

4.24

  

Disclosure

    

5.1(a)(i)

  

Second Amendment Effective Date Reporting Requirements

    

5.1(a)(iii)

  

Cash and Cash Equivalents at Singapore Subsidiaries

    

5.5

  

Insurance

    

5.15(a)

  

Post-Closing Foreign Collateral

    

5.15(b)

  

Post-Closing Domestic Collateral

    

6.1

  

Certain Indebtedness

    

6.1(i)

  

Permitted Equipment Financing Entered into since the Effective Date

    

6.2

  

Certain Liens

    

6.6

  

Stage 1 Minimum Cash and Cash Equivalents

    

6.7(a)

  

Stage 2 Senior Secured Debt to Annualized Consolidated EBITDA

    

6.7(b)

  

Stage 2 Total Debt to Annualized Consolidated EBITDA

    

6.7(c)

  

Stage 2 Minimum Annualized Consolidated EBITDA/Interest Expense Ratio

    

6.7(d)

  

Stage 2 Pro Forma Debt Service Coverage Ratio

    

6.7(e)

  

Stage 2 Minimum Cash and Cash Equivalents

    

6.8(a)

  

Stage 1 and 2 Maximum Consolidated Capital Expenditures

    

6.8(b)

  

Capital Expenditures of Singapore Subsidiaries

    

6.13

  

Certain Affiliate Transactions

 

v



--------------------------------------------------------------------------------

 

EXHIBITS:

  

A-1

  

[Reserved]

    

A-2

  

Conversion/Continuation Notice

    

B-1

  

Tranche A Term Loan Note

    

B-2

  

[Reserved]

    

C-1

  

Stage 1 Compliance Certificate

    

C-2

  

Stage 2 Compliance Certificate

    

D

  

Opinions of Counsel

    

E

  

Assignment Agreement

    

F

  

Certificate Re Non-bank Status

    

G

  

Second Amendment Effective Date Certificate

    

H

  

Counterpart Agreement

    

I

  

Master Pledge and Security Agreement

    

J

  

Mortgage

    

K

  

Landlord Agreement

    

L

  

[Reserved]

    

M

  

Form of Confirmation of Grant

    

N

  

Form of Release

    

O

  

[Reserved]

    

P

  

Singapore Subsidiaries Investment Certificate

    

Q

  

Intercreditor Agreement

 

vi



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

CREDIT AND GUARANTY AGREEMENT

 

This SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of
December 31, 2002, is entered into by and among EQUINIX OPERATING CO., INC., a
Delaware corporation, as the Borrower (“OpCo”), EQUINIX, INC., a Delaware
corporation, as a Guarantor (“Company”), and CERTAIN SUBSIDIARIES OF THE
COMPANY, as Guarantors, the Lenders party hereto from time to time, SALOMON
SMITH BARNEY INC. (“SSB”), as Lead Arranger (in such capacity, the “Lead
Arranger”), and Book Runner (in such capacity, the “Book Runner”), CITICORP USA
INC. (“Citicorp”), as Administrative Agent (together with its permitted
successors and assigns in such capacity, “Administrative Agent”) and as
Collateral Agent (as successor to CIT Lending Services Corporation and together
with its permitted successors and assigns in such capacity, “Collateral Agent”).

 

RECITALS:

 

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

 

WHEREAS, OpCo, Company and the Guarantors are party to that certain Amended and
Restated Credit Agreement dated as of September 30, 2001 (as amended through the
date hereof, the “Existing Credit Agreement”) among Goldman Sachs Credit
Partners L.P., as joint lead arranger, joint book runner and syndication agent,
SSB as joint lead arranger and joint book runner, Citicorp as administrative
agent, CIT Lending Services Corporation, as the collateral agent and the lenders
party thereto;

 

WHEREAS, pursuant to the Existing Credit Agreement and the other documents
entered into in connection therewith Company secured all of its obligations
under the Existing Credit Agreement by granting to Collateral Agent, for the
benefit of Secured Parties, a First Priority Lien on substantially all of its
assets, including a pledge of all of the Capital Stock of each of its
Subsidiaries, other than Purchase Money Loans made to Company which were secured
solely by the assets financed with the proceeds of such Loans;

 

WHEREAS, pursuant to the Existing Credit Agreement and the other documents
entered into in connection therewith OpCo has secured all of its obligations
under the Existing Credit Agreement by granting to Collateral Agent, for the
benefit of Secured Parties, a First Priority Lien on substantially all of its
assets, including a pledge of all of the Capital Stock of each of its
Subsidiaries and all the Capital Stock of each of its Foreign Subsidiaries;

 

WHEREAS, pursuant to the Existing Credit Agreement and the other documents
entered into in connection therewith Guarantors have guaranteed the obligations
of OpCo (and, to the extent not prohibited under the Senior Notes, Company)
hereunder and to secure their respective obligations thereunder by granting to
Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of their respective assets, including a pledge of all of the
Capital Stock of each of their respective Domestic Subsidiaries and all the
Capital Stock of each of their respective Foreign Subsidiaries;



--------------------------------------------------------------------------------

WHEREAS, (i) Company proposes to exchange at least $110,000,000 aggregate
principal amount of Senior Notes for Cash and Qualifying Equity as more fully
described herein, (ii) Company proposes to issue up to $40,000,000 aggregate
principal amount of Convertible Notes, of which at least $30,000,000 will be
issued on the Second Amendment Effective Date and (iii) Company proposes to
consummate the Recapitalization Transactions pursuant to the terms of the
Combination Agreement;

 

WHEREAS, Company and OpCo have requested that Lenders and Agents make certain
amendments to the Existing Credit Agreement to permit the Exchange Offer, the
issuance of the Convertible Notes and the Recapitalization Transactions and to
make certain revisions to the Existing Credit Agreement in connection therewith;

 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement and that this Agreement amend and restate in its
entirety the Existing Credit Agreement and re-evidence the Obligations of OpCo
and each other Credit Party outstanding after giving effect to the prepayment of
Existing Loans on the Effective Date contemplated hereby; and

 

WHEREAS, it is the intent of Credit Parties to confirm that all Obligations of
Credit Parties under the other Credit Documents, as amended hereby, shall
continue in full force and effect and that, from and after the Effective Date,
all references to the “Credit Agreement” contained therein shall be deemed to
refer to this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree to amend and restate
the Existing Credit Agreement as follows:

 

SECTION 1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

 

“A-1 Notes” means the 14% Series A-1 Convertible Secured Notes due 2007 of
Company in an aggregate principal amount of up to $30,000,000 plus any
corresponding PIK Notes issued pursuant to the terms and conditions of the
Securities Purchase Agreement.

 

“A-2 Notes” means the 10% Series A-2 Convertible Secured Notes due 2007 of
Company in an aggregate principal amount of up to $10,000,000 plus any
corresponding PIK Notes issued pursuant to the terms and conditions of the
Securities Purchase Agreement.

 

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (and rounding upward to the next whole multiple of 1/16 of
1%) (i) (a) the rate per annum (rounded to the nearest 1/100 of 1%) equal to the
rate determined by Administrative Agent to be the offered rate which appears on
the page of the Telerate Screen which displays an average British Bankers
Association Interest Settlement Rate (such page currently being page

 

2



--------------------------------------------------------------------------------

number 3740 or 3750, as applicable) for deposits (for delivery on the first day
of such period) with a term equivalent to such period in Dollars, determined as
of approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (b) in the event the rate referenced in the preceding
clause (a) does not appear on such page or service or if such page or service
shall cease to be available, the rate per annum (rounded to the nearest 1/100 of
1%) equal to the rate determined by Administrative Agent to be the offered rate
on such other page or other service which displays an average British Bankers
Association Interest Settlement Rate for deposits (for delivery on the first day
of such period) with a term equivalent to such period in Dollars, determined as
of approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (c) in the event the rates referenced in the preceding
clauses (a) and (b) are not available, the rate per annum (rounded to the
nearest 1/100 of 1%) equal to the offered quotation rate to first class banks in
the London interbank market by Administrative Agent for deposits (for delivery
on the first day of the relevant period) in Dollars of amounts in same day funds
comparable to the principal amount of the applicable Loan of Administrative
Agent, in its capacity as a Lender, for which the Adjusted Eurodollar Rate is
then being determined with maturities comparable to such period as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, by (ii) an amount equal to (a) one minus (b) the Applicable
Reserve Requirement.

 

“Administrative Agent” as defined in the preamble hereto.

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Company or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the knowledge of
Company or any of its Subsidiaries, threatened against or affecting Company or
any of its Subsidiaries or any property of Company or any of its Subsidiaries.

 

“Affected Lender” as defined in Section 2.17(b).

 

“Affected Loans” as defined in Section 2.17(b).

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.
Neither any Agent nor any Lender shall be deemed Affiliates of any Credit Party,
by virtue of the security interests granted under the Pledge and Security
Agreement.

 

“Agent” means each of the Lead Arranger, Book Runner, Administrative Agent and
Collateral Agent.

 

 

3



--------------------------------------------------------------------------------

 

“Aggregate Amounts Due” as defined in Section 2.16.

 

“Aggregate Excess Cash” means the aggregate consolidated amount of Cash and Cash
Equivalents in excess of $20,000,000 as listed on the consolidated balance sheet
of Company and its Subsidiaries as at the end of any Fiscal Quarter.

 

“Aggregate Payments” as defined in Section 7.2.

 

“Agreement” means prior to the Second Amendment Effective Date, the Existing
Credit Agreement and, on and after the Second Amendment Effective Date, this
Amended and Restated Credit and Guaranty Agreement, dated as of December 31,
2002, as it may be amended, restated, supplemented or otherwise modified from
time to time.

 

“Annualized Consolidated EBITDA” means, as of any date of determination,
Consolidated EBITDA for the most recently completed Fiscal Quarter multiplied by
four.

 

“Applicable Margin” means (i) from the Closing Date until the end of Stage 1,
(a) with respect to Loans that are Eurodollar Rate Loans, 4.25% per annum and
(b) with respect to Loans that are Base Rate Loans, an amount equal to the
Applicable Margin for Eurodollar Rate Loans as set forth in clause (i)(a) above,
minus 1.00% per annum; provided that, on and after the Effective Date the
interest rates otherwise applicable pursuant to this clause (i) shall be
increased by 0.50% per annum; and (ii) during Stage 2, (a) with respect to the
Loans that are Eurodollar Rate Loans, a percentage, per annum, determined by
reference to the Total Leverage Ratio in effect from time to time as set forth
below:

 

Total

Leverage

Ratio

--------------------------------------------------------------------------------

    

Applicable Margin

for Eurodollar Rate

--------------------------------------------------------------------------------

³6.0:1.00

    

4.25%

<6.0:1.00

³4.5:1.00

    

4.00%

<4.5:1.00

³3.0:1.00

    

3.75%

<3.0:1.00

    

3.50%

 

and (b) with respect to Loans that are Base Rate Loans, an amount equal to the
Applicable Margin for Eurodollar Rate Loans as set forth in clause (ii)(a) above
minus 1.00% per annum. No change in the Applicable Margin contemplated by clause
(ii) above shall be effective until three (3) Business Days after the date on
which Administrative Agent shall have received the applicable financial
statements and a Compliance Certificate pursuant to Section 5.1(d) calculating
the Total Leverage Ratio. At any time Company has not submitted to
Administrative Agent the applicable information as and when required under
Section 5.1(d), the Applicable Margin shall be determined as if the Total
Leverage Ratio were in excess of 6.00:1.00 until such time as Company has
provided the information required under Section 5.1(d). Within one (1)

 

4



--------------------------------------------------------------------------------

Business Day of receipt of the applicable information as and when required under
Section 5.1(d), Administrative Agent shall give each Lender telefacsimile or
telephonic notice (confirmed in writing) of the Applicable Margin in effect from
such date.

 

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including,
without limitation, any basic marginal, special, supplemental, emergency or
other reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System or other applicable banking regulator. Without limiting the
effect of the foregoing, the Applicable Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks with respect to
(i) any category of liabilities which includes deposits by reference to which
the applicable Adjusted Eurodollar Rate or any other interest rate of a Loan is
to be determined, or (ii) any category of extensions of credit or other assets
which include Eurodollar Rate Loans. A Eurodollar Rate Loan shall be deemed to
constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements without benefits of credit for proration, exceptions or
offsets that may be available from time to time to the applicable Lender. The
rate of interest on Eurodollar Rate Loans shall be adjusted automatically on and
as of the effective date of any change in the Applicable Reserve Requirement.

 

“Asset Sale” means a sale, lease or sublease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition (any such
transaction, a “Disposition”) to, or any exchange of property with, any Person
(other than Company or any Guarantor Subsidiary), in one transaction or a series
of transactions, of all or any part of Company’s or any of its Subsidiaries’
businesses, assets or properties of any kind, whether real, personal, or mixed
and whether tangible or intangible, whether now owned or hereafter acquired,
including, without limitation, the Capital Stock of any of Company’s
Subsidiaries, other than (i) inventory (or other assets) sold or leased in the
ordinary course of business, (ii) disposals of obsolete, worn out or surplus
property, (iii) Dispositions of other assets for aggregate consideration of less
than $50,000 with respect to any transaction or series of related transactions
and less than $250,000 in the aggregate during any Fiscal Year, (iv) sales of
Cash Equivalents in the ordinary course of business, (v) Permitted Liens, and
(vi) sale and leaseback transactions in connection with a Permitted Equipment
Financing.

 

“Assignment Agreement” means an Assignment Agreement substantially in the form
of Exhibit E, with such amendments or modifications as may be approved by
Administrative Agent.

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president and one of its vice presidents (or the equivalent thereof), or such
Person’s chief financial officer and treasurer.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

 

5



--------------------------------------------------------------------------------

 

“Base Rate” means, for any day, a rate per annum equal to the greater of (i) the
Prime Rate in effect on such day and (ii) the Federal Funds Effective Rate in
effect on such day plus ½ of 1%. Any change in the Base Rate due to a change in
the Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

 

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

 

“Beneficiary” means each Agent, Lender and Lender Counterparty.

 

“Book Runner” as defined in the preamble hereto.

 

“Borrower” means OpCo.

 

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” shall mean any day
which is a Business Day described in clause (i) and which is also a day for
trading by and between banks in Dollar deposits in the London interbank market.

 

“Capital Expenditure” means, for any period, the aggregate of all expenditures
of any Person during such period that, in accordance with GAAP, are or should be
included in “purchase of property and equipment” or similar items, including
without limitation construction in progress, reflected in the statement of cash
flows of such Person. Notwithstanding the foregoing, the term “Capital
Expenditure” shall not include capital expenditures constituting (i) the
reinvestment of Net Asset Sale Proceeds or Net Insurance/Condemnation Proceeds
made in accordance with Sections 2.12(a) and (b), (ii) Permitted Acquisitions
and (iii) that portion of any capital expenditure solely attributable to or
deemed paid for through the issuance by Company of a warrant to purchase capital
stock of Company.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

 

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

 

6



--------------------------------------------------------------------------------

 

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; (v) repurchase obligations of any Lender or of any
commercial bank that is a member of the Federal Reserve System, is organized
under the laws of the United States or any State thereof and has combined
capital and surplus of at least $1 billion having a term of not more than 90
days with respect to securities issued or fully guaranteed or insured by the
Government of the United States and (vi) shares of any money market mutual fund
that (a) has a substantial portion of its assets invested continuously in the
types of investments referred to in clauses (i) and (ii) above, (b) has net
assets of not less than $500,000,000, and (c) has the highest rating obtainable
from either S&P or Moody’s.

 

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit F.

 

“Change of Control” means, at any time, (i) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act, other than the
Principal Stockholders, (a) (x) shall have acquired beneficial ownership of 35%
or more on a fully diluted basis of the voting and/or economic interest in the
Capital Stock of Company and (y) the Principal Stockholders own, in the
aggregate, a lesser percentage of the total voting and/or economic interest in
the Capital Stock of Company than such Person or group and do not have the
ability by voting power, contract or otherwise to elect or designate for
election a majority of the board of directors (or similar governing body) of
Company, or (b) shall have obtained the power (whether or not exercised) to
elect a majority of the board of directors (or similar governing body) of
Company; (ii) the majority of the seats (other than vacant seats) on the board
of directors (or similar governing body) of Company shall cease to be occupied
by Persons who either (a) were members of the board of directors of Company on
the Second Amendment Effective Date or (b) were nominated for election by the
board of directors of Company, a majority of whom were directors on the Second
Amendment Effective Date or whose election or nomination for election was
previously approved by a majority of such directors; (iii) STT shall cease to
own or have the right to own at least 75% of the percentage of voting and/or
economic interest of the Capital Stock of Company that it owns on the Second
Amendment Effective Date on a fully diluted basis (excluding (y) options and
stock issued pursuant to Company’s stock incentive and stock purchase plans
existing on the Second Amendment Effective Date; and (z)

 

7



--------------------------------------------------------------------------------

stock issuable in connection with the issuance of A-2 Notes and associated
warrants); or (iv) any “change of control” or similar event under the Securities
Purchase Agreement or any document evidencing any Permitted Equipment Financing
shall occur.

 

“Closing Date” means December 20, 2000, the date on which the conditions set
forth in Section 3.1 of the Original Credit Agreement were satisfied.

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.

 

“Collateral Agent” as defined in the preamble hereto.

 

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Landlord Agreements, the Intercreditor Agreement and all other instruments,
documents and agreements delivered by any Credit Party pursuant to this
Agreement or any of the other Credit Documents in order to grant to Collateral
Agent, for the benefit of Secured Parties, a Lien on any real, personal or mixed
property of that Credit Party as security for the Obligations.

 

“Columbia” means Columbia Capital Partners and any affiliate thereof.

 

“Columbia Syndicate” means Lone Tree Capital and Goldman, Sachs & Co.

 

“Combination Agreement” means that certain Combination Agreement dated as of
October 2, 2002 among Company, Eagle Panther Acquisition Corp., a Delaware
corporation, Eagle Jaguar Acquisition Corp., a Delaware corporation, i-STT Pte
Ltd, a corporation organized under the laws of the Republic of Singapore, STT
Communications Ltd, a corporation organized under the laws of the Republic of
Singapore, Pihana and Jane Dietze, as representative of the stockholders of
Pihana.

 

“Company” as defined in the preamble hereto.

 

“Complementary Business” means storage services, content distribution, network
management, security services, monitoring, site management and similar related
activities, in each case relating to the operation of Permitted IBX Facilities.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C-1 or C-2.

 

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
Capital Expenditures of Company and its Subsidiaries during such period
determined on a consolidated basis, in accordance with GAAP.

 

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period, excluding any amount not payable in Cash.

 

8



--------------------------------------------------------------------------------

 

“Consolidated Current Assets” means, as at any date of determination, the total
assets of Company and its Subsidiaries on a consolidated basis that may properly
be classified as current assets in conformity with GAAP, excluding Cash and Cash
Equivalents.

 

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Company and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.

 

“Consolidated EBITDA” means, for any period, an amount determined for Company
and its Subsidiaries on a consolidated basis equal to (i) the sum, without
duplication, of the amounts for such period of (a) Consolidated Net Income, (b)
Consolidated Interest Expense, (c) provisions for taxes based on income, (d)
total depreciation expense, (e) total amortization expense, (f) to the extent
deducted in determining Consolidated Net Income, any amount deducted solely as a
result of the repayment of reimbursement obligations owed to issuing banks in
connection with a drawing under letters of credit in an aggregate face amount of
$25,000,000 in favor of iStar San Jose LLC, pursuant to a release of cash
collateral in a like amount and (f) other non-Cash items reducing Consolidated
Net Income (excluding any such non-Cash item to the extent that it represents an
accrual or reserve for potential Cash items in any future period or amortization
of a prepaid Cash item that was paid in a prior period), minus (ii) other
non-Cash items increasing Consolidated Net Income for such period (excluding any
such non-Cash item to the extent it represents an accrual of revenue, the
reversal of an accrual or reserve for potential Cash item in any prior period,
in each case, in the ordinary course of business) and (iii) interest income.

 

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to: (i) the sum, without duplication, of the amounts for such period of
(a) Consolidated EBITDA, minus (b) the Consolidated Working Capital Adjustment,
minus (ii) the sum, without duplication, of the amounts for such period of (a)
repayments of Consolidated Total Debt, (b) Consolidated Capital Expenditures
(excluding any Capital Expenditures prohibited by Section 6.8) (net of (i) any
proceeds of any related financings with respect to such expenditures, and (ii)
any insurance and condemnation proceeds used to finance the replacement of
destroyed or appropriated property), (c) Consolidated Cash Interest Expense;
provided, that Consolidated Cash Interest Expense shall be deemed to include any
savings realized by Company and its Subsidiaries attributable to interest
deferrals and interest reductions in connection with the refinancing or exchange
of any of the Senior Notes, and (d) provisions for current taxes based on income
of Company and its Subsidiaries and payable in cash with respect to such period,
and (e) to the extent not otherwise deducted in determining Consolidated Excess
Cash Flow, Cash consideration paid for Permitted Acquisitions and Investments
permitted hereunder (in each case, net of any proceeds of related financings and
issuances of Capital Stock incurred to finance such Permitted Acquisitions and
Investments).

 

“Consolidated Interest Expense” means, for any period, total interest expense
(including commitment fees and that portion attributable to Capital Leases in
accordance with GAAP and capitalized interest) of Company and its Subsidiaries
on a consolidated basis with respect to all outstanding Indebtedness of Company
and its Subsidiaries, including all commissions, discounts and other fees and
charges owed with respect to letters of credit and

 

9



--------------------------------------------------------------------------------

 

bankers’ acceptance financing and net costs under Interest Rate Agreements, but
excluding, however, any amounts referred to in Section 2.9 payable on or before
the Closing Date and fees payable to Lenders pursuant to Section 3.1(j).

 

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, minus (ii) (a) the
income (or loss) of any Person (other than a Subsidiary) in which any other
Person (other than Company or any of its Subsidiaries) has a joint interest,
except to the extent of the amount of dividends or other distributions actually
paid to Company or any of its Subsidiaries by such Person during such period,
(b) the income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with Company or any of its
Subsidiaries or that Person’s assets are acquired by Company or any of its
Subsidiaries, (c) the income of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, (d) any after-tax gains
or losses attributable to Asset Sales or returned surplus assets of any Pension
Plan, and (e) (to the extent not included in clauses (a) through (d) above) any
net extraordinary gains or net extraordinary losses.

 

“Consolidated Senior Secured Debt” means, as at any time of determination, the
aggregate stated balance sheet amount of all outstanding Indebtedness of Company
and its Subsidiaries under (i) this Agreement, (ii) the Permitted Equipment
Financings, (iii) any secured trade payables and (iv) Capital Leases.

 

“Consolidated Total Capitalization” means the sum of (a) Consolidated Total Debt
and (b) paid-in-equity capital of Company or any of its Subsidiaries (including
preferred stock but excluding (i) any additional equity issued as pay-in-kind
dividends on issued and outstanding equity securities and (ii) any accumulated
deficits resulting from operations).

 

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness (without giving effect to any
original issue discount) of Company and its Subsidiaries determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.

 

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the end of such period exceeds (or is less
than) Consolidated Working Capital as of the beginning of such period.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

10



--------------------------------------------------------------------------------

 

“Contributing Guarantors” as defined in Section 7.2.

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

 

“Convertible Note Collateral Documents” means the Convertible Note Security
Agreement, any landlord agreement or mortgage entered into with STT as the
Convertible Note Agent (together with its permitted successors and assigns in
such capacity, the “Convertible Note Agent”), the Intercreditor Agreement and
all other instruments, documents and agreements delivered by the Company or any
Subsidiaries in order to grant to Convertible Note Agent for the benefit of the
holders of the Convertible Notes, a Lien on any real, personal or mixed property
as security for the obligations of Company pursuant to the Securities Purchase
Agreement.

 

“Convertible Note Documents” means collectively, (i) the Securities Purchase
Agreement, (ii) the Convertible Notes, (iii) the Warrants, (iv) the Convertible
Note Guaranty, (v) the Registration Rights Agreement and (vi) the Convertible
Note Collateral Documents.

 

“Convertible Note Security Agreement” means the Pledge and Security Agreement
entered into between Company and Convertible Note Agent in the form of Exhibit
I, with such amendments, modifications or supplements as may be approved by the
Administrative Agent, Collateral Agent and Convertible Note Agent and subject to
the terms and provisions of the Intercreditor Agreement.

 

“Convertible Note Guaranty” means that certain Guaranty dated December 31, 2002
made by Equinix Operating Co., Inc., Equinix Europe, Inc. and Equinix-DC, Inc.,
in favor of each Holder under and as defined in the Securities Purchase
Agreement and subject to the terms and provisions of the Intercreditor
Agreement.

 

“Convertible Notes” means collectively, the A-1 Notes and A-2 Notes.

 

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H.

 

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, and all other documents, instruments or agreements executed and
delivered by a Credit Party for the benefit of the Agents, or any Lender in
connection herewith, including Hedge Agreements with any Lender Counterparty, in
each case, as may be amended, supplemented or otherwise modified from time to
time.

 

“Credit Extension” has the meaning assigned in the Existing Credit Agreement.

 

“Credit Party” means Company, OpCo and any of its Subsidiaries from time to time
party to a Credit Document.

 

11



--------------------------------------------------------------------------------

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Company’s and its Subsidiaries’
operations.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Deferral Amount” means with respect to any proceeds received by Company
pursuant to STT’s exercise of the STT Additional Equity Option, (i) in an
initial aggregate amount of up to $10,000,000, for each $1 of equity received by
Company or any of its Subsidiaries, $3 of amortization scheduled in 2005 shall
be deferred to 2006 pursuant to the terms of Section 2.10; and (ii) in a
subsequent aggregate amount of up to $5,000,000, for each $1 of equity received
by Company or any of its Subsidiaries, $2 of amortization scheduled for 2005
shall be deferred to 2006 pursuant to the terms of Section 2.10. In no event
shall the total Deferral Amount exceed $40,000,000.

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Disposition” as defined within the definition Asset Sale.

 

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, (a) matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to April 15, 2006; provided, however,
that any Equity Interest that would constitute Disqualified Stock solely because
the holders thereof have the right to require the Company to repurchase such
Equity Interest upon the occurrence of a Change of Control or an Asset Sale
shall not constitute Disqualified Stock if the terms of such Equity Interest
provide that the Company may not repurchase or redeem such Equity Interest
pursuant to such provisions unless such repurchase or redemption complies with
Section 6.4 or (b) requires the payment of cash dividends or other payments to
the holder thereon, unless through December 15, 2005 such cash dividends or
other payments are only required to be paid and are only paid from the proceeds
of the issuance of such Equity Interest and sums of such proceeds are at the
time of such issuance placed in escrow for the purpose of making such payments
sufficient to make such payments through such date and are at all times prior to
such date sufficient therefor.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

 

12



--------------------------------------------------------------------------------

 

“Effective Date” means September 30, 2001, the date on which the conditions set
forth in Section 3.1 of the Existing Credit Agreement were satisfied.

 

“Effective Date Mortgage” means a mortgage substantially in the form of Exhibit
J annexed hereto.

 

“Effective Date Mortgage Modification” has the meaning given to such term in the
Existing Credit Agreement.

 

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), and (ii) any commercial bank, financial
institution, insurance company, investment or mutual fund or other entity that
is an “accredited investor” (as defined in Regulation D under the Securities
Act) and which extends credit or buys loans as one of its businesses; provided,
no Affiliate of Company shall be an Eligible Assignee.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was sponsored, maintained or contributed to by, or
required to be contributed by, Company, any of its Subsidiaries or any of their
respective ERISA Affiliates.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

 

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, guidance documents, judgments, Governmental
Authorizations, or any other requirements of Governmental Authorities relating
to (i) environmental matters, including those relating to any Hazardous
Materials Activity; (ii) the generation, use, storage, transportation or
disposal of Hazardous Materials; or (iii) occupational safety and health,
industrial hygiene, land use or the protection of human, plant or animal health
or welfare, in any manner applicable to Company or any of its Subsidiaries or
any Facility.

 

“Equity Interests” means Capital Stock of Company and all warrants, options or
other rights to acquire Capital Stock of Company (but excluding any debt
security that is convertible into, or exchangeable for, Capital Stock of
Company).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or

 

13



--------------------------------------------------------------------------------

not incorporated) which is a member of a group of trades or businesses under
common control within the meaning of Section 414(c) of the Internal Revenue Code
of which that Person is a member; and (iii) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Internal Revenue Code
of which that Person, any corporation described in clause (i) above or any trade
or business described in clause (ii) above is a member. Any former ERISA
Affiliate of Company or any of its Subsidiaries shall continue to be considered
an ERISA Affiliate of Company or any such Subsidiary within the meaning of this
definition with respect to the period such entity was an ERISA Affiliate of
Company or such Subsidiary and with respect to liabilities arising after such
period for which Company or such Subsidiary could be liable under the Internal
Revenue Code or ERISA.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the withdrawal by
Company, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability pursuant to Section 4063 or 4064
of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Company, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA; (vii) the withdrawal of Company, any of its Subsidiaries or
any of their respective ERISA Affiliates in a complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan if there is any potential liability therefor, or the receipt by Company,
any of its Subsidiaries or any of their respective ERISA Affiliates of notice
from any Multiemployer Plan that it is in reorganization or insolvency pursuant
to Section 4241 or 4245 of ERISA, or that it intends to terminate or has
terminated under Section 4041A or 4042 of ERISA; (viii) the occurrence of an act
or omission which could give rise to the imposition on Company, any of its
Subsidiaries or any of their respective ERISA Affiliates of fines, penalties,
taxes or related charges under Chapter 43 of the Internal Revenue Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Employee Benefit Plan; (ix) the assertion of a material claim (other than
routine claims for benefits) against any Employee Benefit Plan other than a
Multiemployer Plan or the assets thereof, or against Company, any of its
Subsidiaries or any of their respective ERISA Affiliates in connection with any
Employee Benefit Plan; (x) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Internal Revenue Code) to qualify
under Section 401(a) of the Internal Revenue Code, or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation

 

14



--------------------------------------------------------------------------------

under Section 501(a) of the Internal Revenue Code; or (xi) the imposition of a
Lien pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue Code or
pursuant to ERISA with respect to any Pension Plan.

 

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

 

“European Subsidiaries” means the Subsidiaries owned by Equinix Europe, Inc.

 

“Event of Default” means each of the conditions or events set forth in Section
8.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Exchange Offer” means the exchange by Company of Senior Notes for Qualifying
Equity and Cash pursuant to the terms and conditions of the Exchange Offer
Documents.

 

“Exchange Offer Documents” means the Offer to Exchange and Consent Solicitation
Statement, dated November 26, 2002, and the Letters of Transmittal/Consent
referred to therein.

 

“Existing Indebtedness” means the Indebtedness listed on Schedule 6.1.

 

“Existing Credit Agreement” has the meaning assigned to that term in the
recitals hereto.

 

“Existing Loans” means Loans outstanding under the Existing Credit Agreement
immediately prior to satisfaction and/or waiver of the conditions to
effectiveness set forth in Section 3.1 of this Agreement.

 

“Existing Mortgages” means the Mortgages granted prior to the date of the
Existing Credit Agreement as security for the Obligations under the Original
Credit Agreement.

 

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Company or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

 

“Fair Share” as defined in Section 7.2.

 

“Fair Share Contribution Amount” as defined in Section 7.2.

 

“Fair Share Shortfall” as defined in Section 7.2.

 

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the

 

15



--------------------------------------------------------------------------------

Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided, (i) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (ii) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to
Administrative Agent, in its capacity as a Lender, on such day on such
transactions as determined by Administrative Agent.

 

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Company that such financial statements fairly
present, in all material respects, the financial condition of Company and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments.

 

“Financial Plan” as defined in Section 5.1(k).

 

“First Amendment” means that certain Waiver and First Amendment to Amended and
Restated Credit and Guaranty Agreement among, Company, OpCo and the lenders and
agents party thereto, which waived certain provisions and made certain
amendments to the Existing Credit Agreement.

 

“First Amendment Effective Date” means July 31, 2002, the date of the
satisfaction of the conditions precedent set forth in the First Amendment.

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than Permitted Liens.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Company and its Subsidiaries ending on
December 31st of each calendar year.

 

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of the Collateral Agent, for the benefit of the Secured Parties, and
located in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards.

 

“Foreign Accounts Receivable” means, any receivable of Company and its
Subsidiaries for products and services billed to customers which are not located
in the United States or which are not denominated in US dollars receivables.

 

“Foreign Subsidiary” means, with respect to any Person, any Subsidiary that is
not a Domestic Subsidiary.

 

“Funding Guarantors” as defined in Section 7.2.

 

16



--------------------------------------------------------------------------------

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

 

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

“Grantor” as defined in the Pledge and Security Agreement.

 

“Guaranteed Obligations” as defined in Section 7.1.

 

“Guarantor” means Company and each Subsidiary of Company other than OpCo and the
Singapore Subsidiaries.

 

“Guarantor Subsidiary” means each Guarantor other than Company.

 

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

 

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
entered into with a Lender Counterparty in order to satisfy the requirements of
this Agreement or otherwise in the ordinary course of Company’s or any of its
Subsidiaries’ businesses and not for speculative purposes.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under

 

17



--------------------------------------------------------------------------------

such applicable laws which may hereafter be in effect and which allow a higher
maximum nonusurious interest rate than applicable laws now allow.

 

“IBX Facilities” means Internet Business Exchange facilities, including, without
limitation, the Permitted IBX Facilities, which are designed, developed (or
acquired by) and operated by Company or one of its Subsidiaries for the purpose
of providing Internet access, colocation services, telecommunications access,
mechanical and power systems and operations and customer service and support and
is either owned in fee by Company or one of its Subsidiaries or operated under a
distinct long term lease agreement between Company or one of its Subsidiaries
and a landlord.

 

“Increased-Cost Lender” as defined in Section 2.22.

 

“Indebtedness”, as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA and
ordinary course trade payables), which purchase price is (a) due more than six
months from the date of incurrence of the obligation in respect thereof or (b)
evidenced by a note or similar written instrument; (v) all indebtedness secured
by any Lien on any property or asset owned or held by that Person regardless of
whether the indebtedness secured thereby shall have been assumed by that Person
or is nonrecourse to the credit of that Person; (vi) the greater of the face
amount of any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings and the
maximum amount for which such Person may otherwise be liable under such letters
of credit; (vii) the direct or indirect guaranty, endorsement (other than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another; (viii) any obligation of such Person the primary purpose or intent
of which is to provide assurance to an obligee that the obligation of the
obligor thereof will be paid or discharged, or any agreement relating thereto
will be complied with, or the holders thereof will be protected (in whole or in
part) against loss in respect thereof; (ix) any liability of such Person for the
obligation of another through any agreement (contingent or otherwise) (a) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (b) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclauses (a) or (b) of this clause (ix), the primary purpose
or intent thereof is as described in clause (viii) above; and (x) obligations of
such Person in respect of any exchange traded or over the counter derivative
transaction, including, without limitation, any Interest Rate Agreement or
Currency Agreement, whether entered into for hedging or speculative purposes;
provided, in no event shall obligations under any Interest Rate Agreement or any
Currency Agreement be deemed “Indebtedness” for any purpose under Sections 6.6
or 6.7, as applicable.

 

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
actions, judgments, suits, claims

 

18



--------------------------------------------------------------------------------

(including Environmental Claims), costs (including the costs of any
investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Hazardous Materials Activity), expenses and disbursements of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
for Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person, whether or not any such
indemnities shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by indemnities in enforcing this indemnity), whether
direct, indirect or consequential and whether based on any federal, state or
foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such indemnities, in any manner
relating to or arising out of (i) this Agreement (which for the avoidance of
doubt shall include the Existing Credit Agreement) or the other Credit Documents
or the transactions contemplated hereby or thereby (including (i) all prior
negotiations and prior acts of Lenders in connection therewith and (ii) the
Lenders’ agreement to make Credit Extensions or the use or intended use of the
proceeds of thereof, or any enforcement of any of the Credit Documents
(including any sale of, collection from, or other realization upon any of the
Collateral or the enforcement of the Guaranty)); (ii) the statements contained
in the commitment letter delivered by any Lender to Company with respect to the
transactions contemplated by this Agreement; or (iii) any Environmental Claim or
any Hazardous Materials Activity relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of Company or any of its Subsidiaries.

 

“Indemnitees” as defined in Section 10.3.

 

“Intellectual Property” as defined in the Pledge and Security Agreement.

 

“Intellectual Property Collateral” means all of the Intellectual Property
subject to the Lien of the Pledge and Security Agreement.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement dated
December 31, 2002 by and among Administrative Agent, Collateral Agent and
Convertible Note Agent substantially in the form of Exhibit Q.

 

“Interest Coverage Ratio” means the ratio, as of the last day of any Fiscal
Quarter, of (i) Annualized Consolidated EBITDA for the Fiscal Quarter then
ended, to (ii) Consolidated Cash Interest Expense for the four-Fiscal Quarter
period then ended.

 

“Interest Payment Date” means with respect to (i) any Base Rate Loan, the last
day of each month commencing on the first such date to occur after the Effective
Date, the date of repayment or prepayment of any portion of such Loan and the
Maturity Date; and (ii) any Eurodollar Rate Loan, the last day of each month,
the last day of each Interest Period applicable to such Loan, the date of
repayment or prepayment of any portion of such Loan and the Maturity Date.

 

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one, two, or three months, as selected by the Borrower in the
applicable

 

19



--------------------------------------------------------------------------------

Conversion/Continuation Notice, (i) initially, commencing on the
Conversion/Continuation Date thereof, as the case may be; and (ii) thereafter,
commencing on the day on which the immediately preceding Interest Period
expires; provided, (a) if an Interest Period would otherwise expire on a day
that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day unless no further Business Day occurs in such month, in
which case such Interest Period shall expire on the immediately preceding
Business Day; (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c), of this definition, end on the last Business Day of a calendar
month; and (c) no Interest Period with respect to any portion of any Term Loans
shall extend beyond the Maturity Date.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with Company’s and its
Subsidiaries’ operations.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Company or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person (other than by Company or any wholly-owned
Guarantor Subsidiary with respect to any wholly-owned Guarantor Subsidiary);
(ii) any direct or indirect redemption, retirement, purchase or other
acquisition for value, by any Subsidiary of Company from any Person (other than
Company or any wholly-owned Guarantor Subsidiary), of any Capital Stock of such
Subsidiary; and (iii) any direct or indirect loan, advance (other than advances
to employees for moving, entertainment and travel expenses, drawing accounts and
similar expenditures in the ordinary course of business) or capital contribution
by Company or any of its Subsidiaries to any other Person (other than by Company
or any wholly-owned Guarantor Subsidiary to any wholly-owned Guarantor
Subsidiary), including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business. The amount of any Investment shall be
the original cost of such Investment plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect to such Investment.

 

“Investment Related Property” as defined in the Pledge and Security Agreement.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership, limited liability company, or other legal
form; provided, in no event shall any corporate Subsidiary of any Person be
considered to be a Joint Venture to which such Person is a party.

 

20



--------------------------------------------------------------------------------

 

“Landlord Agreement” means an agreement duly executed by the landlord of any
Leasehold Property substantially in the form of Exhibit K with such amendments
or modifications as may be approved by Collateral Agent and its counsel.

 

“Lead Arranger” as defined in the preamble hereto.

 

“Leasehold Property” means any leasehold interest (other than San Jose Ground
Lease) of Company or any of its Subsidiaries as lessee under any lease of real
property, other than any such leasehold interest designated from time to time by
Collateral Agent in its sole discretion as not being required to be included in
the Collateral.

 

“Lender” means each financial institution that became a Lender under this
Agreement as of the Closing Date, together with each such institution’s
successors and permitted assigns.

 

“Lender Counterparty” means each Lender or any Affiliate of a Lender
Counterparty to a Hedge Agreement, including, without limitation, each such
Affiliate that enters into a joinder agreement with the Collateral Agent.

 

“Lien” means (i) any lien, claim, mortgage, pledge, assignment, security
interest, charge or encumbrance of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, and
any lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.

 

“Loan” means (y) prior to the Second Amendment Effective Date, any Term Loan
outstanding pursuant to the Existing Credit Agreement and (z) on and after the
Second Amendment Effective Date, a Term Loan.

 

“Margin Stock” as defined in Regulation T, U or X of the Board of Governors of
the Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
operations, properties, assets, condition (financial or otherwise) or prospects
(with respect to prospects only, based upon the Second Amendment Effective Date
Financial Plan) of Company and its Subsidiaries taken as a whole; (ii) the
ability of any Credit Party to fully and timely perform the Obligations; (iii)
the legality, validity, binding effect or enforceability against a Credit Party
of a Credit Document to which it is a party; (iv) the rights, remedies and
benefits available to, or conferred upon, any Agent and any Lender under any
Credit Document; or (v) the Collateral Agent’s Liens, on behalf of Secured
Parties, on the Collateral or the priority of such Liens.

 

“Material Contract” means any contract or other arrangement to which Company or
any of its Subsidiaries is a party (other than the Credit Documents) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect including, without limitation, those
contracts listed on Schedule 4.17(a).

 

21



--------------------------------------------------------------------------------

 

“Material Real Estate Asset” means (i) (a) any fee-owned Real Estate Asset
located in the United States or Canada having a fair market value in excess of
$250,000 as of the date of the acquisition thereof, (b) any Leasehold Property
which is a IBX Facility listed on Schedule 1.1(a) and all Leasehold Properties
which are IBX Facilities that acquired after the Second Amendment Effective Date
in which the Collateral Agent in its reasonable judgment determines to be
material and (c) all Leasehold Properties which are not IBX Facilities (other
than the San Jose Ground Lease and headquarter buildings) other than those with
respect to which the aggregate payments under the term of the lease are less
than $100,000 per annum or (ii) any Real Estate Asset (other than the San Jose
Ground Lease and existing headquarters) located in the United States or Canada
that the Requisite Lenders have determined is material to the business,
operations, properties, assets, condition (financial or otherwise) or prospects
of Company or any Subsidiary thereof taken as a whole.

 

“Maturity Date” means the earlier of (i) March 31, 2006, (ii) in the event that
Company receives proceeds from the exercise by STT of any STT Additional Equity
Option, then the Maturity Date shall be extended in accordance with Section
2.10, (iii) the date the Obligations are paid in full pursuant to any prepayment
made in accordance with Sections 2.11, 2.12 or 2.13, and (iv) the date on which
the Loans shall become due and payable, whether by acceleration or otherwise.

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Mortgage” means, collectively, the Existing Mortgages, as modified by the
Effective Date Mortgage Modifications, and the Effective Date Mortgages,
together with any amendments, restatements, supplements or other modifications
entered into from time to time in accordance herewith.

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

 

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing any material
events affecting the operations of Company and its Subsidiaries (including, the
details with respect to the Singapore Subsidiaries) for the Fiscal Quarter or
Fiscal Year and for the period from the beginning of the then current Fiscal
Year to the end of such period to which such financial statements relate in a
form reasonably satisfactory to the Administrative Agent.

 

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or as a result of the
release of any amounts subject to any reserve described in clause (c) below or
otherwise, but only as and when so received) received by Company or any of its
Subsidiaries from such Asset Sale, minus (ii) any bona fide direct costs
incurred in connection with such Asset Sale, including (a) income or gains taxes
payable by the seller as a result of any gain recognized in connection with such
Asset Sale, (b)

 

22



--------------------------------------------------------------------------------

payment of the outstanding principal amount of, premium or penalty, if any, and
interest on any Indebtedness (other than the Loans) that is secured by a Lien on
the stock or assets in question and that is required to be repaid under the
terms thereof as a result of such Asset Sale, (c) attorneys’ fees, accountants’
fees, investment banking fees and other customary costs, fees and expenses and
commissions actually incurred in connection therewith, and (d) a reasonable
reserve for any indemnification payments (fixed or contingent) attributable to
seller’s indemnities and representations and warranties to purchaser in respect
of such Asset Sale undertaken by Company or any of its Subsidiaries in
connection with such Asset Sale.

 

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by Company or any of its Subsidiaries (a) under
any casualty insurance policy in respect of a covered loss thereunder or (b) as
a result of the taking of any assets of Company or any of its Subsidiaries by
any Person pursuant to the power of eminent domain, condemnation or otherwise,
or pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (ii) (a) any actual and reasonable costs incurred
by Company or any of its Subsidiaries in connection with the adjustment or
settlement of any claims of Company or such Subsidiary in respect thereof, and
(b) any bona fide direct costs incurred in connection with any sale of such
assets as referred to in clause (i)(b) of this definition, including (1) income
or gains taxes payable by the seller as a result of any gain recognized in
connection with the foregoing, (2) payment of the outstanding principal amount
of, premium or penalty, if any, and interest on any Indebtedness (other than the
Loans) that is secured by a Lien on the stock or assets in question and that is
required to be repaid under the terms thereof as a result of any sale of such
assets, (3) attorneys’ fees, accountants’ fees, investment banking fees and
other customary costs, fees and expenses and commissions actually incurred in
connection therewith, and (4) a reasonable reserve for any indemnification
payments (fixed or contingent) attributable to seller’s indemnities and
representations and warranties to purchaser in respect of such asset sale
undertaken by Company or any of its Subsidiaries in connection with such asset
sale.

 

“Net Revenues” means, for any period, the net revenues of Company and its
Subsidiaries on a consolidated basis for such period taken as a single
accounting period determined in conformity with GAAP (it being understood that,
in any event such net revenue shall be net of sales charges and discounts).

 

“Non-Consenting Lender” as defined in Section 2.22.

 

“Non-US Lender” as defined in Section 2.19(c).

 

“Note” means a Tranche A Term Loan Note or a Term Loan Note.

 

“Notice” means an Issuance Notice, or a Conversion/Continuation Notice.

 

“Obligations” means all obligations of every nature of each Credit Party from
time to time owed to the Agents, the Lenders or any of them or their respective
Affiliates (including, without limitation, all former Agents, Lenders or Lender
Counterparties), under any Credit Document (including, without limitation, with
respect to a Hedge Agreement, net obligations owed thereunder to any person who
was a Lender or an Affiliate of a Lender at the

 

23



--------------------------------------------------------------------------------

time such Hedge Agreement was entered into and, with respect to any period prior
to the Second Amendment Effective Date, any obligations under the Existing
Credit Agreement), whether for principal, interest (including interest which,
but for the filing of a petition in bankruptcy with respect to such Credit
Party, would have accrued on any Obligation, whether or not a claim is allowed
against such Credit Party for such interest in the related bankruptcy
proceeding), payments for early termination of Hedge Agreements, fees, expenses,
indemnification or otherwise.

 

“Obligee Guarantor” as defined in Section 7.7.

 

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation, as amended, and its by-laws, as
amended, (ii) with respect to any limited partnership, its certificate of
limited partnership, as amended, and its partnership agreement, as amended,
(iii) with respect to any general partnership, its partnership agreement, as
amended, and (iv) with respect to any limited liability company, its certificate
of formation or articles of organization, as amended, and its operating
agreement, as amended. In the event any term or condition of this Agreement or
any other Credit Document requires any Organizational Document to be certified
by a secretary of state or similar governmental official, the reference to any
such “Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

 

“Original Credit Agreement” means that certain Credit and Guaranty Agreement
dated as of December 20, 2000 by and among Credit Parties and the Lenders and
Agents party thereto.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

 

“Permitted Acquisition” means any acquisition whether by purchase, merger or
otherwise, of all or substantially all of the assets of, all of the Capital
Stock of, or a business line or unit or a division of, any Person; provided,

 

(i) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

 

(ii) all transactions in connection therewith shall be consummated in accordance
with all applicable laws and in conformity with all applicable Governmental
Authorizations;

 

(iii) in the case of the acquisition of Capital Stock, all of the Capital Stock
(except for any such Securities in the nature of directors’ qualifying shares
required pursuant to applicable law) issued by such Person or any newly formed
Subsidiary of Company in connection with such acquisition shall be owned by
Company or a Guarantor Subsidiary thereof, and Company shall have taken, or
caused to be taken, as of

 

24



--------------------------------------------------------------------------------

the date such Person becomes a Subsidiary of Company, each of the actions set
forth in Sections 5.9 and/or 5.10, as applicable;

 

(iv) whether the consideration paid in such acquisition is cash or stock,
Company shall deliver to Agents a Financial Officer’s Certificate and other
financial statements and projections demonstrating (to the reasonable
satisfaction of Agents) that Company and its Subsidiaries shall be in
compliance, as of the first day of the most recently ended Fiscal Quarter and
after giving pro forma effect on a going-forward basis through the Maturity Date
to such acquisition with the covenants contained in this Agreement;

 

(v) Company shall have delivered to the Agents (A) at least ten (10) Business
Days prior to such proposed acquisition, a Compliance Certificate evidencing
compliance with Sections 6.6, 6.7 or 6.8, as applicable, as required under
clause (iv) above, together with all relevant financial information with respect
to such acquired assets, including, without limitation, the aggregate
consideration for such acquisition and any other information required to
demonstrate compliance with Sections 6.6, 6.7 or 6.8, as applicable;

 

(vi) any Person or assets or division as acquired in accordance herewith shall
be in the same business or lines of business in which Company and/or its
Subsidiaries are engaged as of the Second Amendment Effective Date, a
Complementary Business, an IBX Facility or such other lines of business as may
be consented to by Requisite Lenders;

 

(vii) any Person or assets or division as acquired in accordance herewith shall
be acquired by OpCo; and

 

(viii) Company shall have satisfied the other requirements set forth in Section
6.9(d).

 

“Permitted Equipment Financing” means (A) the secured equipment financing
facilities listed, and designated as such, on Schedule 6.1 as of Effective Date
and (B) one or more purchase money, vendor or other equipment financing
facilities or leases (i) in an aggregate principal amount not in excess of
$15,000,000 outstanding at any time, (ii) pursuant to which Company or its
Subsidiaries may be advanced funds principally to purchase or lease IBX Facility
equipment or headquarters equipment or services and to pay the costs of the
engineering, construction, installation, importation, development and
improvement of such equipment incurred after the Effective Date, (iii) which may
be secured only by the assets being financed directly with the proceeds of such
financing (it being understood that equipment acquired no earlier than ninety
(90) days prior to the incurrence of such Permitted Equipment Financing may be
determined to be financed with the proceeds thereof); provided, such equipment
was acquired and installed after the Effective Date, (iv) until such time as the
Collateral Agent has received a First Priority Lien on such Subsidiary, with
respect to any such financings incurred by any Subsidiary, such financings shall
be without recourse to Company, and (v) with respect to which no scheduled
repayments or prepayments of principal are required prior to the Maturity Date;
provided, that with respect to no more than $5,000,000 aggregate principal
amount of Permitted

 

25



--------------------------------------------------------------------------------

Equipment Financing (excluding those Permitted Equipment Financings listed on
Schedule 6.1), equal monthly repayments of principal may be made for a three
year period commencing no earlier than March 31, 2003.

 

“Permitted IBX Facilities” means (i) those IBX Facilities listed on Schedule
1.1(a) and (ii) those IBX Facilities acquired after the Second Amendment
Effective Date pursuant to a Permitted Acquisition.

 

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

“Pledge and Security Agreement” means the Amended and Restated Pledge and
Security Agreements in the form of Exhibit I as it may be amended, supplemented
or otherwise modified from time to time by Company, the Borrower and/or each
Guarantor.

 

“Pihana” means Pihana Pacific, Inc., a Delaware corporation.

 

“PIK Notes” means notes representing interest payments on the Convertible Notes
and issued in accordance with Section 9.8 of the Securities Purchase Agreement.

 

“Prime Rate” means the rate of interest per annum that the Administrative Agent
announces from time to time as its prime lending rate, as in effect from time to
time. The Prime Rate is a reference rate and does not necessarily represent the
lowest or best rate actually charged to any customer. The Administrative Agent
or any other Lender may make commercial loans or other loans at rates of
interest at, above or below the Prime Rate.

 

“Principal Office” means, the Administrative Agent’s “Principal Office” as set
forth on Appendix B, or such other office as Administrative Agent may from time
to time designate in writing to the Borrower and each Lender.

 

“Principal Stockholders” means STT and its Related Persons.

 

“Pro Forma Consolidated Debt Service” means, as of any date of determination,
the sum, without duplication, of (i) Consolidated Cash Interest Expense and (ii)
all scheduled amortization (including any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment)
in respect of Indebtedness, in each case payable by Company and its Subsidiaries
during the immediately succeeding four Fiscal Quarters assuming, for purposes of
calculating Consolidated Cash Interest Expense for any such succeeding four
Fiscal Quarter period, Indebtedness outstanding as of the date of such
calculation shall remain outstanding during such four Fiscal Quarter period
(except to the extent of any scheduled amortization, redemption, retirement or
similar payment scheduled during such

 

26



--------------------------------------------------------------------------------

four Fiscal Quarter period) and that the average interest rate applicable to
outstanding Indebtedness of the Credit Parties as of the date of such
calculation applies with respect to Indebtedness outstanding during such four
Fiscal Quarter period.

 

“Pro Forma Debt Service Coverage Ratio” means the ratio as of the last day of
any Fiscal Quarter of (i) Annualized Consolidated EBITDA for the Fiscal Quarter
then ended to (ii) Pro Forma Consolidated Debt Service, in each case as set
forth in the most recent Compliance Certificate delivered by Company to
Administrative Agent pursuant to Section 5.1(d).

 

“Pro Rata Share” means with respect to all payments, computations and other
matters relating to the Term Loan of any Lender, the percentage obtained by
dividing (x) the Term Loan Exposure of that Lender by (y) the aggregate Term
Loan Exposure of all Lenders, as the applicable percentage may be adjusted by
assignments permitted pursuant to Section 10.6. The Pro Rata Share of each
Lender as of the Second Amendment Effective Date for is set forth opposite the
name of that Lender in Appendix A-2.

 

“Purchase Money Loan” shall have the meaning ascribed to such term in the
Original Credit Agreement.

 

“Qualifying Equity” means any Equity Interest other than Disqualified Stock
issued by Company after the Effective Date.

 

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

 

“Recapitalization Transactions” means the transactions contemplated by the
Combination Agreement, including without limitation, (w) the sale by Company to
STT of common and preferred equity, (x) the stock purchase by Eagle Jaguar
Acquisition Corp. of all of the outstanding capital stock of i-STT Pte Ltd, a
corporation organized under the laws of the Republic of Singapore, (y) the
merger of Pihana with and into Eagle Panther Acquisition Corp and (z) the
reorganization of the Pihana and i-STT Pte Ltd Subsidiaries in accordance with
Section 6.16 of the Combination Agreement.

 

“Record Document” means, with respect to any Leasehold Property, (i) the lease
evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (ii) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to Collateral Agent.

 

“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document has been recorded in all places necessary or desirable, in
Administrative Agent’s reasonable judgment, to give constructive notice of such
Leasehold Property to third-party purchasers and encumbrancers of the affected
real property.

 

27



--------------------------------------------------------------------------------

 

“Register” as defined in Section 2.5(b).

 

“Registration Rights Agreement” means that certain Registration Rights Agreement
by and among Company and the initial purchasers named therein and in the form of
Exhibit 7,1(j)(iv) to the Securities Purchase Agreement.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Related Person” means any Person who controls, is controlled by or is under
common control with STT; provided that for purposes of this definition “control”
means the beneficial ownership of more than 50% of the total voting power of a
Person normally entitled to vote in the election of directors, managers or
trustees, as applicable, of a Person; provided, further, that with respect to
any natural Person, each member of such Person’s immediate family shall be
deemed to be a Related Person of such Person.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Replacement Lender” as defined in Section 2.22.

 

“Requisite Lenders” means one or more Lenders having or holding Term Loan
Exposure, representing more than 50% of the aggregate Term Loan Exposure of all
Lenders.

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Company or OpCo
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock to the holders of that class; (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of stock of Company now or hereafter
outstanding except to the extent payable in exchange for shares of Capital Stock
of Company, (iii) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
stock of Company or OpCo now or hereafter outstanding except to the extent paid
with shares of Capital Stock of Company or OpCo or warrants, options or other
rights to acquire any such shares, (iv) any payment or prepayment of principal
of, premium, if any, or interest on, or redemption, purchase, retirement,
defeasance (including in-substance or legal defeasance), sinking fund or similar
payment with respect to, the Convertible Notes, (v) any payment or prepayment of
principal of, premium, if any, or interest on, or redemption, purchase,
retirement, defeasance (including in-substance or legal defeasance), sinking
fund or similar payment with respect to, the Senior Notes, and any

 

28



--------------------------------------------------------------------------------

Permitted Equipment Financing; provided that Restricted Junior Payments shall
not include (x) the issuance of the Warrants on the Second Amendment Effective
Date, or the exercise of Warrants from and after the Second Amendment Effective
Date in accordance with the terms and conditions thereof, (y) the conversion of
the Convertible Notes for Qualifying Equity of Company, or the conversion of any
such Qualifying Equity, made after the Second Amendment Effective Date in
accordance with the terms and conditions of the Convertible Note Documents and
(z) the acquisition by STT of common stock and series A preferred equity of
Company pursuant to STT’s exercise of the STT Additional Equity Option.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

 

“San Jose Ground Lease” means the Ground Lease by and between iStar San Jose,
LLC, as Lessor, and Company, as Lessee, dated June 21, 2000 as amended or
restated from time to time but not, in any event, such that the amounts payable
with respect thereto exceed amounts payable with respect thereto as contemplated
by the Second Amendment Effective Date Financial Plan or otherwise materially
increase the obligations of Company thereunder.

 

“Second Amendment Effective Date” means the date on which the conditions to
effectiveness set forth in Section 3.1 have been satisfied or waived by the
Lenders.

 

“Second Amendment Effective Date Certificate” means a certificate in the form of
Exhibit G annexed hereto dated as of the Second Amendment Effective Date and
duly executed by an Authorized Officer of Company.

 

“Second Amendment Effective Date Financial Plan” as defined in Section 4.8.

 

“Second Amendment Effective Date Financial Statements” means as of the Second
Amendment Effective Date, (i) the audited financial statements of Company and
its Subsidiaries for Fiscal Year 2001, consisting of balance sheets and the
related consolidated statements of income, stockholders’ equity and cash flows
for such Fiscal Year and (ii) the unaudited financial statements of Company and
its Subsidiaries as of the Fiscal Quarter ending September 30, 2002, consisting
of a balance sheet and the related consolidated statements of income and cash
flows for the nine-month period ending on such date, and, in the case of clauses
(i) and (ii), certified by the chief financial officer of Company that they
fairly present, in all material respects, the financial condition of Company and
its Subsidiaries as at the dates indicated and the results of their operations
and their cash flows for the periods indicated, subject to changes resulting
from audit and normal year-end adjustments.

 

“Secured Parties” as defined in the Pledge and Security Agreement.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in

 

29



--------------------------------------------------------------------------------

temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Securities Purchase Agreement” means that certain Securities Purchase Agreement
dated as of October 2, 2002 by and among Company, the guarantors party thereto
from time to time and the purchasers named therein.

 

“Senior Leverage Ratio” means the ratio, as of the last day of any Fiscal
Quarter, of (i) Consolidated Senior Secured Debt as of such date to (ii)
Annualized Consolidated EBITDA.

 

“Senior Notes” means the 13% Senior Notes due 2007 issued by Company in the
aggregate principal amount of $200,000,000 pursuant to the Senior Notes
Indenture, as in effect on the Closing Date and as such notes may thereafter be
amended, restated, supplemented or otherwise modified from time to time to the
extent permitted under Section 6.16.

 

“Senior Notes Indenture” means the Senior Notes Indenture dated as of December
1, 1999 between Company and State Street Bank and Trust Company of California,
N.A., as trustee, pursuant to which the Senior Notes have been issued, as in
effect on the Closing Date and as such indenture may thereafter be amended,
restated, supplemented or otherwise modified from time to time to the extent
permitted under Section 6.16.

 

“Singapore Subsidiaries” means each of the Subsidiaries listed on Schedule
1.1(b).

 

“Singapore Subsidiaries Investment Certificate” means the certificate in the
form of Exhibit P hereto.

 

“Solvent” means, with respect to any Person, that as of the date of
determination both (i) (a) the sum of such Person’s debt (including contingent
liabilities) does not exceed all of its property, at a fair valuation; (b) the
present fair saleable value of the property of such Person is not less than the
amount that will be required to pay the probable liabilities on such Person’s
then existing debts as they become absolute and matured; (c) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (d) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (ii) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).

 

30



--------------------------------------------------------------------------------

 

“Stand-Alone Cash Flow” means, for any period, an amount determined for any
Permitted Acquisition acquired pursuant to Section 6.9(d) equal to “Operating
Cash Flow” as defined in accordance with GAAP less, “Investing Cash Flow” as
defined in accordance with GAAP.

 

“Stage 1” means the period from the Second Amendment Effective Date to and
including June 30, 2004.

 

“Stage 2” means the period from July 1, 2004 through the Maturity Date.

 

“STT” means i-STT Investments Pte Ltd., a corporation organized under the laws
of the Republic of Singapore.

 

“STT Additional Equity Option” means the option of STT to purchase additional
common equity and series A preferred equity above the equity contemplated to be
acquired by the conversion of the Convertible Notes held by STT, and pursuant to
the terms of the Warrants, in an aggregate amount not to exceed $30,000,000.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

 

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed;
provided, “Tax on the overall net income” of a Person shall be construed as a
reference to a tax imposed by the jurisdiction in which that Person is organized
or in which that Person’s applicable principal office (and/or, in the case of a
Lender, its lending office) is located or in which that Person (and/or, in the
case of a Lender, its lending office) is deemed to be doing business on all or
part of the net income, profits or gains (whether worldwide, or only insofar as
such income, profits or gains are considered to arise in or to relate to a
particular jurisdiction, or otherwise) of that Person (and/or, in the case of a
Lender, its applicable lending office).

 

“Term Loan” means a Term Loan outstanding pursuant to Section 2.1(b) of this
Agreement.

 

“Term Loan Exposure” means, with respect to any Lender, the outstanding
principal amount of the Term Loan of such Lender.

 

“Term Loan Installments” as defined in Section 2.10.

 

31



--------------------------------------------------------------------------------

 

“Term Loan Installment Date” as defined in Section 2.10.

 

“Term Loan Note” means a promissory note in the form of Exhibit B-1, as it may
be amended, restated, supplemented or otherwise modified from time to time.

 

“Terminated Lender” as defined in Section 2.22.

 

“Total Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter
of (a) Consolidated Total Debt to (b) Annualized Consolidated EBITDA.

 

“Tranche A Term Loan” has the meaning assigned to that term in the Existing
Credit Agreement.

 

“Tranche A Term Loan Note” means a promissory note in the form of Exhibit B-1,
as it may be amended, restated, supplemented or otherwise modified from time to
time.

 

“Type of Loan” means with respect to any of the Loans, a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

“UCC Questionnaire” means any certificate in form satisfactory to the Collateral
Agent and its counsel that provides information with respect to any personal or
mixed property of each Credit Party.

 

“Unadjusted Eurodollar Rate Component” means that component of the interest
costs to Company in respect of a Eurodollar Rate Loan that is based upon the
rate obtained pursuant to clause (i) of the definition of Adjusted Eurodollar
Rate.

 

“Warrants” means collectively, the following warrants issued in connection with
the Securities Purchase Agreement: (i) the Cash Trigger Warrants, (ii) the
Common Warrants, (iii) the Preferred Warrants and (iv) the Change of Control
Warrants, as all such terms are defined in the Securities Purchase Agreement.

 

1.2 Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Company to Lenders pursuant to Section 5.1(a),
5.1(b) and 5.1(c) shall be prepared in accordance with GAAP as in effect at the
time of such preparation (and delivered together with the reconciliation
statements provided for in Section 5.1(f)), if applicable). Subject to the
foregoing, calculations in connection with the definitions, covenants and other
provisions hereof shall utilize accounting principles and policies in conformity
with those used to prepare the Historical Financial Statements.

 

32



--------------------------------------------------------------------------------

 

1.3 Interpretation, etc. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference. References herein to any Section, Appendix, Schedule or Exhibit shall
be to a Section, an Appendix, a Schedule or an Exhibit, as the case may be,
hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not nonlimiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.

 

SECTION 2. LOANS

 

2.1 Confirmation and Redesignation of Existing Loans as Term Loans.

 

(a) Each Credit Party acknowledges and confirms that, immediately prior to
giving effect to the prepayment made on the Second Amendment Effective Date
pursuant to Section 3.1, each Lender held Existing Loans in the respective
principal amounts set forth opposite their names on Schedule A-1 annexed hereto.
Each Credit Party hereby represents, warrants, agrees, and covenants that there
are no defenses, rights of set off, claims or counterclaims against any Agent or
Lender in regard to its Obligations in respect of such Existing Loans with
respect to the Existing Credit Agreement or otherwise.

 

(b) Immediately following the prepayment of Existing Loans contemplated by
Section 3.1 the remaining aggregate principal balance of Existing Loans shall be
automatically redesignated pursuant to this Section 2.1(b) as Term Loans and
shall thereafter be treated as Term Loans made to Borrower for all purposes
under this Agreement. Immediately after giving effect to the foregoing, the
aggregate principal amount of outstanding Term Loans shall be $91,509,562.50,
and each Lender’s Pro Rata Share of the outstanding Term Loans shall be as set
forth on Schedule A-2. Any Term Loan repaid or prepaid may not be reborrowed.
Subject to Sections 2.10, 2.11(a) and 2.12, all amounts owed hereunder with
respect to the Term Loans shall be paid in full no later than the Maturity Date.

 

2.2 [Reserved]

 

2.3 Pro Rata Shares. All Term Loans shall be deemed made.

 

2.4 Use of Proceeds. The proceeds of the Loans have been used in accordance with
the terms of Section 2.4 of the Existing Credit Agreement.

 

2.5 Evidence of Debt; Register; Lenders’ Books and Records; Notes.

 

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Indebtedness of Borrower to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on the Borrower, absent manifest error; provided, failure to make any
such recordation, or any error in such recordation, shall not

 

33



--------------------------------------------------------------------------------

 

affect Borrower’s Obligations in respect of any applicable Loans; and provided
further, in the event of any inconsistency between the Register and any Lender’s
records, the recordations in the Register shall govern.

 

(b) Register. Administrative Agent shall maintain at its Principal Office a
register for the recordation of the names and addresses of Lenders (the
“Register”). The Register shall be available for inspection by Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice. Administrative Agent shall record in the Register the Loans, and each
repayment or prepayment in respect of the principal amount of the Loans, and any
such recordation shall be conclusive and binding on the Borrower and each
Lender, absent manifest error; provided, failure to make any such recordation,
or any error in such recordation, shall not affect Borrower’s Obligations in
respect of any Loan. Borrower hereby designates the Administrative Agent to
serve as Borrower’s agent solely for purposes of maintaining the Register as
provided in this Section 2.5, and Borrower hereby agrees that, to the extent the
Administrative Agent serves in such capacity, the Administrative Agent and its
officers, directors, employees, agents and affiliates shall constitute
“Indemnitees.”

 

(c) Notes. If so requested by any Lender by written notice to the Borrower (with
a copy to Administrative Agent), at any time, Borrower shall execute and deliver
to such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to Section 10.6) on the
Effective Date (or, if such notice is delivered after the Effective Date,
promptly after the Borrower’s receipt of such notice) a Note or Notes to
evidence such Lender’s Loans.

 

2.6 Interest on Loans.

 

(a) Except as otherwise set forth herein, each Loan shall bear interest on the
unpaid principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof as follows:

 

(i) if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

 

(ii) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Margin.

 

(b) The basis for determining the rate of interest with respect to any Loan, and
the Interest Period with respect to any Eurodollar Rate Loan, shall be selected
by the Borrower and notified to Administrative Agent and Lenders pursuant to the
applicable Conversion/Continuation Notice, as the case may be. If on any day a
Loan is outstanding with respect to which a Conversion/Continuation Notice has
not been delivered to Administrative Agent in accordance with the terms hereof
specifying the applicable basis for determining the rate of interest, then for
that day such Loan shall be a Base Rate Loan.

 

(c) In connection with Eurodollar Rate Loans there shall be no more than ten
(10) Interest Periods outstanding at any time. In the event Borrower fails to
specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Conversion/Continuation Notice,

 

34



--------------------------------------------------------------------------------

 

such Loan (if outstanding as a Eurodollar Rate Loan) will be automatically
converted into a Base Rate Loan on the last day of the then-current Interest
Period for such Loan (or if outstanding as a Base Rate Loan will remain as a
Base Rate Loan). In the event the Borrower fails to specify an Interest Period
for any Eurodollar Rate Loan in the applicable Conversion/Continuation Notice,
the Borrower shall be deemed to have selected an Interest Period of one month.
As soon as practicable after 10:00 a.m. (New York City time) on each Interest
Rate Determination Date, Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the Eurodollar Rate
Loans for which an interest rate is then being determined for the applicable
Interest Period and shall promptly give notice thereof (in writing or by
telephone confirmed in writing) to the Borrower and each Lender.

 

(d) Interest payable pursuant to Section 2.6(a) shall be computed in the case of
Base Rate Loans on the basis of a 365-day or 366-day year, as the case may be,
and in the case of Eurodollar Rate Loans, on the basis of a 360-day year, in
each case for the actual number of days elapsed in the period during which it
accrues. In computing interest on any Loan, the date of the making of such Loan
or the first day of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted from a Eurodollar Rate Loan, the date of
conversion of such Eurodollar Rate Loan to such Base Rate Loan, as the case may
be, shall be included, and the date of payment of such Loan or the expiration
date of an Interest Period applicable to such Loan or, with respect to a Base
Rate Loan being converted to a Eurodollar Rate Loan, the date of conversion of
such Base Rate Loan to such Eurodollar Rate Loan, as the case may be, shall be
excluded; provided, if a Loan is repaid on the same day on which it is made, one
day’s interest shall be paid on that Loan.

 

(e) Except as otherwise set forth herein, interest on each Loan shall be payable
in arrears (i) on each Interest Payment Date applicable to that Loan; (ii) in
the case of any prepayment of that Loan, whether voluntary or mandatory, on the
date of prepayment (to the extent accrued on the amount being prepaid); and
(iii) at the Maturity Date.

 

2.7 Conversion/Continuation.

 

(a) Subject to Section 2.17 and so long as no Default or Event of Default shall
have occurred and then be continuing, the Borrower shall have the option:

 

(i) to convert at any time all or any part of any Loan equal to $1,000,000 and
integral multiples of $500,000 in excess of that amount from one Type of Loan to
another Type of Loan; provided, a Eurodollar Rate Loan may only be converted on
the expiration of the Interest Period applicable to such Eurodollar Rate Loan
unless the Borrower shall pay all amounts due under Section 2.17 in connection
with any such conversion; or

 

(ii) upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan equal to $1,000,000 and
integral multiples of $500,000 in excess of that amount as a Eurodollar Rate
Loan.

 

35



--------------------------------------------------------------------------------

 

(b) The Borrower shall deliver a Conversion/Continuation Notice to
Administrative Agent no later than 10:00 a.m. (New York City time) at least one
(1) Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three (3) Business Days in advance
of the proposed conversion/continuation date (in the case of a conversion to, or
a continuation of, a Eurodollar Rate Loan). Except as otherwise provided herein,
a Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date, and the
Borrower shall be bound to effect a conversion or continuation in accordance
therewith.

 

2.8 Default Interest. Upon the occurrence and during the continuance of an Event
of Default, the principal amount of all Loans and, to the extent permitted by
applicable law, any interest payments on the Loans or any fees or other amounts
owed hereunder not paid when due, in each case whether at stated maturity, by
notice of prepayment, by acceleration or otherwise, shall thereafter bear
interest (including post-petition interest in any proceeding under the
Bankruptcy Code or other applicable bankruptcy laws) payable on demand at a rate
that is 5.0% per annum in excess of the interest rate otherwise payable
hereunder with respect to the applicable Loans (or, in the case of any such fees
and other amounts, at a rate which is 5.0% per annum in excess of the interest
rate otherwise payable hereunder for Base Rate Loans); provided, in the case of
Eurodollar Rate Loans, upon the expiration of the Interest Period in effect at
the time any such increase in interest rate is effective, such Eurodollar Rate
Loans shall thereupon become Base Rate Loans and shall thereafter bear interest
payable upon demand at a rate which is 5.0% per annum in excess of the interest
rate otherwise payable hereunder for Base Rate Loans. Payment or acceptance of
the increased rates of interest provided for in this Section 2.8 is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of
Administrative Agent, any other Agent or any Lender.

 

2.9 Fees.

 

(a) In the event that STT exercises the STT Additional Equity Option, Company
agrees to pay to the Administrative Agent for distribution to the Lenders in
accordance with each Lender’s Pro Rata Share, a fee equal to 1.0% of the
principal amount of Loans outstanding at the time Company receives the proceeds
from such exercise of the STT Additional Equity Option. All fees referred to in
this Section 2.9(a) shall be paid to Administrative Agent at its Principal
Office and upon receipt, Administrative Agent shall promptly distribute to each
Lender its Pro Rata Share thereto.

 

(b) In addition to any of the foregoing fees, Company agrees to pay to Agents
such other fees in the amounts and at the times separately agreed upon by
Company and such Agents.

 

2.10 Scheduled Payments

 

Scheduled Term Loan Installments. The principal amounts of the Term Loans shall
be repaid in the aggregate amounts set forth below (each, a “Term Loan
Installment”) on the corresponding date set forth below (each, a “Term Loan
Installment Date”):

 

36



--------------------------------------------------------------------------------

 

Term Loan

Installment Dates

--------------------------------------------------------------------------------

  

Term Loan Installments

--------------------------------------------------------------------------------

September 30, 2004

  

$

2,500,000

December 31, 2004

  

$

2,500,000

March 31, 2005

  

$

10,000,000

June 30, 2005

  

$

15,750,000

September 30, 2005

  

$

21,500,000

December 31, 2005

  

$

35,250,000

March 31, 2006

  

$

5,000,000

 

Notwithstanding the foregoing, (i) such Term Loan Installments shall be reduced
in connection with any voluntary or mandatory prepayments of the Loans, in
accordance with Sections 2.11, 2.12 and 2.13, as applicable; (ii) the Loans,
together with all other amounts owed hereunder with respect thereto, shall, in
any event, be paid in full no later than the Maturity Date; and (iii) in the
event that as of any Term Loan Installment Date (A) either (y) Company is not in
compliance with the minimum Cash covenant set forth in Schedule 6.6 or (z) an
Event of Default pursuant to Section 8.1(a) shall have occurred and is
continuing; (B) Company is unable to raise equity proceeds from any Person other
than STT or its affiliates; and (C) STT exercises the STT Additional Equity
Option, then, the Term Loan Installments for each Fiscal Quarter in Fiscal Year
2005 set forth above shall be deferred on a pro rata basis by an amount equal to
the Deferral Amount to the corresponding Fiscal Quarter in Fiscal Year 2006, and
in connection therewith, the Maturity Date shall be extended to December 31,
2006.

 

2.11 Voluntary Prepayments.

 

(a) Voluntary Prepayments.

 

(i) Any time and from time to time:

 

(1) with respect to Base Rate Loans, the Borrower may prepay, subject to Section
2.17(c), any such Loans on any Business Day in whole or in part, in an aggregate
minimum amount of $2,000,000 and integral multiples of $1,000,000 in excess of
that amount; and

 

(2) with respect to Eurodollar Rate Loans, the Borrower may prepay, subject to
Sections 2.11(c) and 2.17, any such Loans on any Business Day in whole or in
part in an aggregate minimum amount of $2,000,000 and integral multiples of
$1,000,000 in excess of that amount.

 

(ii) All such prepayments shall be made:

 

(1) upon not less than one (1) Business Days’ prior written or telephonic notice
in the case of Base Rate Loans; and

 

(2) upon not less than three (3) Business Days’ prior written or telephonic
notice in the case of Eurodollar Rate Loans,

 

37



--------------------------------------------------------------------------------

 

in each case given to Administrative Agent, as the case may be, by 12:00 p.m.
(New York City time) on the date required and, if given by telephone, promptly
confirmed in writing to Administrative Agent (and Administrative Agent will
promptly transmit such telephonic or original notice by telefacsimile or
telephone to each Lender). Upon the giving of any such notice, the principal
amount of the Loans specified in such notice shall become due and payable on the
prepayment date specified therein.

 

2.12 Mandatory Prepayments.

 

(a) Asset Sales. If, within the period of one hundred eighty (180) days after
the receipt by Company or any of its Subsidiaries of Net Asset Sale Proceeds,
OpCo (or to the extent such Net Asset Sale Proceeds are proceeds of the sale of
assets of Company, Company) has not invested (or committed to invest within 180
days and actually invested within a period of 270 days) such Net Asset Sale
Proceeds in long term productive assets of the general type used in the business
of Company and its Subsidiaries, as certified to Administrative Agent by
Company, then, to the extent the Borrower has not previously done so, the
Borrower shall prepay Loans as set forth in Section 2.13 in an amount equal to
the excess of such Net Asset Sale Proceeds over amounts invested as aforesaid.

 

(b) Insurance/Condemnation Proceeds. If, within the period of one hundred eighty
(180) days after the receipt by Company or any of its Subsidiaries of Net
Insurance/Condemnation Proceeds, OpCo (or to the extent such Net Asset Sale
Proceeds are proceeds of the sale of assets of Company, Company) has not
invested (or committed to invest within 180 days and actually invested within a
period of 270 days) such Net Insurance/Condemnation Proceeds in long term
productive assets of general type used in the business of Company and its
Subsidiaries, as certified to Administrative Agent by Company then, to the
extent the Borrower has not previously done so, the Borrower shall prepay Loans
as set forth in Section 2.13, in an amount equal to the excess of such Net
Insurance/Condemnation Proceeds over amounts invested as aforesaid.

 

(c) Aggregate Excess Cash. In the event that there shall be Aggregate Excess
Cash for any Fiscal Quarter, commencing with the Fiscal Quarter ending March 31,
2004, the Borrower shall, no later than forty-five (45) days after the end of
such Fiscal Quarter, prepay the Loans as set forth in Section 2.13 in an
aggregate amount equal to 50% of such Aggregate Excess Cash.

 

(d) Issuance of Equity Securities. If Company or any of its Subsidiaries shall
receive any Cash proceeds from a capital contribution to, or the issuance of any
Capital Stock of, Company or any of its Subsidiaries (other than pursuant to the
STT Additional Equity Option, the Exchange Offer, the conversion of the
Convertible Notes or any employee stock or stock option compensation plan),
Borrower shall prepay the Loans as set forth in Section 2.13 in an aggregate
amount equal to (y) one hundred percent (100%) of such proceeds, net of
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, including reasonable legal fees and expenses if such
issuance of Capital Stock is to Columbia and any member of the Columbia
Syndicate and (z) fifty percent (50%) of such proceeds, net of underwriting
discounts and commissions and other reasonable costs and expenses associated
therewith, including reasonable legal fees and expenses if such issuance of
Capital Stock is to

 

38



--------------------------------------------------------------------------------

 

any other Person; provided, that the maximum aggregate prepayment amount
pursuant to this Section 2.12(d), together with prepayments made pursuant to
Sections 2.12(e) and 2.12(g), shall not exceed $5,000,000; provided, further,
that with respect to the prepayment set forth in (z) above, such prepayment
requirement shall expire on June 30, 2003.

 

(e) Excess of Projected Cash. In the event Company and its Subsidiaries hold
Cash and Cash Equivalents for the Fiscal Quarters ending March 31, 2004 and June
30, 2004 in excess of the minimum projected Cash and Cash Equivalents for such
Fiscal Quarters as set forth in the Second Amendment Effective Date Financial
Plan (the “Projected Cash”), then Borrower shall prepay the Loans as set forth
in Section 2.13 in an aggregate amount equal to 100% of such Cash and Cash
Equivalents in excess of the Projected Cash; provided, that the maximum
aggregate prepayment amount pursuant to this Section 2.12(e), together with any
prepayments made pursuant to Sections 2.12(d) and 2.12(g), shall not exceed
$5,000,000.

 

(f) Cash Payments on Senior Notes. In the event that Company, Borrower or any of
their Subsidiaries makes any cash payment of interest, principal or any other
amount on the Senior Notes (other than any cash amounts paid pursuant to the
Exchange Offer and fees and expenses required to be paid pursuant to the Senior
Note Indenture), then Borrower shall simultaneously prepay the Loans as set
forth in Section 2.13 in an amount equal fifty percent (50%) of such payment
made on the Senior Notes.

 

(g) Issuance of Additional Convertible Notes. In the event that Company issues
any Convertible Notes in excess of the $30,000,000 contemplated to be issued on
the Second Amendment Effective Date, then Borrower shall prepay the Loans as set
forth in Section 2.13 in an amount equal to (y) one hundred percent (100%) of
the proceeds received by Company in connection with such issuance if such
additional Convertible Notes are issued to Columbia and any member of the
Columbia Syndicate and (z) fifty percent (50%) of the proceeds received by
Company in connection with such issuance of additional Convertible Notes to any
other Person; provided, that the maximum aggregate prepayment amount pursuant to
this Section 2.12(g), together with any prepayments made pursuant to Section
2.12(d) and 2.12(e), shall not exceed $5,000,000.

 

(h) Excess Consolidated Capital Expenditures. In the event that Company incurs
any Excess Consolidated Capital Expenditures pursuant to Section 6.8, then,
Borrower shall simultaneously prepay the Loans as set forth in Section 2.13 in
an amount equal to fifty percent (50%) of the amount of such Excess Consolidated
Capital Expenditures.

 

(i) Other Prepayments. Company shall from time to time prepay the Loans as set
forth in Section 2.13 in an amount equal to the amounts set forth in Sections
6.9(d) and 6.18(c).

 

(j) Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to Sections 2.12(a) through 2.12(i), Borrower shall deliver to
Administrative Agent a certificate of an Authorized Officer (a copy of which
Administrative Agent shall promptly provide to each Lender) demonstrating the
calculation of the amount of the applicable proceeds,

 

39



--------------------------------------------------------------------------------

 

Aggregate Excess Cash (which, in such case, shall demonstrate total Cash and
Cash Equivalents in excess of $20,000,000 on the consolidated balance sheet of
Company and its Subsidiaries), excess Projected Cash, Excess Consolidated
Capital Expenditures or any cash payments made to the holders of Senior Notes,
as the case may be. In the event that in connection with any prepayment made
pursuant to this Section 2.12 (other than with respect to Sections 2.12(c),
2.12(e), 2.12(h) or 2.12(i)), the Borrower shall subsequently determine that the
actual amount of proceeds received exceeded the amount set forth in such
certificate, the Borrower shall promptly make an additional prepayment of the
Loans in an amount equal to such excess, and Borrower shall concurrently
therewith deliver to Administrative Agent (a copy of which Administrative Agent
shall promptly provide to each Lender) a certificate of an Authorized Officer
demonstrating the derivation of such excess.

 

2.13 Application of Prepayments/Reductions.

 

(a) Application of Voluntary Prepayments by Type of Loans. Any prepayment of any
Loan pursuant to Section 2.11(a) shall be applied to prepay outstanding Loans on
a pro rata basis (in accordance with the respective outstanding principal
amounts thereof). Any prepayment of Loans pursuant to Section 2.11(a) shall be
further applied, on a pro rata basis, to the remaining scheduled Term Loan
Installments.

 

(b) Application of Mandatory Prepayments by Type of Loans. (i) Any amount
required to be prepaid pursuant to Section 2.12(a) through 2.12(c) shall be
applied to prepay outstanding Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof), (ii) any amount required to
be prepaid pursuant to Section 2.12(f), Section 2.12(h) and Section 2.12(i)
shall be applied to prepay outstanding Loans in inverse order of maturity,
commencing with the payment due on December 31, 2005 and (iii) any amount
required to be prepaid pursuant to Sections 2.12(d), 2.12(e) and 2.12(g) shall
be applied to reduce outstanding Loans due on March 31, 2006; provided, that in
the event such prepayment event pursuant to such sections occurs (x) on or prior
to March 31, 2004, then, one-half of the amount required to be prepaid shall be
paid on March 31, 2004 and one-half of the amount required to be prepaid shall
be paid on June 30, 2004; (y) after March 31, 2004 but prior to June 30, 2004,
then, one-half of the amount required to be prepaid shall be paid on the date
that the prepayment event occurs and one-half of the amount required to be
prepaid shall be paid on June 30, 2004; and (z) on or after June 30, 2004, then,
all of the amount required to be prepaid shall be paid on the date that the
prepayment event occurs.

 

(c) Application of Prepayments of Loans to Base Rate Loans and Eurodollar Rate
Loans. Any prepayment of the Loans shall be applied first to Base Rate Loans to
the full extent thereof before application to Eurodollar Rate Loans, in each
case in a manner which minimizes the amount of any payments required to be made
by Borrower pursuant to Section 2.17(c).

 

2.14 Allocation of Certain Payments and Proceeds. If an Event of Default shall
have occurred and not otherwise be waived, and the maturity of the Obligations
shall have been accelerated pursuant to Section 8.1, all payments or proceeds
received by Agents hereunder in respect of any of the Obligations, shall be
applied by Agents in accordance with the application arrangements described in
Section 6.5 of the Pledge and Security Agreement.

 

40



--------------------------------------------------------------------------------

 

2.15 General Provisions Regarding Payments.

 

(a) All payments by the Borrower of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without defense, setoff
or counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 12:00 p.m. (New York City time) on the date
due at the Administrative Agent’s Principal Office for the account of Lenders;
funds received by Administrative Agent after that time on such due date shall be
deemed to have been paid by the Borrower on the next succeeding Business Day.

 

(b) All payments in respect of the principal amount of any Loan shall include
payment of accrued interest on the principal amount being repaid or prepaid, and
all such payments (and, in any event, any payments in respect of any Loan on a
date when interest is due and payable with respect to such Loan) shall be
applied to the payment of interest before application to principal.

 

(c) Administrative Agent shall promptly distribute to each Lender at such
address as such Lender shall indicate in writing, such Lender’s applicable Pro
Rata Share, giving effect to any adjustment from Pro Rata Shares on and after
the Closing Date, of all payments and prepayments of principal and interest due
hereunder, together with all other amounts due thereto, including, without
limitation, all fees payable with respect thereto, to the extent received by
Administrative Agent.

 

(d) Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.

 

(e) Subject to the provisos set forth in the definition of “Interest Period”,
whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder.

 

(f) The Borrower hereby authorizes Administrative Agent to charge its accounts
with Administrative Agent in order to cause timely payment to be made to
Administrative Agent of all principal, interest, fees and expenses due hereunder
(subject to sufficient funds being available in its accounts for that purpose).

 

(g) Administrative Agent shall deem any payment by or on behalf of the Borrower
hereunder that is not made in same day funds prior to 12:00 p.m. (New York City
time) on or before the due date to be a non-conforming payment. Any such payment
shall not be deemed to have been received by Administrative Agent until the
later of (i) the time such funds become available funds, and (ii) the applicable
next Business Day. Administrative Agent shall give prompt telephonic notice to
the Borrower and each applicable Lender (confirmed in writing) if any payment is
non-conforming. Any non-conforming payment may constitute or become a Default or
Event of Default in accordance with the terms of Section 8.1(a). Interest shall
continue to accrue on any principal as to which a non-conforming payment is made
until such funds become available funds (but in no event less than the period
from the date of such payment

 

41



--------------------------------------------------------------------------------

 

to the next succeeding applicable Business Day) at the rate determined pursuant
to Section 2.8 from the date such amount was due and payable until the date such
amount is paid in full.

 

2.16 Ratable Sharing. Lenders hereby agree among themselves that, except as
otherwise provided in the Collateral Documents with respect to amounts realized
from the exercise of rights with respect to Liens on the Collateral, if any of
them shall, whether by voluntary payment (other than a voluntary prepayment of
Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall notify Administrative Agent and each other Lender of the receipt
of such payment and apply a portion of such payment to purchase participations
(which it shall be deemed to have purchased from each seller of a participation
simultaneously upon the receipt by such seller of its portion of such payment)
in the Aggregate Amounts Due to the other Lenders so that all such recoveries of
Aggregate Amounts Due shall be shared by all Lenders in proportion to the
Aggregate Amounts Due to them; provided, if all or part of such proportionately
greater payment received by such purchasing Lender is thereafter recovered from
such Lender upon the bankruptcy or reorganization of a Credit Party or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be promptly returned to such purchasing Lender ratably
to the extent of such recovery, but without interest. The Borrower expressly
consents to the foregoing arrangement and agrees that any holder of a
participation so purchased may exercise any and all rights of banker’s lien,
set-off or counterclaim with respect to any and all monies owing by the Borrower
to that holder with respect thereto as fully as if that holder were owed the
amount of the participation held by that holder.

 

2.17 Making or Maintaining Eurodollar Rate Loans.

 

(a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted Eurodollar Rate, Administrative
Agent shall on such date give notice (by telefacsimile or by telephone confirmed
in writing) to the Borrower and each Lender of such determination, whereupon no
Loans may be converted to, Eurodollar Rate Loans until such time as
Administrative Agent notifies the Borrower and Lenders (by telefacsimile or by
telephonic notice confirmed in writing) that the circumstances giving rise to
such notice no longer exist, and any Conversion/Continuation Notice given by the
Borrower with respect to the Loans in respect of which such determination was
made shall be deemed to be, in the case of a Conversion Notice, rescinded by the
Borrower.

 

42



--------------------------------------------------------------------------------

 

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto but shall be made only after
consultation with the Borrower and Administrative Agent) that the maintaining or
continuation of its Eurodollar Rate Loans has become unlawful as a result of
compliance by such Lender in good faith with any law, treaty, governmental rule,
regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or has
become impracticable, as a result of contingencies occurring after the date
hereof which materially and adversely affect the London interbank market or the
position of such Lender in that market, then, and in any such event, such Lender
shall be an “Affected Lender” and it shall on that day give notice (by
telefacsimile or by telephone confirmed in writing) to the Borrower and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender and by telefacsimile or telephonic
notice confirmed in writing). Thereafter the obligation of the Affected Lender
to convert Loans to, Eurodollar Rate Loans shall be suspended until such notice
shall be withdrawn by the Affected Lender, to the extent such determination by
the Affected Lender relates to a Eurodollar Rate Loan then being requested by
the Borrower pursuant to a Conversion/Continuation Notice, the Affected Lender
shall continue such Loan as or convert such Loan to, as the case may be a Base
Rate Loan, the Affected Lender’s obligation to maintain its outstanding
Eurodollar Rate Loans (the “Affected Loans”) shall be terminated at the earlier
to occur of the expiration of the Interest Period then in effect with respect to
the Affected Loans or when required by law, and the Affected Loans shall
automatically convert into Base Rate Loans on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a Eurodollar Rate Loan then being requested
by the Borrower pursuant to a Conversion/Continuation Notice, the Borrower shall
have the option, subject to the provisions of Section 2.17(c), to rescind such
Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to Administrative Agent of
such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission Administrative
Agent shall promptly transmit to each other Lender by telefacsimile or by
telephonic notice confirmed in writing). Except as provided in the immediately
preceding sentence, nothing in this Section 2.17(b) shall affect the obligation
of any Lender other than an Affected Lender to make or maintain Loans as, or to
convert Loans to, Eurodollar Rate Loans in accordance with the terms hereof.

 

(c) Compensation for Breakage or Non-Commencement of Interest Periods. The
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid by such
Lender to lenders of funds borrowed by it to make or carry its Eurodollar Rate
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re-employment of such funds but excluding loss of
anticipated profits) which such Lender may sustain (i) if for any reason as a
result of the Borrower’s action or omission a conversion to or continuation of
any Eurodollar Rate Loan does not occur on a date specified therefor in a
Conversion/Continuation Notice or a telephonic request for conversion or
continuation; (ii) if any prepayment or other principal payment or any
conversion of any of its Eurodollar Rate Loans occurs on a date prior to the
last day of an

 

43



--------------------------------------------------------------------------------

 

Interest Period applicable to that Loan; or (iii) if any prepayment of any of
its Eurodollar Rate Loans is not made on any date specified in a notice of
prepayment given by the Borrower or as a consequence of any default by the
Borrower in the repayment of its Eurodollar Rate Loans when required by the
terms thereof.

 

(d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

 

(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.17 and under Section 2.18 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.17 and under
Section 2.18.

 

 

 

2.18 Increased Costs; Capital Adequacy.

 

(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.19 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any law, treaty or governmental rule, regulation or order,
or any change therein or in the interpretation, administration or application
thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or Governmental Authority,
in each case that becomes effective after the date hereof, or compliance by such
Lender with any guideline, request or directive issued or made after the date
hereof by any central bank or other governmental or quasi-governmental authority
(whether or not having the force of law): subjects such Lender (or its
applicable lending office) to any additional Tax (other than any Tax on the
overall net income of such Lender) with respect to this Agreement or any of its
obligations hereunder or any payments to such Lender (or its applicable lending
office) of principal, interest, fees or any other amount payable hereunder or
thereunder; imposes, modifies or holds applicable any reserve (including any
marginal, emergency, supplemental, special or other reserve), special deposit,
compulsory loan, FDIC insurance or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender (other than any such reserve or other requirements with
respect to Eurodollar Rate Loans that are reflected in the definition of
Adjusted Eurodollar Rate); or imposes any other condition (other than with
respect to a Tax

 

44



--------------------------------------------------------------------------------

 

matter) on or affecting such Lender (or its applicable lending office) or its
obligations hereunder or under any other Credit Document or the London interbank
market; and the result of any of the foregoing is to increase the cost to such
Lender of agreeing to make, making or maintaining Eurodollar Rate Loans
hereunder or to reduce any amount received or receivable by such Lender (or its
applicable lending office) with respect thereto; then, in any such case, the
Borrower shall promptly pay to such Lender, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder or under any other Credit Document.
Such Lender shall deliver to the Borrower (with a copy to Administrative Agent)
a written statement, setting forth in reasonable detail the basis for
calculating the additional amounts owed to such Lender under this Section
2.18(a), which statement shall be conclusive and binding upon all parties hereto
absent manifest error.

 

(b) Capital Adequacy Adjustment. In the event that any Lender shall have
determined that the adoption, effectiveness, phase-in or applicability after the
date hereof of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Loans, or participations therein or other obligations
hereunder with respect to the Loans to a level below that which such Lender or
such controlling corporation could have achieved but for such adoption,
effectiveness, phase-in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy), then from time to time, within five (5) Business
Days after receipt by the Borrower from such Lender of the statement referred to
in the next sentence, the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or such controlling corporation
on an after-tax basis for such reduction. Such Lender shall deliver to the
Borrower (with a copy to Administrative Agent) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to Lender under this Section 2.18(b), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.

 

(c) Limitation on Retroactive Effect. Failure or delay on the part of any Lender
to demand compensation pursuant to this Section 2.18 shall not constitute a
waiver of such Lender’s right to demand such compensation; provided, however,
that the Borrower shall not be required to compensate a Lender pursuant to this
Section 2.18 for any increased costs or reductions incurred more than 180 days
prior to the date that such Lender notifies the Borrower of the change giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation therefor; provided further that if the change giving rise to
such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive
effective thereof.

 

45



--------------------------------------------------------------------------------

 

2.19 Taxes; Withholding, etc.

 

(a) Payments to Be Free and Clear. All sums payable by any Credit Party
hereunder and under the other Credit Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a Tax on the overall net income
of any Lender) imposed, levied, collected, withheld or assessed by or within the
United States of America or any political subdivision in or of the United States
of America or any other jurisdiction from or to which a payment is made by or on
behalf of any Credit Party or by any federation or organization of which the
United States of America or any such jurisdiction is a member at the time of
payment.

 

(b) Withholding of Taxes. If any Credit Party or any other Person is required by
law to make any deduction or withholding on account of any such Tax from any sum
paid or payable by any Credit Party to Administrative Agent or any Lender under
any of the Credit Documents: the Borrower shall notify Administrative Agent of
any such requirement or any change in any such requirement as soon as the
Borrower becomes aware of it; the Borrower shall pay any such Tax before the
date on which penalties attach thereto, such payment to be made (if the
liability to pay is imposed on any Credit Party) for its own account or (if that
liability is imposed on Administrative Agent or such Lender, as the case may be)
on behalf of and in the name of Administrative Agent or such Lender; the sum
payable by such Credit Party in respect of which the relevant deduction,
withholding or payment is required shall be increased to the extent necessary to
ensure that, after the making of that deduction, withholding or payment,
Administrative Agent or such Lender, as the case may be, receives on the due
date a net sum equal to what it would have received had no such deduction,
withholding or payment been required or made; and within thirty (30) days after
paying any sum from which it is required by law to make any deduction or
withholding, and within thirty (30) days after the due date of payment of any
Tax which it is required by clause (ii) above to pay, the Borrower shall deliver
to Administrative Agent and the other affected parties evidence satisfactory to
the other affected parties of such deduction, withholding or payment and of the
remittance thereof to the relevant taxing or other authority; provided, no such
additional amount shall be required to be paid to any Lender under clause (iii)
above except to the extent that any change after the date hereof (in the case of
each Lender listed on the signature pages hereof on the Closing Date) or after
the effective date of the Assignment Agreement pursuant to which such Lender
became a Lender (in the case of each other Lender) in any such requirement for a
deduction, withholding or payment as is mentioned therein shall result in an
increase in the rate of such deduction, withholding or payment from that in
effect at the date hereof or at the date of such Assignment Agreement, in
respect of payments to such Lender.

 

(c) Evidence of Exemption From U.S. Withholding Tax. Each Lender that is not a
United States Person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for U.S. federal income tax purposes (a “Non-US Lender”)
shall deliver (to the extent not previously delivered) to Administrative Agent
for transmission to Borrower, on or prior to the Effective Date (in the case of
each Lender listed on the signature pages hereof on the Effective Date) or on or
prior to the date of the Assignment Agreement pursuant to which it becomes a
Lender (in the case of each other Lender), and at such other times as may be
necessary in the determination of the Borrower or Administrative Agent (each in
the reasonable exercise of its discretion), two original copies of Internal
Revenue Service Form W-8BEN or W-

 

46



--------------------------------------------------------------------------------

 

8ECI (or any successor forms), properly completed and duly executed by such
Lender, and such other documentation required under the Internal Revenue Code
and reasonably requested by the Borrower to establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to any payments to such Lender of principal, interest, fees or other
amounts payable under any of the Credit Documents, or if such Lender is not a
“bank” or other Person described in Section 881(c)(3) of the Internal Revenue
Code and cannot deliver either Internal Revenue Service Form W-8BEN or W-8ECI
pursuant to clause (i) above, a Certificate re Non-Bank Status together with two
original copies of Internal Revenue Service Form W-8 (or any successor form),
properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by the Borrower to establish that such Lender is not subject to deduction or
withholding of United States federal income tax with respect to any payments to
such Lender of interest payable under any of the Credit Documents. Each Lender
required to deliver any forms, certificates or other evidence with respect to
United States federal income tax withholding matters pursuant to this Section
2.19(c) hereby agrees, from time to time after the initial delivery by such
Lender of such forms, certificates or other evidence, whenever a lapse in time
or change in circumstances renders such forms, certificates or other evidence
obsolete or inaccurate in any material respect, that such Lender shall promptly
deliver to Administrative Agent for transmission to the Borrower two new
original copies of Internal Revenue Service Form W-8BEN or W-8ECI, or a
Certificate re Non-Bank Status and two original copies of Internal Revenue
Service Form W-8, as the case may be, properly completed and duly executed by
such Lender, and such other documentation required under the Internal Revenue
Code and reasonably requested by the Borrower to confirm or establish that such
Lender is not subject to deduction or withholding of United States federal
income tax with respect to payments to such Lender under the Credit Documents,
or notify Administrative Agent and the Borrower of its inability to deliver any
such forms, certificates or other evidence. The Borrower shall not be required
to pay any additional amount to any Non-US Lender under Section 2.19(b)(iii) if
such Lender shall have failed to deliver the forms, certificates or other
evidence referred to in the second sentence of this Section 2.19(c), or (2) to
notify Administrative Agent and the Borrower of its inability to deliver any
such forms, certificates or other evidence, as the case may be; provided, if
such Lender shall have satisfied the requirements of the first sentence of this
Section 2.19(c) on the Effective Date or on the date of the Assignment Agreement
pursuant to which it became a Lender, as applicable, nothing in this last
sentence of Section 2.19(c) shall relieve the Borrower of its obligation to pay
any additional amounts pursuant to Section 2.18(a) in the event that, as a
result of any change in any applicable law, treaty or governmental rule,
regulation or order, or any change in the interpretation, administration or
application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender is not subject to withholding as described herein.

 

2.20 Obligation to Mitigate. Each Lender agrees that, as promptly as practicable
after the officer of such Lender responsible for administering its Loans,
becomes aware of the occurrence of an event or the existence of a condition that
would cause such Lender to become an Affected Lender or that would entitle such
Lender to receive payments under Section 2.17, 2.18 or 2.19, it will, to the
extent not inconsistent with the internal policies of such Lender and any
applicable legal or regulatory restrictions, (i) use reasonable efforts to
maintain its Loans, including any Affected Loans, through another office of such
Lender, or (ii) take such other

 

47



--------------------------------------------------------------------------------

 

measures as such Lender may deem reasonable, if as a result thereof the
circumstances which would cause such Lender to be an Affected Lender would cease
to exist or the additional amounts which would otherwise be required to be paid
to such Lender pursuant to Section 2.17, 2.18 or 2.19 would be materially
reduced and if, as determined by such Lender in its sole discretion, the
maintaining of such Loans through such other office or in accordance with such
other measures, as the case may be, would not otherwise adversely affect such
Loans or the interests of such Lender; provided, such Lender will not be
obligated to utilize such other office pursuant to this Section 2.20 unless the
Borrower agrees to pay all incremental expenses incurred by such Lender as a
result of utilizing such other office as described in clause (i) above. A
certificate as to the amount of any such expenses payable by the Borrower
pursuant to this Section 2.20 (setting forth in reasonable detail the basis for
requesting such amount) submitted by such Lender to Borrower (with a copy to
Administrative Agent) shall be conclusive absent manifest error.

 

2.21 [Reserved].

 

 

2.22 Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (i) any Lender (an “Increased-Cost
Lender”) shall give notice to the Borrower that such Lender is an Affected
Lender or that such Lender is entitled to receive payments under Section 2.17,
2.18 or 2.19, the circumstances which have caused such Lender to be an Affected
Lender or which entitle such Lender to receive such payments shall remain in
effect, and such Lender shall fail to withdraw such notice within five (5)
Business Days after the Borrower’s request for such withdrawal; or (ii) in
connection with any proposed amendment, modification, termination, waiver or
consent with respect to any of the provisions hereof as contemplated by Section
10.5(b), the consent of Requisite Lenders shall have been obtained but the
consent of one or more of such other Lenders (each a “Non-Consenting Lender”)
whose consent is required shall not have been obtained; then, with respect to
each such Increased-Cost Lender or Non-Consenting Lender (the “Terminated
Lender”), the Borrower may, by giving written notice to Administrative Agent and
any Terminated Lender of its election to do so, elect to cause such Terminated
Lender (and such Terminated Lender hereby irrevocably agrees) to assign its
outstanding Loans, if any, in full to one or more Eligible Assignees (each a
“Replacement Lender”) in accordance with the provisions of Section 10.6 and
Terminated Lender shall pay any fees payable thereunder in connection with such
assignment; provided, (1) on the date of such assignment, the Replacement Lender
shall pay to Terminated Lender an amount equal to the sum of (A) an amount equal
to the principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender, (B) an amount equal to all unreimbursed drawings that have
been funded by such Terminated Lender, together with all then unpaid interest
with respect thereto at such time and (C) an amount equal to all accrued, but
theretofore unpaid fees owing to such Terminated Lender pursuant to Section 2.9;
(2) on the date of such assignment, Borrower shall pay any amounts payable to
such Terminated Lender pursuant to Section 2.17(c), 2.18 or 2.19 or otherwise as
if it were a prepayment; and (3) in the event such Terminated Lender is a
Non-Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such Terminated Lender was a
Non-Consenting Lender. Upon the prepayment of all amounts owing to any
Terminated Lender, such Terminated Lender shall no longer constitute a “Lender”
for purposes

 

48



--------------------------------------------------------------------------------

 

hereof; provided, any rights of such Terminated Lender to indemnification
hereunder shall survive as to such Terminated Lender.

 

SECTION 3. CONDITIONS PRECEDENT

 

3.1 Conditions to Effectiveness. This Agreement shall become effective only upon
the satisfaction of all of the following conditions precedent by December 31,
2002; provided, that if the following conditions have not been satisfied by
December 31, 2002 solely as a result of the failure by Company to obtain all
regulatory approvals required to consummate the Recapitalization Transactions or
the Exchange Offer (including, without limitation, the SEC clearing the proxy
statement regarding the Recapitalization Transactions for mailing and any
extensions of the tender offer period as provided for in the Exchange Offer),
then, the Second Amendment Effective Date shall automatically be extended for
three successive thirty (30) calendar day periods; provided, further, that in no
event shall the Second Amendment Effective Date extend beyond March 31, 2003:

 

(a) Execution. OpCo, Company, the Credit Parties, Lenders and Agents shall have
executed this Agreement.

 

(b) Organizational Documents; Incumbency. Administrative Agent shall have
received (i) if not previously delivered to the Administrative Agent, sufficient
copies of each Organizational Document executed (original in the case of Bylaws)
and delivered by each Credit Party, as applicable, and, to the extent
applicable, certified as of a recent date by the appropriate governmental
official, for each Lender and its counsel, each dated the Second Amendment
Effective Date or a recent date prior thereto; (ii) signature and incumbency
certificates of the officers of such Person executing the Credit Documents to
which it is a party; (iii) resolutions of the Board of Directors or similar
governing body of each Credit Party approving and authorizing the execution,
delivery and performance of this Agreement, the Recapitalization Transaction and
the other Credit Documents to which it is a party or by which it or its assets
may be bound as of the Second Amendment Effective Date, certified as of the
Second Amendment Effective Date by its secretary or an assistant secretary as
being in full force and effect without modification or amendment; (iv) if not
previously delivered to the Administrative Agent and to the extent available, a
good standing certificate from the applicable Governmental Authority of each
Credit Party’s jurisdiction of incorporation, organization or formation and in
each jurisdiction in which it is qualified as a foreign corporation or other
entity to do business, each dated a recent date prior to the Second Amendment
Effective Date; and (v) such other documents as Administrative Agent or
Collateral Agent may reasonably request.

 

(c) Recapitalization Transactions. With respect to the consummation of the
Recapitalization Transactions, (i) all conditions to the Recapitalization
Transactions set forth in the Combination Agreement and related documents shall
have been satisfied or the fulfillment of any such conditions shall have been
waived with the consent of the Administrative Agent (other than any waiver with
respect to the minimum amount of Senior Notes to be retired or tendered); and
(ii) the Recapitalization Transactions shall have become effective in accordance
with the terms of the Combination Agreement and related documents. Company shall
deliver to the Administrative Agent copies of all documents, agreements,
opinions and certificates executed in connection with the Recapitalization
Transactions.

 

49



--------------------------------------------------------------------------------

 

(d) Exchange Offer. With respect to the Exchange Offer, (i) all conditions to
the Exchange Offer set forth in the Exchange Offer Documents and related
documents shall have been satisfied or the fulfillment of any such conditions
shall have been waived with the consent of the Administrative Agent; (ii) on or
prior to the date hereof, no less than $110,000,000 of outstanding Senior Notes
shall have been retired or shall have been tendered for retirement pursuant to
the terms of the Exchange Offer Documents; and (iii) the Exchange Offer shall
have become effective in accordance with the terms of the Exchange Offer
Documents and related documents. Company shall deliver to the Administrative
Agent copies of all documents, agreements, opinions and certificates executed in
connection with the Exchange Offer.

 

(e) Convertible Notes. On or prior to the Second Amendment Effective Date, (i)
Company shall have received the gross proceeds from the issuance of the
Convertible Notes in an aggregate amount in cash of not less than $30,000,000;
(ii) all conditions to the issuance of the Convertible Notes set forth in the
Convertible Note Documents shall have been satisfied or the fulfillment of any
such conditions shall have been waived with the consent of the Administrative
Agent; and (iii) Company shall have delivered to Administrative Agent complete,
correct and conformed copies of the Convertible Note Documents which shall
include terms reasonable and customary for loans and securities of such type, as
mutually agreed upon between Company and Administrative Agent. Company shall
deliver to the Administrative Agent copies of all documents, agreements,
opinions and certificates executed in connection with the issuance of the
Convertible Notes.

 

(f) Organizational and Capital Structure. The organizational structure and
capital structure of Company and its Subsidiaries after giving effect to the
Recapitalization Transactions shall be as set forth on Schedule 4.2.

 

(g) Governmental Authorizations and Consents. Each Credit Party shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary or advisable in connection with the transactions
contemplated by the Credit Documents and each of the foregoing shall be in full
force and effect and in form and substance reasonably satisfactory to
Administrative Agent. All applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority which would
restrain, prevent or otherwise impose adverse conditions on the transactions
contemplated by the Credit Documents and no action, request for stay, petition
for review or rehearing, reconsideration, or appeal with respect to any of the
foregoing shall be pending, and the time for any applicable agency to take
action to set aside its consent on its own motion shall have expired.

 

(h) Intercreditor Agreement. Administrative Agent, Collateral Agent and
Convertible Note Agent shall have entered into the Intercreditor Agreement and
Administrative Agent and Collateral Agent shall be satisfied with the terms and
conditions of the security documents entered into between Convertible Note
Agent, Company and the Credit Parties in connection with Convertible Note
Agent’s second priority security interest in the Collateral.

 

(i) Amendment Fee. Administrative Agent shall have received, for distribution to
all Lenders, an amendment fee equal to 1.00% of such Lenders’ outstanding Loans
immediately prior to the Second Amendment Effective Date and after taking into
effect the principal repayment contemplated by Section 3.1(j) below.

 

50



--------------------------------------------------------------------------------

 

(j) Prepayment of Existing Loans. The Administrative Agent shall have received
from Company for distribution to the Lenders a prepayment in the amount of
$7,500,000, plus any matching principal payment resulting from payments of
interest on Senior Notes due December 1, 2002, such amount to be applied to
prepay outstanding Loans on a pro rata basis.

 

(k) Collateral. Except as set forth in Section 5.15(a), Company shall have (i)
delivered all documents to the Collateral Agent on terms and conditions
reasonably satisfactory to the Agents and (ii) made all filings necessary or
advisable in order to grant to the Collateral Agent for the benefit of the
Lenders a First Priority Lien in all assets located in the United States that
have been acquired by Company directly or indirectly in connection with the
Recapitalization Transactions, with, in each case of (i) and (ii), any
exceptions that the Collateral Agent determines are reasonable; provided that in
the case of any exceptions, Company shall in any event fully comply with this
Section 3.1(k) within ten (10) Business Days following the Second Amendment
Effective Date.

 

(l) Second Amendment Effective Date Financial Plan. The Administrative Agent
shall have received from Company for distribution to the Lenders the final
Second Amendment Effective Date Financial Plan.

 

(m) Officer’s Certificate. Administrative Agent and Lenders shall have received
from Company an executed Second Amendment Effective Date Certificate from an
Authorized Officer certifying (i) the amount of cash on Pihana’s balance sheet
after giving effect to the Recapitalization Transactions; (ii) the total amount
of fees paid or accrued on the Second Amendment Effective Date by Company in
connection with the Recapitalization Transactions; (iii) the amount and details
with respect to the cash paid to the holders of the Senior Notes in connection
with the Exchange Offer; (iv) that after giving effect to the Recapitalization
Transactions the representations and warranties set forth in Section 4 of this
Agreement are true and correct in all material respects on and as of the Second
Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date; and (v) that after giving
effect to the Recapitalization Transactions, as of the Second Amendment
Effective Date, no event has occurred and is continuing that would constitute an
Event of Default or a Default.

 

(n) Legal Opinion. Administrative Agent and Lenders shall have received
originally executed copies of the favorable written opinions of Willkie, Farr &
Gallagher, special counsel for the Credit Parties, and the General Counsel of
Equinix, Inc., as to such matters as Administrative Agent may reasonably
request, dated the Second Amendment Effective Date and otherwise in form and
substance reasonably satisfactory to Administrative Agent.

 

(o) Other Fees. The Administrative Agent and Lenders shall have received all
fees and other amounts due and payable pursuant to any Credit Document on or
prior to the Second Amendment Effective Date, including, (i) the reasonable fees
and expenses of Skadden, Arps, Slate, Meagher & Flom LLP, (ii) the reasonable
fees and expenses of Ernst & Young Corporate Finance LLC and (iii) to the extent
invoiced, reimbursement or other payment of all

 

51



--------------------------------------------------------------------------------

 

reasonable out-of-pocket expenses required to be reimbursed or paid by Company
hereunder or under any other Credit Document.

 

(p) Completion of Proceedings. All partnership, corporate and other proceedings
taken or to be taken in connection with the transactions contemplated hereby and
all documents incidental thereto not previously found acceptable by
Administrative Agent and its counsel shall be satisfactory in form and substance
to Administrative Agent and such counsel, and Administrative Agent and such
counsel shall have received all such counterpart originals or certified copies
of such documents as Administrative Agent may reasonably request. Each Lender,
by delivering its signature page to this Agreement as of the Second Amendment
Effective Date, shall be deemed to have acknowledged receipt of, and consented
to and approved, each Credit Document and each other document required to be
approved by any Agent, Requisite Lenders or Lenders, as applicable, on or prior
to the Second Amendment Effective Date.

 

3.2 Notices by Borrower. Any Notice shall be executed by an Authorized Officer
in a writing delivered to Administrative Agent. In lieu of delivering a Notice,
the Borrower may give Administrative Agent telephonic notice by the required
time of any conversion/continuation, as the case may be; provided each such
notice shall be promptly confirmed in writing by delivery of the applicable
Notice to Administrative Agent on or before the applicable date of
continuation/conversion. Neither Administrative Agent, nor any Lender shall
incur any liability to any Credit Party in acting upon any telephonic notice
referred to above that Administrative Agent believes in good faith to have been
given by a duly authorized officer or other person authorized on behalf of the
Borrower or for otherwise acting in good faith.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

In order to induce Lenders and Agents to enter into this Agreement, each Credit
Party represents and warrants to each Lender and Agents, on the Second Amendment
Effective Date, that the following statements are true and correct:

 

4.1 Organization; Requisite Power and Authority; Qualification. Each of the
Credit Parties (a) is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization as identified in Schedule
4.1, (b) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Credit Documents to which it is a party and to
carry out the transactions contemplated thereby, and (c) is qualified to do
business and in good standing in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and could not be reasonably expected to have, a Material Adverse Effect.

 

4.2 Capital Stock and Ownership. The Capital Stock of each of the Credit Parties
has been duly authorized and validly issued and is fully paid and
non-assessable. Except as set forth on Schedule 4.2, as of the date hereof,
there is no existing option, warrant, call, right, commitment or other agreement
to which any of the Credit Parties, other than Company, is a party requiring,
and there is no membership interest or other Capital Stock of any of the Credit
Parties, other than Company, outstanding which upon conversion or exchange would
require, the

 

52



--------------------------------------------------------------------------------

 

issuance by any of the Credit Parties, other than Company, of any additional
membership interests or other Capital Stock of any of the Credit Parties, other
than Company, or other Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, a membership interest or
other Capital Stock of any of the Credit Parties, other than Company. Schedule
4.2 correctly sets forth the ownership interest of the Credit Parties in their
respective Subsidiaries as of the Second Amendment Effective Date and after
giving effect to the Recapitalization Transactions.

 

4.3 Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.

 

4.4 No Conflict. The execution, delivery and performance by the Credit Parties
of the Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not violate
any provision of any law or any governmental rule or regulation applicable to
any of the Credit Parties, any of the Organizational Documents of any of the
Credit Parties, or any order, judgment or decree of any court or other agency of
government binding on any of the Credit Parties; conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Contractual Obligation of any of the Credit Parties; result in or
require the creation or imposition of any Lien upon any of the properties or
assets of any of the Credit Parties (other than any Liens created under any of
the Credit Documents in favor of Collateral Agent, on behalf of Secured
Parties); or require any approval of stockholders, members or partners or any
approval or consent of any Person under any Contractual Obligation of any of the
Credit Parties, except for such approvals or consents which will be obtained on
or before the Closing Date and disclosed in writing to Lenders.

 

4.5 Governmental Consents. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority except as otherwise set forth
on Schedule 4.5, and except for filings and recordings with respect to the
Collateral to be made, or otherwise delivered to Collateral Agent for filing
and/or recordation, on or before the Effective Date.

 

4.6 Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

 

4.7 Second Amendment Effective Date Financial Statements. The Second Amendment
Effective Date Financial Statements were prepared in conformity with GAAP and
fairly present, in all material respects, the financial position, on a
consolidated basis, of the Persons described in such financial statements as at
the respective dates thereof and the results of operations and cash flows, on a
consolidated basis, of the entities described therein for each of

 

53



--------------------------------------------------------------------------------

the periods then ended, subject, in the case of any such unaudited financial
statements, to changes resulting from audit and normal year-end adjustments. As
of the Second Amendment Effective Date, neither Company nor any of its
Subsidiaries has any contingent liability or liability for taxes, long-term
lease or unusual forward or long-term commitment that is not reflected in the
Second Amendment Effective Date Financial Statements or the notes thereto and
which in any such case is material in relation to the business, operations,
properties, assets, condition (financial or otherwise) or prospects of Company
and any of its Subsidiaries taken as a whole.

 

4.8 Projections. On and as of the Second Amendment Effective Date, the financial
forecast of Company and its Subsidiaries delivered pursuant to Section 3.1(l)
(the “Second Amendment Effective Date Financial Plan”) is based on good faith
estimates and assumptions made by the management of Company; provided, the
Second Amendment Effective Date Financial Plan is not to be viewed as
representing facts and that actual results during the period or periods covered
by the Second Amendment Effective Date Financial Plan may differ from Second
Amendment Effective Date Financial Plan and that the differences may be
material; provided further, as of the Second Amendment Effective Date,
management of Company believed that the Second Amendment Effective Date
Financial Plan was reasonable and attainable.

 

4.9 No Material Adverse Change. Since the Second Amendment Effective Date, no
event or change has occurred that has caused or evidences, either in any case or
in the aggregate, a Material Adverse Effect.

 

4.10 No Restricted Junior Payments. Since the Second Amendment Effective Date,
none of the Credit Parties has directly or indirectly declared, ordered, paid or
made, or set apart any sum or property for, any Restricted Junior Payment or
agreed to do so except as permitted pursuant to Section 6.4.

 

4.11 Adverse Proceedings, etc. There are no Adverse Proceedings, individually or
in the aggregate, that could reasonably be expected to have a Material Adverse
Effect. None of the Credit Parties is in violation of any applicable laws
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, or is subject to or in
default with respect to any final judgments, writs, injunctions, decrees, rules
or regulations of any court or any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

4.12 Payment of Taxes. Except as otherwise permitted under Section 5.3, all tax
returns and reports of Company and its Subsidiaries required to be filed by any
of them have been timely filed, and all taxes shown on such tax returns to be
due and payable and all assessments, fees and other governmental charges upon
Company and its Subsidiaries and upon their respective properties, assets,
income, businesses and franchises which are due and payable have been paid when
due and payable. Company knows of no proposed tax assessment against Company or
any of its Subsidiaries which is not being actively contested by Company or such
Subsidiary in good faith and by appropriate proceedings; provided, such reserves
or other

 

54



--------------------------------------------------------------------------------

appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor.

 

4.13 Properties

 

(a) Title. Each Credit Party has (i) good, sufficient and legal title to (in the
case of fee interests in real property), (ii) valid leasehold interests in (in
the case of leasehold interests in real or personal property), and (iii) good
title to (in the case of all other personal property), all of their respective
properties and assets reflected in their respective Second Amendment Effective
Date Financial Statements referred to in Section 4.7 and in the most recent
financial statements delivered pursuant to Section 5.1, in each case except for
assets disposed of since the date of such financial statements in the ordinary
course of business or as otherwise permitted under Section 6.9. Except as
permitted by this Agreement, all such properties and assets are free and clear
of Liens.

 

(b) Real Estate. As of the Second Amendment Effective Date, Schedule 4.13
contains a true, accurate and complete list of (i) all Real Estate Assets, (ii)
all leases, subleases or assignments of leases (together with all amendments,
modifications, supplements, renewals or extensions of any thereof) affecting
each Real Estate Asset of any Credit Party, regardless of whether such Credit
Party is the landlord or tenant (whether directly or as an assignee or successor
in interest) under such lease, sublease or assignment and (iii) all basic rental
lease payment obligations of the Company and its Subsidiaries with respect to
their domestic IBX Facilities. Except as specified in Schedule 4.13, each
agreement listed in clause (ii) of the immediately preceding sentence is in full
force and effect and Company does not have knowledge of any default that has
occurred and is continuing thereunder, and each such agreement constitutes the
legally valid and binding obligation of each applicable Credit Party,
enforceable against such Credit Party in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles.

 

4.14 Collateral

.

(a) Attachment and Perfection. The execution and delivery of the Collateral
Documents by Credit Parties, together with the actions taken on or prior to the
date hereof, are effective to create in favor of Collateral Agent, on behalf of
Secured Parties, as security for their respective Obligations, a valid and
perfected First Priority Lien on all of the Collateral, and all filings and
other actions necessary or desirable to perfect and maintain the perfection and
First Priority status of such Liens have been duly made or taken and remain in
full force and effect, other than (i) the actions required under federal law to
register and record interests in intellectual property and (ii) the periodic
filing of UCC continuation statements in respect of UCC financing statements
filed by or on behalf of Collateral Agent.

 

(b) Governmental Approvals, Etc. No authorization, approval or other action by,
and no notice to or filing with, any Governmental Authority or regulatory body
is required for either (i) the pledge or grant by any Credit Party of the Liens
purported to be created in favor of Collateral Agent pursuant to any of the
Collateral Documents or (ii) the exercise by Collateral Agent of any rights or
remedies in respect of any Collateral (whether specifically granted or

 

55



--------------------------------------------------------------------------------

created pursuant to any of the Collateral Documents or created or provided for
by applicable law), except for filings or recordings as may be required in
connection with the disposition of any Investment Related Property, or by laws
generally affecting the offering and sale of Securities.

 

(c) Filings. Except with respect to any Permitted Lien and such as may have been
filed in favor of Collateral Agent, no effective UCC financing statement,
fixture filing or other instrument similar in effect covering all or any part of
the Collateral is on file in any filing or recording office.

 

(d) Disclosure. All information supplied to Collateral Agent by or on behalf of
any Credit Party with respect to any of the Collateral (in each case taken as a
whole with respect to any particular Collateral) is accurate and complete in all
material respects.

 

(e) Cash and Cash Equivalents. Without limiting the generality to the foregoing,
representation and warranties, each Credit Party represents and warrants that
all of its Cash and Cash Equivalents shall be maintained in accounts in
existence as of the Second Amendment Effective Date in which the Collateral
Agent has a First Priority perfected security interest or such other accounts as
may be pre-approved by the Collateral Agent, and in which Collateral Agent has a
First Priority perfected security interest.

 

4.15 Environmental Matters. Neither any of the Credit Parties nor any of their
respective Facilities or operations are subject to any outstanding written
order, consent decree or settlement agreement with any Person relating to any
Environmental Law, any Environmental Claim, or any Hazardous Materials Activity
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. None of the Credit Parties has received any letter or
request for information under Section 104 of the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable
state law. There are and, to each of the Credit Parties’ knowledge, have been,
no conditions, occurrences, or Hazardous Materials Activities which could
reasonably be expected to form the basis of an Environmental Claim against any
of the Credit Parties that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect. Neither any of the Credit Parties
nor, to any Credit Party’s knowledge, any predecessor of any of the Credit
Parties has filed any notice under any Environmental Law indicating past or
present treatment of Hazardous Materials at any Facility, and none of the Credit
Parties’ operations involves the generation, transportation, treatment, storage
or disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270 or any
state equivalent. Compliance with all current or reasonably foreseeable future
requirements pursuant to or under Environmental Laws could not be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.
No event or condition has occurred or is occurring with respect to any of the
Credit Parties or their respective Facilities relating to any Environmental Law,
any Release of Hazardous Materials, or any Hazardous Materials Activity which
individually or in the aggregate has had, or could reasonably be expected to
have, a Material Adverse Effect.

 

4.16 No Defaults. Except as set forth in Schedule 4.16, none of the Credit
Parties is in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any of its Contractual
Obligations, and no condition exists which, with

 

56



--------------------------------------------------------------------------------

the giving of notice or the lapse of time or both, could constitute such a
default, except where the consequences, direct or indirect, of such default or
defaults, if any, could not reasonably be expected to have a Material Adverse
Effect.

 

4.17 Material Contracts. (a) Schedule 4.17(a) contains a true, correct and
complete list of all the Material Contracts in effect on the Effective Date, and
except as described thereon, all such Material Contracts are in full force and
effect and no material defaults currently exist thereunder or under any lease
governing Leasehold Property.

 

(b) Each Credit Party owns or possesses all the patents, trademarks, service
marks, trade names, copyrights and licenses, and all rights with respect to the
foregoing, necessary for the conduct of its business as presently conducted
without any known conflict with the rights of others. Schedule 4.17(b)
accurately and completely lists all Intellectual Property owned or possessed by
or licensed to such Credit Party.

 

4.18 Governmental Regulation. None of the Credit Parties is subject to
regulation under the Public Utility Holding Company Act of 1935, the Federal
Power Act or the Investment Company Act of 1940 or under any other federal or
state statute or regulation which may limit its ability to incur Indebtedness or
which may otherwise render all or any portion of the Obligations unenforceable.
None of the Credit Parties is a “registered investment company” or a company
“controlled” by a “registered investment company” or a “principal underwriter”
of a “registered investment company” as such terms are defined in the Investment
Company Act of 1940.

 

4.19 Margin Stock. None of the Credit Parties is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying any Margin Stock. No part of the proceeds of the Loans
made to such Credit Party will be used to purchase or carry any such margin
stock or to extend credit to others for the purpose of purchasing or carrying
any such margin stock or for any purpose that violates, or is inconsistent with,
the provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System.

 

4.20 Employee Matters. None of the Credit Parties is engaged in any unfair labor
practice that could reasonably be expected to have a Material Adverse Effect.
There is (a) no unfair labor practice complaint pending against any of the
Credit Parties, or to the best knowledge of the Credit Parties, threatened
against any of them before the National Labor Relations Board and no grievance
or arbitration proceeding arising out of or under any collective bargaining
agreement that is so pending against any of the Credit Parties or to the best
knowledge of the Credit Parties, threatened against any of them, (b) no strike
or work stoppage in existence or threatened involving any of the Credit Parties
that could reasonably be expected to have a Material Adverse Effect, and (c) to
the best knowledge of the Credit Parties, no union representation question
existing with respect to the employees of any of the Credit Parties and, to the
best knowledge of the Credit Parties, no union organization activity that is
taking place, except (with respect to any matter specified in clause (a), (b) or
(c) above, either individually or in the aggregate) such as is not reasonably
likely to have a Material Adverse Effect.

 

4.21 Employee Benefit Plans. Each of the Credit Parties and each of their
respective ERISA Affiliates are in compliance with all applicable provisions and
requirements of ERISA

 

57



--------------------------------------------------------------------------------

and the Internal Revenue Code and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, and have performed all
their obligations under each Employee Benefit Plan. Each Employee Benefit Plan
which is intended to qualify under Section 401(a) of the Internal Revenue Code
is so qualified. No material liability to the PBGC (other than required premium
payments), the Internal Revenue Service, any Employee Benefit Plan or any Trust
established under Title IV of ERISA has been or is expected to be incurred by
any of the Credit Parties or any of their ERISA Affiliates. No ERISA Event has
occurred or is reasonably expected to occur. Except to the extent required under
Section 4980B of the Internal Revenue Code or similar state laws, no Employee
Benefit Plan provides health or welfare benefits (through the purchase of
insurance or otherwise) for any retired or former employee of any of the Credit
Parties or any of their respective ERISA Affiliates. As of the most recent
valuation date for any Pension Plan, the amount of unfunded benefit liabilities
(as defined in Section 4001(a)(18) of ERISA), individually or in the aggregate
for all Pension Plans (excluding for purposes of such computation any Pension
Plans with respect to which assets exceed benefit liabilities), does not exceed
$500,000. As of the most recent valuation date for each Multiemployer Plan for
which the actuarial report is available, the potential liability of the Credit
Parties and their respective ERISA Affiliates for a complete withdrawal from
such Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA, does not exceed $1,500,000. Each of the Credit Parties and each of
their ERISA Affiliates have complied with the requirements of Section 515 of
ERISA with respect to each Multiemployer Plan and are not in material “default”
(as defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan.

 

4.22 Solvency. Each Credit Party is and, upon the incurrence of any Obligation
by such Credit Party on any date on which this representation and warranty is
made, will be, Solvent.

 

4.23 Compliance with Statutes, etc. Each of the Credit Parties is in compliance
with all applicable statutes, regulations and orders of, and all applicable
restrictions imposed by, all Governmental Authorities, in respect of the conduct
of its business and the ownership of its property (including compliance with all
applicable Environmental Laws with respect to any Real Estate Asset or governing
its business and the requirements of any permits issued under such Environmental
Laws with respect to any such Real Estate Asset or the operations of Company or
any of its Subsidiaries), except such non-compliance that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

4.24 Disclosure. No representation or warranty of any Credit Party contained in
any Credit Document or, except as set forth on Schedule 4.24, in any other
documents, certificates or written statements furnished to Lenders by or on
behalf of any Credit Party for use in connection with the transactions
contemplated hereby contains any untrue statement of a material fact or omits to
state a material fact (known to each Credit Party, in the case of any document
not furnished by any of them) necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances in
which the same were made. Any projections and pro forma financial information
contained in such materials are based upon good faith estimates and assumptions
believed by each Credit Party to be reasonable at the time made, it being
recognized by Lenders that such projections as to future events are not to be
viewed as facts and

 

58



--------------------------------------------------------------------------------

that actual results during the period or periods covered by any such projections
may differ from the projected results. There are no facts known (or which should
upon the reasonable exercise of diligence be known) to any Credit Party (other
than matters of a general economic nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements furnished to Lenders for use in connection with the transactions
contemplated hereby.

 

4.25 Fees to Management in Connection with the Recapitalization Transactions.

 

None of Company nor any of its Subsidiaries has paid a special payment, fee or
bonus to management which is contingent solely upon the consummation and
completion of the Recapitalization Transactions.

 

SECTION 5. AFFIRMATIVE COVENANTS

 

Each Credit Party covenants and agrees that until payment in full of all
Obligations each Credit Party shall perform, and shall cause each of its
Subsidiaries to perform (or, in the case of i-STT Nation Ltd, shall use
commercially reasonable efforts to cause i-STT Nation Ltd to perform), all
covenants in this Section 5.

 

5.1 Financial Statements and Other Reports. Company will deliver to
Administrative Agent and Lenders:

 

(a) Monthly Reports. As soon as available, and in any event within thirty (30)
days after the end of each month ending after the Closing Date, (i) the
financial statements and information set forth on Schedule 5.1(a)(i), (ii) a
statement setting forth the location and amount of all Cash and Cash Equivalents
of Company and its Subsidiaries, and (iii) a statement setting forth the
location, amount and summary of transfers of all Cash and Cash Equivalents from
the Singapore Subsidiaries to the Credit Parties and vice versa, in the form set
forth on Schedule 5.1(a)(iii), together with Financial Officer Certification
with respect thereto;

 

(b) Quarterly Financial Statements. As soon as available, and in any event
within thirty (30) days after the end of the first three Fiscal Quarters of each
Fiscal Year and within sixty (60) days after the end of the last Fiscal Quarter
of each Fiscal Year, the financial statements and information set forth on
Schedule 5.1(a)(i), together with (1) a Financial Officer Certification and a
Narrative Report with respect thereto and (2) revised Schedules 4.1 and 4.2 (if
necessary) reflecting all changes in the organizational structure and capital
structure of Company and its Subsidiaries since the delivery of the last
quarterly financial information, which revised Schedules 4.1 and 4.2 will be
deemed to amend the then-existing Schedules 4.1 and 4.2 for all purposes under
this Agreement;

 

(c) Annual Financial Statements. As soon as available, and in any event within
sixty (60) days after the end of each Fiscal Year, (i) the financial statements
and information set forth on Schedule 5.1(a)(i), together with a Financial
Officer Certification and a Narrative Report with respect thereto; (ii) with
respect to each consolidated financial statements

 

59



--------------------------------------------------------------------------------

a report thereon of PricewaterhouseCoopers LLP or other independent certified
public accountants of recognized national standing selected by Company, and
reasonably satisfactory to Administrative Agent (which report shall be
unqualified as to going concern and scope of audit, and shall state that such
consolidated financial statements fairly present, in all material respects, the
consolidated financial position of Company and its Subsidiaries, as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards) together with a written statement by such independent
certified public accountants stating that their audit examination has included a
review of the terms of Sections 6.6 and 6.7 the Credit Documents, whether, in
connection therewith, any condition or event that constitutes a Default or an
Event of Default under Section 6.6 or 6.7 has come to their attention and, if
such a condition or event has come to their attention, specifying the nature and
period of existence thereof, and that nothing has come to their attention that
causes them to believe that the information contained in any Compliance
Certificate is not correct or that the matters set forth in such Compliance
Certificate are not stated in accordance with the terms hereof and (iii) revised
Schedules 4.1 and 4.2 (if necessary) reflecting all changes in the
organizational structure and capital structure of Company and its Subsidiaries
since the delivery of the last quarterly financial information, which revised
Schedules 4.1 and 4.2 will be deemed to amend the then-existing Schedules 4.1
and 4.2 for all purposes under this Agreement; provided, that Company and its
Subsidiaries shall not change their organizational structure or state of
organization, without the prior written consent of the Requisite Lenders.

 

(d) Compliance Certificate. Together with each delivery of financial statements
of Company and its Subsidiaries pursuant to Sections 5.1(a), 5.1(b) and 5.1(c),
a completed Compliance Certificate duly executed by an Authorized Officer;

 

(e) [Reserved];

 

(f) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Effective Date Financial Statements, the consolidated
financial statements of Company and its Subsidiaries delivered pursuant to
Section 5.1(b) or 5.1(c) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more a statements of reconciliation for all such prior
financial statements in form and substance satisfactory to Administrative Agent;

 

(g) SEC Reports. Promptly upon their becoming available, copies of (i) all
financial statements, reports, notices and proxy statements sent or made
available generally by Company to its security holders acting in such capacity
or by any Subsidiary of Company to its security holders other than Company or
another Subsidiary of Company, (ii) all regular and periodic reports (but not
including, unless requested by Administrative Agent, routine reports regularly
filed with the FCC and state commissions with jurisdiction over
telecommunications matters) and all registration statements (other than on Form
S-8 or a similar form) and

 

60



--------------------------------------------------------------------------------

prospectuses, if any, filed by Company or any of its Subsidiaries with any
securities exchange or with the Securities and Exchange Commission or any
governmental or private regulatory authority, and (iii) all press releases and
other statements made available generally by Company or any of its Subsidiaries
to the public concerning material developments in the business of Company or any
of its Subsidiaries;

 

(h) Notice of Default. Promptly upon any officer of Company obtaining knowledge
(i) of any condition or event that constitutes a Default or an Event of Default
or that notice has been given to Company with respect thereto; (ii) that any
Person has given any notice to Company or any of its Subsidiaries or taken any
other action with respect to any event or condition set forth in Section 8.1(b);
(iii) of any condition or event of a type required to be disclosed in a current
report on Form 8-K of the Securities and Exchange Commission; or (iv) of the
occurrence of any event or change that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect, a certificate of its
Authorized Officers specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action Company has taken, is taking and
proposes to take with respect thereto;

 

(i) Notice of Litigation. Promptly upon any officer of Company obtaining
knowledge of the institution of, or non-frivolous threat of, any Adverse
Proceeding not previously disclosed in writing by Company to Lenders, or any
material development in any Adverse Proceeding that, in the case of either (i)
or (ii) if adversely determined, could be reasonably expected to have a Material
Adverse Effect, or seeks to enjoin or otherwise prevent the consummation of, or
to recover any damages or obtain relief as a result of, the transactions
contemplated hereby or any of the other Credit Documents, written notice thereof
together with such other information as may be reasonably available to Company
to enable Lenders and their counsel to evaluate such matters;

 

(j) ERISA. Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a written notice specifying the nature thereof,
what action Company, any of its Subsidiaries or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto; and with reasonable
promptness, copies of each Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) filed by Company, any of its Subsidiaries or any of
their respective ERISA Affiliates with the Internal Revenue Service with respect
to each Pension Plan; all notices received by Company, any of its Subsidiaries
or any of their respective ERISA Affiliates from a Multiemployer Plan sponsor
concerning an ERISA Event; and copies of such other documents or governmental
reports or filings relating to any Employee Benefit Plan as Administrative Agent
shall reasonably request;

 

(k) Financial Plan. As soon as available and in any event no later than sixty
(60) days following the beginning of each Fiscal Year, a consolidated plan and
financial forecast for such Fiscal Year and the lesser of the next three (3)
succeeding Fiscal Years and the period remaining through the Maturity Date (a
“Financial Plan”), including a forecasted consolidated balance sheet and
forecasted consolidated statements of income and cash flows of Company and

 

61



--------------------------------------------------------------------------------

its Subsidiaries for each such Fiscal Year, together with pro forma Compliance
Certificates for each such Fiscal Year and an explanation of the assumptions on
which such forecasts are based and forecasted consolidated statements of income
and cash flows of Company and its Subsidiaries for each month of each such
Fiscal Year, together with an explanation of the assumptions on which such
forecasts are based;

 

(l) Insurance Report. As soon as practicable and in any event by the last day of
each Fiscal Year, commencing on December 31, 2001, a report in form and
substance satisfactory to Administrative Agent and Collateral Agent outlining
all material insurance coverage maintained as of the date of such report by
Company and its Subsidiaries and all material insurance coverage planned to be
maintained by Company and its Subsidiaries in the immediately succeeding Fiscal
Year;

 

(m) Notice of Change in Board of Directors. With reasonable promptness, written
notice of any change in the board of directors (or similar governing body) of
Company or OpCo;

 

(n) Annual UCC Questionnaire. By the last day of each Fiscal Year, commencing on
December 31, 2003, a completed UCC Questionnaire in form and substance
satisfactory to Collateral Agent;

 

(o) Notice Regarding Material Contracts. Promptly, and in any event within ten
(10) Business Days (i) after any Material Contract of Company or any of its
Subsidiaries is terminated prior to its scheduled term or amended in a manner
that is materially adverse to Company or such Subsidiary, as the case may be, or
(ii) any new Material Contract is entered into, a written statement describing
such event, with copies of such material amendments or new contracts, delivered
to Administrative Agent (to the extent (1) such information is not disclosed or
incorporated by reference in any filing with the Securities and Exchange
Commission, and (2) such delivery is permitted by the terms of any such Material
Contract, provided, no such prohibition on delivery shall be effective if it
were bargained for by Company or its applicable Subsidiary with the intent of
avoiding compliance with this Section 5.1(o)), and an explanation of any actions
being taken with respect thereto;

 

(p) Environmental Reports and Audits. As soon as practicable following receipt
thereof, copies of all environmental audits and reports with respect to
environmental matters at any Facility or which relate to any environmental
liabilities of Company or its Subsidiaries which, in any such case, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect;

 

(q) Additional Reporting Requirements. Within thirty (30) days after the last
day of each month, such information described on Schedule 5.1 for the month most
recently ended.

 

(r) Notice of Certain Payments; Cash Balances. On the date any Credit Party
makes a payment or series of related payments or reimbursements or series of
related reimbursements to any Person or related group of Persons (other than to
landlords under leases existing on the Effective Date or to a Credit Party or
the Lenders pursuant to the terms of this

 

62



--------------------------------------------------------------------------------

Agreement) or otherwise transfers Cash or Cash Equivalents, in any such case, in
an aggregate amount equal to or greater than $10,000,000 per transfer or in a
series of related transfers, Company shall give notice thereof to Lenders. Upon
the request of any Agent at any time, Company shall provide detailed information
regarding Company’s and its Subsidiaries’ Cash and Cash Equivalents, including,
without limitation amounts and locations of such Cash and Cash Equivalents.

 

(s) Other Information. With reasonable promptness, such other information and
data with respect to Company or any of its Subsidiaries as from time to time may
be reasonably requested by Administrative Agent, Collateral Agent or any Lender.

 

5.2 Existence. Except as otherwise permitted under Section 6.9, each Credit
Party will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect its existence and all rights and franchises,
licenses and permits material to its business; provided, no Credit Party or any
of its Subsidiaries shall be required to preserve any such existence, right or
franchise, licenses and permits if such Person’s board of directors (or similar
governing body) shall determine in good faith that the preservation thereof is
no longer desirable in the conduct of the business of such Person, and that the
loss thereof is not disadvantageous in any material respect to such Person or to
Lenders.

 

5.3 Payment of Taxes and Claims. Each Credit Party will, and will cause each of
its Subsidiaries to, pay all Taxes imposed upon it or any of its properties or
assets or in respect of any of its income, businesses or franchises before any
penalty or fine accrues thereon, and all claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable and
that by law have or may become a Lien upon any of its properties or assets,
prior to the time when any penalty or fine shall be incurred with respect
thereto; provided, no such Tax or claim need be paid if it is being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted, so long as adequate reserve or other appropriate provision, as shall
be required in conformity with GAAP shall have been made therefor, and in the
case of a charge or claim which has or may become a Lien against any of the
Collateral, such contest proceedings conclusively operate to stay the sale of
any portion of the Collateral to satisfy such Tax or claim. No Credit Party
will, nor will it permit any of its Subsidiaries to, file or consent to the
filing of any consolidated income Tax return with any Person (other than Company
or any of its Subsidiaries).

 

5.4 Maintenance of Properties. Each Credit Party will, and will cause each of
its Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material properties
used or useful in the business of any Credit Party and from time to time will
make or cause to be made all appropriate repairs, renewals and replacements
thereof, and each Credit Party shall defend any Collateral against all Persons
at any time claiming an interest therein.

 

5.5 Insurance. Company will maintain or cause to be maintained, with financially
sound and reputable insurers, such comprehensive general liability insurance,
third party property damage insurance, business interruption insurance, workers’
compensation and employer’s liability insurance and casualty insurance with
respect to liabilities, losses or damage in respect of the assets, properties
and businesses of Company and its Subsidiaries as may be

 

63



--------------------------------------------------------------------------------

satisfactory to the Collateral Agent, but in any event not less than as shown on
Schedule 5.5 hereto and made a part hereof, and in each case in such amounts
(giving effect to self-insurance in amounts acceptable to the Collateral Agent),
with such deductibles and limits, covering such risks and otherwise on such
terms and conditions as shall be acceptable to the Collateral Agent. Without
limiting the generality of the foregoing, Company will maintain or cause to be
maintained: (a) flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, (b) insurance with respect to
property owned by third parties and maintained at IBX Facilities with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are acceptable to the Collateral Agent and Administrative Agent and (c)
replacement value casualty insurance on an all-risks basis on the Collateral
under such policies of insurance, with such insurance companies, in such
amounts, with such deductibles, and covering such risks and otherwise on such
terms and conditions as are acceptable to the Collateral Agent; (d) with respect
to each policy of insurance, a waiver of subrogation in favor of the Collateral
Agent and the Lenders; and (e) policies of insurance that (i) insure the
interests of the Collateral Agent and the Lenders and their respective
Affiliates regardless of any breach of or violation by any Credit Party of any
warranties, declarations or conditions contained therein, (ii) contain cross
liability clauses, (iii) provide that the insurance shall be primary and without
right of contribution from any other insurance which may be available to any of
the Collateral Agent or Lenders, (iv) provide that the Collateral Agent and the
Lenders have no responsibility, obligation or liability for premiums,
commissions, assessments or calls in connection with such insurance. Each such
policy of liability insurance shall name each of the Collateral Agent and the
Lenders and their respective Affiliates, as additional insureds thereunder and
in the case of each business interruption and casualty insurance policy, contain
a standard lender’s loss payable clause or endorsement, satisfactory in form and
substance to Collateral Agent, that names Collateral Agent, on behalf of
Lenders, as the loss payee thereunder for any covered loss in excess of
$500,000. Each such policy of insurance shall provide for at least thirty (30)
days’ prior written notice to Collateral Agent of any reduction of coverage or
cancellation of such policy. On the Closing Date and within thirty (30) days
prior to each anniversary of the policies of insurance required to be maintained
pursuant to this Section 5.5, the Borrower shall deliver or cause to be
delivered to the Collateral Agent (which shall promptly furnish a copy thereof
to each of the Lenders) an insurance broker’s opinion letter from the Borrower’s
independent insurance agent confirming that the insurance premiums with respect
to the policies of insurance required to be maintained pursuant to this Section
5.5 have been paid, that such policies are in full force and effect, and that
such policies meet the insurance requirements set forth in this Section 5.5. The
Borrower shall also furnish or cause to be furnished to the Collateral Agent
(which shall promptly furnish a copy or copies thereof to each of the Lenders) a
certificate or certificates of insurance (i) evidencing that all the coverages
required to be maintained pursuant to this Section 5.5 have been renewed and
continue to be in full force and effect for such period as shall be then
stipulated, (ii) specifying the insurers with whom the insurances are carried
and (iii) containing such other certifications and undertakings as are
customarily provided to Lenders, as reasonably requested by the Collateral Agent
or any Lender.

 

5.6 Books and Records; Inspections; Lenders Meetings. (a) Each Credit Party
will, and will cause each of its Subsidiaries and the San Jose Subsidiary to,
keep proper books of

 

64



--------------------------------------------------------------------------------

record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities. Each
Credit Party will, and will cause each of its Subsidiaries to, permit any
authorized representatives, including, without limitation, third party industry
consultants designated or engaged by any Lender or the Collateral Agent (or,
after the occurrence and during the continuance of any Event of Default, any
Lender) to visit and inspect any of the facilities of any Credit Party and any
of its respective Subsidiaries, to inspect, copy and take extracts from its and
their financial and accounting records, to audit their assets and equipment and
to discuss its and their affairs, finances and accounts with its and their
officers and independent public accountants, all upon reasonable notice and at
such reasonable times during normal business hours and as often as may
reasonably be requested. Company will either pay such authorized
representative’s or consultant’s reasonable fees and expenses or reimburse such
Lender or Collateral Agent with respect to such authorized representative’s or
consultant’s reasonable costs and expenses. Company will, upon the request of
Administrative Agent or Requisite Lenders, participate in a meeting of Agents
and Lenders once during each Fiscal Year to be held at Company’s corporate
offices (or at such other location as may be agreed to by Company and
Administrative Agent) at such time as may be agreed to by Company and
Administrative Agent.

 

(b) Credit Parties agree to cooperate with third party industry consultants
engaged by Lenders or their representatives to analyze Company’s business plan
and at the election of Agents, either pay such consultant’s reasonable fees and
expenses or reimburse Lenders or such representative with respect to such
consultant’s reasonable costs and expenses.

 

5.7 Compliance with Laws. Each Credit Party will comply, and shall cause each of
its Subsidiaries and all other Persons, if any, on or occupying any Facility to
comply, with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority (including all Environmental Laws),
noncompliance with which could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

5.8 Environmental

 

(a) Environmental Disclosure. Company will deliver to Administrative Agent and
Lenders:

 

(i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Company or any of its Subsidiaries
or by independent consultants, Governmental Authorities or any other Persons,
with respect to significant environmental matters at any Facility or with
respect to any Environmental Claims;

 

(ii) promptly upon the occurrence thereof, written notice describing in
reasonable detail (A) any Release required to be reported to any federal, state
or local governmental or regulatory agency under any applicable Environmental
Laws and any remedial action taken by Company or any other Person in response
thereto, (B) any Hazardous Materials Activities the existence of which has a
reasonable possibility of resulting in one or more Environmental Claims having,
individually or in the aggregate, a Material Adverse Effect, (C) any
Environmental Claims that, individually or in the

 

65



--------------------------------------------------------------------------------

aggregate, have a reasonable possibility of resulting in a Material Adverse
Effect, and (D) Company’s discovery of any occurrence or condition on any real
property adjoining or in the vicinity of any Facility that could cause such
Facility or any part thereof to be subject to any material restrictions on the
ownership, occupancy, transferability or use thereof under any Environmental
Laws;

 

(iii) as soon as practicable following the sending or receipt thereof by Company
or any of its Subsidiaries, a copy of any and all written communications with
respect to (A) any Environmental Claims that, individually or in the aggregate,
have a reasonable possibility of giving rise to a Material Adverse Effect, (B)
any Release required to be reported to any federal, state or local governmental
or regulatory agency, and (C) any request for information from any governmental
agency that suggests such agency is investigating whether Company or any of its
Subsidiaries may be potentially responsible for any Hazardous Materials
Activity;

 

(iv) prompt written notice describing in reasonable detail (A) any proposed
acquisition of stock, assets, or property by Company or any of its Subsidiaries
that could reasonably be expected to (i) expose Company or any of its
Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(ii) affect the ability of Company or any of its Subsidiaries to maintain in
full force and effect all material Governmental Authorizations required under
any Environmental Laws for their respective operations and (B) any proposed
action to be taken by Company or any of its Subsidiaries to modify current
operations in a manner that could reasonably be expected to subject Company or
any of its Subsidiaries to any additional material obligations or requirements
under any Environmental Laws; and

 

(v) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by Administrative Agent or Collateral
Agent in relation to any matters disclosed pursuant to this Section 5.8(a).

 

(b) Hazardous Materials Activities, Etc. Each Credit Party shall promptly take,
and shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to cure any violation of applicable Environmental Laws by such Credit
Party or its Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and make an
appropriate response to any Environmental Claim against such Credit Party or any
of its Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

5.9 Subsidiaries. In the event that, after the Effective Date, any Person
becomes a Subsidiary of Company or a first tier Foreign Subsidiary, Company
shall promptly (i) deliver, or cause to be delivered to Collateral Agent
certificates (accompanied by irrevocable undated stock powers, duly endorsed in
blank and otherwise satisfactory in form and substance to Collateral Agent)
representing the Capital Stock of such Subsidiary, which shall be pledged
pursuant to the Pledge and Security Agreement and deliver, or cause to be
delivered, to Collateral Agent such other additional agreements or instruments,
each in form and substance, as may be necessary or

 

66



--------------------------------------------------------------------------------

desirable to create in favor of Collateral Agent, for the benefit of the Secured
Parties, a valid and perfected First Priority security interest in all of the
Capital Stock of such Subsidiary, (ii) cause each such Domestic Subsidiary to
become a Guarantor hereunder and a Grantor under the Pledge and Security
Agreement by executing and delivering to Administrative Agent and Collateral
Agent a Counterpart Agreement duly executed by an Authorized Officer of such
Domestic Subsidiary, and (iii) take all such actions and execute and deliver, or
cause to be executed and delivered, all such documents, instruments, agreements,
and certificates as may be reasonably requested by any Agent. With respect to
each such Subsidiary, Company shall promptly send to Administrative Agent and
Collateral Agent written notice setting forth with respect to such Person (i)
the date on which such Person became a Subsidiary of Company, and (ii) all of
the data required to be set forth in Schedule 4.1 with respect to all
Subsidiaries of Company, and such written notice shall be deemed to supplement
Schedule 4.1 for all purposes hereof.

 

5.10 Post Closing Covenants With Respect to Real Estate Assets. (a) Other than
in respect to the San Jose Ground Lease, in the event that any Credit Party
acquires a Material Real Estate Asset or a Real Estate Asset owned on the
Closing Date becomes a Material Real Estate Asset and such interest has not
otherwise been made subject to the Lien of the Collateral Documents in favor of
Collateral Agent, for the benefit of Secured Parties, then such Credit Party,
contemporaneously with acquiring such Material Real Estate Asset or (other than
San Jose Ground Lease) with such real estate asset becoming a Material Real
Estate Asset, shall take all such actions and execute and deliver, or cause to
be executed and delivered, all such mortgages, documents, instruments,
agreements, opinions and certificates with respect to each such Material Real
Estate Asset that Collateral Agent shall reasonably request to create in favor
of Collateral Agent, for the benefit of Secured Parties, a valid and, subject to
any filing and/or recording referred to herein, perfected First Priority
security interest in such Material Real Estate Assets and the personal property
located thereon. Notwithstanding any of the foregoing to the contrary, if a
Credit Party acquires a Material Real Estate Asset pursuant to a Permitted
Acquisition, such Credit Party shall take all such actions to comply with this
Section 5.10 within thirty (30) days after such Credit Party has acquired such
Material Real Estate Asset pursuant to a Permitted Acquisition.

 

(b) Company and its Subsidiaries shall at all times with respect to Leasehold
Properties which are not Material Real Estate Assets, use reasonable commercial
efforts to comply with Section 5.10 as though such Leasehold Properties were
Material Real Estate Assets.

 

(c) In addition to the foregoing, Company and its Subsidiaries shall, at the
request of Requisite Lenders, deliver, from time to time, to Administrative
Agent such appraisals as are required by law or regulation of Real Estate Assets
with respect to which Collateral Agent has been granted a Lien, such best
efforts to include, where possible, best efforts to obtain a Landlord Agreement
with the exception of paragraphs 4, 5 and 7 of Exhibit K where a landlord
refuses to consent to a leasehold mortgage.

 

5.11 [Reserved].

 

67



--------------------------------------------------------------------------------

5.12 Post Closing Covenants With Respect to Permitted Equipment Financing
Collateral. Upon termination of all outstanding obligations of Company under any
Permitted Equipment Financing, Company, contemporaneously with the repayment of
such outstanding obligations, shall (i) terminate any and all Liens granted in
connection with such Permitted Equipment Financing, (ii) be deemed to have
granted to Collateral Agent, for the benefit of Secured Parties, a valid
security interest and continuing lien on all of Company’s right, title and
interest in, to and under such Collateral, (iii) grant to the Collateral Agent,
for the benefit of Secured Parties, a security interest and continuing lien on
all of Company’s right, title and interest in, to and under such Collateral,
which shall be further evidenced by Company executing and delivering to the
Collateral Agent a Confirmation of Grant, substantially in the form of Exhibit M
attached hereto, and (iv) deliver to Collateral Agent duly executed UCC
financing statements and all other instruments, notices, releases or
certificates as Collateral Agent may reasonably request from time to time.

 

5.13 Further Assurances. At any time or from time to time upon the request of
Administrative Agent, each Credit Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as Administrative Agent or Collateral Agent may reasonably request in order to
effect fully the purposes of the Credit Documents. In furtherance and not in
limitation of the foregoing, each Credit Party shall take such actions as
Administrative Agent or Collateral Agent may reasonably request from time to
time (including, without limitation, the execution and delivery of guaranties,
security agreements, pledge agreements, mortgages, deeds of trust, landlord’s
consents and estoppels, control agreements, stock powers, financing statements
and other documents, the filing or recording of any of the foregoing, title
insurance with respect to any of the foregoing that relates to any Real Estate
Asset, and the delivery of stock certificates and other collateral with respect
to which perfection is obtained by possession) to ensure that the Obligations
are guarantied by the Guarantors and are secured by substantially all of the
assets of Company, and its Subsidiaries (other than the Singapore Subsidiaries)
and all of the outstanding Capital Stock of Company’s Subsidiaries (other than
the Singapore Subsidiaries).

 

5.14 Notice of Default Under Lease. Upon receipt of any notice of default under
any lease for domestic Leasehold Property, Company shall immediately notify
Collateral Agent thereof.

 

5.15 Certain Post Second Amendment Effective Date Obligations.

 

(a) Company shall take all such actions as set forth on Schedule 5.15(a) on
terms and conditions reasonably satisfactory to the Collateral Agent in order to
grant to the Collateral Agent for the benefit of the Lenders a First Priority
Lien in all assets located in jurisdictions other than the United States that
have been acquired by Company directly or indirectly in connection with the
Recapitalization Transactions by the date which is the later of (i) March 31,
2003 and (ii) thirty (30) days following the Second Amendment Effective Date;
provided, however, that this Section 5.15 shall not apply to the Singapore
Subsidiaries or to any assets owned by the Singapore Subsidiaries; provided,
further, however, that to the extent such documents necessary to grant a First
Priority Lien (including leaseholds with respect to foreign Real Property
Assets, but excluding bank accounts) require third-party consents (other than
the parties to the Recapitalization Transactions), such obligations in this
Section 5.15(a) shall be

 

68



--------------------------------------------------------------------------------

subject to a best commercial efforts standard; provided, further, however, that
with respect to the leasehold property located in Australia, such security
interest shall secure the Loans in an amount not to exceed $5,000,000 until such
time as the Collateral Agent reasonably determines that the value of such
leasehold property exceeds $5,000,000.

 

(b) Company shall take all such actions as set forth on Schedule 5.15(b) on
terms and conditions reasonably satisfactory to the Collateral Agent in order to
grant to the Collateral Agent for the benefit of the Lenders a First Priority
perfected security interest in all domestic Real Property Assets and bank
accounts acquired by the Credit Parties pursuant to the Recapitalization
Transactions by the date which is the later of (i) March 31, 2003 and (ii)
thirty (30) days following the Second Amendment Effective Date; provided,
however, that to the extent such documents necessary to grant a First Priority
Lien (including leaseholds with respect to Real Property Assets, but excluding
bank accounts) require third-party consents (other than the parties to the
Recapitalization Transactions), such obligations in this Section 5.15(b) shall
be subject to a best commercial efforts standard.

 

SECTION 6. NEGATIVE COVENANTS

 

Each Credit Party covenants and agrees that until payment in full of all
Obligations such Credit Party shall perform, and shall cause each of its
Subsidiaries to perform (or in the case of i-STT Nation Ltd, shall use
commercially reasonable efforts to cause i-STT Nation Ltd to perform), all
covenants in this Section 6.

 

6.1 Indebtedness. No Credit Party shall, directly or indirectly, create, incur,
assume or guaranty, or otherwise become or remain directly or indirectly liable
with respect to any Indebtedness, except:

 

(a) the Obligations, including any Indebtedness under any Hedge Agreement with
any Lender Counterparty;

 

(b) (x) Indebtedness of OpCo or any Subsidiary to Company or to OpCo or any
other Subsidiary of Company that is a Domestic Subsidiary; provided, that all
such Indebtedness shall be evidenced by promissory notes and all such notes
shall be subject to a First Priority Lien pursuant to the Pledge and Security
Agreement, all such Indebtedness shall be unsecured and subordinated in right of
payment to the payment in full of the Obligations pursuant to the terms of the
applicable promissory notes or an intercompany subordination agreement that in
any such case, is reasonably satisfactory to Administrative Agent and the
Collateral Agent, and any payment by any such Guarantor Subsidiary under any
guaranty of the Obligations shall result in a pro tanto reduction of the amount
of any Indebtedness owed by such Subsidiary to Company or to any of its
Subsidiaries for whose benefit such payment is made and (y) Indebtedness of any
Singapore Subsidiaries to any other Singapore Subsidiaries;

 

(c) [Reserved];

 

(d) Indebtedness incurred by Company or any of its Subsidiaries arising from
agreements providing for indemnification in connection with the Combination
Agreement;

 

69



--------------------------------------------------------------------------------

 

(e) Indebtedness which may be deemed to exist pursuant to any guaranties,
letters of credit, performance, surety, statutory, appeal or similar obligations
incurred in the ordinary course of business of Company and its Subsidiaries;

 

(f) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with Deposit Accounts;

 

(g) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of Company and its Subsidiaries;

 

(h) Indebtedness described in Schedule 6.1 (including reimbursement obligations
with respect to letters of credit listed in Schedule 6.1) and refinancings and
extensions of any such Indebtedness if the average life to maturity thereof is
greater than or equal to that of the Indebtedness being refinanced or extended;
provided, such Indebtedness refinanced or extended (A) does not include
Indebtedness of an obligor that was not an obligor with respect to the
Indebtedness being extended or refinanced, (B) does not exceed in principal
amount the Indebtedness being extended or refinanced (except it may be increased
by an amount to cover the fees and expenses, including consent fees, placement
fees and prepayment premiums, relating to such refinancing) and (C) may not be
incurred, created or assumed if any Default or Event of Default has occurred and
is continuing or would result therefrom;

 

(i) Permitted Equipment Financings (exclusive of those Permitted Equipment
Financings listed on Schedule 6.1); provided, that with respect to Permitted
Equipment Financings that have occurred during the period beginning after the
Effective Date through to and including the Second Amendment Effective Date,
such Permitted Equipment Financings are listed on Schedule 6.1(i) attached
hereto;

 

(j) the Senior Notes;

 

(k) [Reserved];

 

(l) debt acquired in connection with the Recapitalization Transactions and
described on Schedule 6.1; and

 

(m) Indebtedness incurred by Company and its Subsidiaries pursuant to the
Convertible Notes in an aggregate principal amount not to exceed $40,000,000
plus any additional amounts incurred as a result of the issuances of PIK Notes.

 

6.2 Liens. No Credit Party shall, directly or indirectly, create, incur, assume
or permit to exist any Lien on or with respect to any property or asset of any
kind (including any document or instrument in respect of goods or accounts
receivable) of Company or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC of any State or under any similar recording or notice
statute, except:

 

70



--------------------------------------------------------------------------------

 

(a) Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Credit Document;

 

(b) Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings; provided adequate reserves with respect thereto are
maintained on the books of the Credit Party as may be required with GAAP;

 

(c) statutory Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 401 (a)(29)
or 412(n) of the Internal Revenue Code or by ERISA), in each case incurred in
the ordinary course of business for amounts not yet overdue or for amounts that
are overdue and that (in the case of any such amounts overdue for a period in
excess of five days) are being contested in good faith by appropriate
proceedings, so long as such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made for any such contested
amounts;

 

(d) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, deposits made in the ordinary course of business with utility
companies, and Liens incurred or deposits made in the ordinary course of
business to secure the performance of tenders, statutory or regulatory
obligations, surety and appeal bonds, bids, leases, government contracts, trade
contracts, performance and return-of-money bonds and other similar obligations
(exclusive of obligations for the payment of borrowed money or other
Indebtedness), so long as no foreclosure, sale or similar proceedings have been
commenced with respect to any portion of the Collateral on account thereof;

 

(e) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Company or any of its Subsidiaries;

 

(f) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;

 

(g) Liens solely on any cash earnest money deposits made by Company or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder entered into by it;

 

(h) Purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business as expressly permitted hereunder;

 

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

 

71



--------------------------------------------------------------------------------

 

(k) licenses of patents, trademarks and other intellectual property rights
granted by Company or any of its Subsidiaries in the ordinary course of business
and not interfering in any respect with the ordinary conduct of the business of
Company or such Subsidiary;

 

(l) Liens described in Schedule 6.2 or on a title report delivered to Agents on
or prior to the Effective Date and agreed to by the Lenders;

 

(m) Liens in favor of the trustee pursuant to Section 7.7 of the Senior Notes
Indenture;

 

(n) Liens consisting of judgment or judicial attachment Liens with respect to
judgments that do not constitute an Event of Default;

 

(o) Liens securing Permitted Equipment Financings; provided, any such Lien shall
encumber only the assets financed with the proceeds of such Permitted Equipment
Financings as contemplated by the definition of Permitted Equipment Financing;

 

(p) Liens incurred in connection with the purchase of shipping of goods or
assets on the related assets and proceeds thereof in favor of the seller or
shipper of such goods or assets;

 

(q) Liens on escrowed Cash representing a portion of the proceeds of permitted
sales of assets by Company or a Subsidiary established to satisfy contingent
post-closing obligations that it owes (including earn-outs, indemnities and
working capital adjustments);

 

(r) Liens granted to the holders of the Convertible Notes on the Capital Stock
and assets owned by the Singapore Subsidiaries; and

 

(s) Liens granted to the Convertible Note Agent for the benefit of the holders
of the Convertible Notes, in order to secure Company’s obligations under the
Convertible Notes and granted pursuant to the Convertible Note Collateral
Documents and subject to the terms and provisions of the Intercreditor
Agreement.

 

6.3 No Further Negative Pledges. Except with respect to (i) specific property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to a permitted Asset Sale, (ii)
restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses or similar agreements, as
the case may be) and (iii) restrictions set forth in the Convertible Note
Documents, no Credit Party shall enter into any agreement prohibiting the
creation or assumption of any Lien upon any of its properties or assets, whether
now owned or hereafter acquired.

 

72



--------------------------------------------------------------------------------

6.4 Restricted Junior Payments; Restrictions on Payments to European
Subsidiaries. (a) No Credit Party shall, directly or indirectly, declare, order,
pay, make or set apart any sum for any Restricted Junior Payment except that (i)
Company may make prepayments with respect to, or acquisitions of, the Senior
Notes in connection with the Exchange Offer; provided, that the cash amount of
any such prepayments and acquisitions in excess of $15,000,000 must be funded by
(A) proceeds received by Company from additional capital infusions over and
above the $30,000,000 received by Company in connection with the Convertible
Notes and the Recapitalization Transactions, (B) excess cash provided by Pihana
over the $23,000,000 minimum cash requirement on Pihana’s balance sheet as set
forth in the Combination Agreement or (C) a reduction of fees paid or accrued on
the Second Amendment Effective Date by Company in connection with the
Recapitalization Transactions based on the original estimate of such fees of
$13,400,000, (ii) regularly scheduled payments of principal and interest (but
not voluntary prepayments other than a voluntary prepayment made pursuant to a
refinancing permitted under Section 6.1) in respect of (A) any remaining portion
of the Senior Notes outstanding following the Exchange Offer, and (B) Permitted
Equipment Financings in accordance with the terms of, and only to the extent
required by, the indenture or other agreement pursuant to which such
Indebtedness was issued or restructured or amended and (iii) regularly scheduled
payments of non-cash interest, payable in PIK Notes in respect of the
Convertible Notes in accordance with the terms of, and only to the extent
required by, the Convertible Note Documents.

 

(b) Neither Company nor any Subsidiary shall, directly or indirectly, make any
guaranty on behalf of, declare, order, pay, make, transfer or set apart any sum
or assets of, for or constituting any contribution of capital or assets to, or
payment to or on behalf of (i) any European Subsidiary; except that, (i) Company
or any Subsidiary may make (A) de minimis payments to European Subsidiaries in
order to allow such Subsidiaries to pay legal fees of local counsel, local taxes
and statutory reporting or filing fees; and (B) European Subsidiaries may
maintain cash balances in foreign bank accounts not to exceed US $20,000 (or the
foreign currency equivalent thereof) in the aggregate.

 

6.5 Investments. Except as provided in Section 6.4(b), neither Company nor any
Subsidiary shall, directly or indirectly, make or own any Investment in any
Person, including without limitation any Joint Venture, except:

 

(a) Cash Equivalents;

 

(b) equity Investments owned as of the Second Amendment Effective Date in any
Domestic Subsidiary and equity investments made in Domestic Subsidiaries after
the Second Amendment Effective Date; provided, however, that until such time
that the Collateral Agent has received a First Priority Lien on the bank
accounts of Pihana Pacific, Inc. and Pihana Business Recovery, Inc., such equity
investments shall be limited to the amount necessary to fund operating costs for
such Subsidiaries in accordance with the Second Amendment Effective Date
Financial Plan and in any event in an amount not to exceed $350,000 for such
Subsidiaries in the aggregate;

 

(c) Investments (i) in accounts receivable arising and trade credit granted in
the ordinary course of business and in any Securities received in satisfaction
or partial

 

73



--------------------------------------------------------------------------------

satisfaction thereof from financially troubled account debtors and (ii)
deposits, prepayments and other credits to suppliers made in the ordinary course
of business consistent with the past practices of Company and its Subsidiaries;

 

(d) intercompany loans to the extent permitted under Section 6.1(b);

 

(e) Consolidated Capital Expenditures permitted by Section 6.8;

 

(f) Investments in Singapore Subsidiaries in any Fiscal Quarter in an amount not
to exceed the amount necessary to fund the sum of (A) capital expenditures
permitted in such Fiscal Quarter pursuant to Section 6.8(b) and (B) to the
extent negative, the “Operating Cash Flow” (as such term is defined in
accordance with GAAP) for the Singapore Subsidiaries; provided; that to the
extent the such Investments were made in order to fund negative “Operating Cash
Flow”, such Investments shall reduce the amount of Investments otherwise
available to the Singapore Subsidiaries for capital expenditures for such Fiscal
Year as specified in Section 6.8(b); provided, further, that prior to making any
such Investments, Administrative Agent shall have received a Singapore
Subsidiaries Investment Certificate from an Authorized Officer of Company (a
copy of which Administrative Agent shall promptly provide to each Lender)
certifying (i) that no Default or Event has occurred and is continuing and (ii)
the proceeds of such Investments shall be made for the purposes of clauses (A)
and (B) above;

 

(g) equity investments made in Foreign Subsidiaries (other than the European
Subsidiaries and Singapore Subsidiaries) after the Second Amendment Effective
Date; provided, however, that until such time that the Collateral Agent has
received a First Priority Lien on the bank accounts of any Foreign Subsidiary,
such equity investments shall be limited to the amount necessary to fund
operating costs for such Foreign Subsidiary in accordance with the Second
Amendment Effective Date Financial Plan and in any event in an amount not to
exceed $200,000 for all Foreign Subsidiaries in the aggregate;

 

(h) Permitted Acquisitions entered into pursuant to the terms of Section 6.9(d);
and

 

(i) the Recapitalization Transactions.

 

6.6 Stage 1 Financial Covenants. Minimum Cash and Cash Equivalents. During Stage
1, Company shall not permit aggregate Cash and Cash Equivalents of Company and
its Subsidiaries as of the last day of each calendar month during Stage 1 to be
less than the correlative amounts set forth on Schedule 6.6; provided, that for
purposes of calculating the covenant set forth on Schedule 6.6, all amounts of
Cash and Cash Equivalents held by the Singapore Subsidiaries shall be deducted
from such calculation.

 

74



--------------------------------------------------------------------------------

6.7 Stage 2 Financial Covenants. During Stage 2:

 

(a) Senior Leverage Ratio. Company shall not permit the Senior Leverage Ratio as
of the last day of any Fiscal quarter during Stage 2 to exceed the correlative
ratio indicated as set forth on Schedule 6.7(a).

 

(b) Total Leverage Ratio. Company shall not permit the Total Leverage Ratio as
of the last day of any Fiscal Quarter during Stage 2 to exceed the correlative
ratio indicated as set forth on Schedule 6.7(b).

 

(c) Interest Coverage Ratio. Company shall not permit the Interest Coverage
Ratio as of the last day of any Fiscal Quarter during Stage 2 to be less than
the correlative ratio indicated as set forth on Schedule 6.7(c).

 

(d) Pro Forma Debt Service Coverage Ratio. Company shall not at any time during
the periods set forth on Schedule 6.7(d) permit the ratio of (i) Annualized
Consolidated EBITDA (excluding restricted cash) to (ii) required consolidated
pro forma amortization and principal payments and consolidated cash interest
expense for the next four consecutive quarters to be less than the correlative
ratios set forth on Schedule 6.7(d).

 

(e) Minimum Cash and Cash Equivalents. Company shall not permit aggregate Cash
and Cash Equivalents of Company and its Subsidiaries as of the last day of each
calendar month during Stage 2 to be less than the correlative amounts set forth
on Schedule 6.7(e); provided, that for purposes of calculating the covenant set
forth on Schedule 6.7(e), all amounts of Cash and Cash Equivalents held by the
Singapore Subsidiaries shall be deducted from such calculation.

 

(f) Calculation on the Second Amendment Effective Date. Notwithstanding the
foregoing set forth in Section 6.6 and 6.7, in the event that on the Second
Amendment Effective Date an amount greater than $110,000,000 of Senior Notes are
exchanged for Qualifying Equity and Cash, Administrative Agent is authorized by
Lenders to make changes to the covenants set forth in Schedule 6.6 and each
Schedule 6.7 to give effect to such increased amount of Senior Notes exchanged
above $110,000,000 using the same methodology used to calculate the original
covenant levels set forth in such Schedules, provided, Administrative Agent
shall enter into an addendum with Company revising such Schedules.

 

(g) Calculation of Cash and Cash Equivalents. For purposes of determining
compliance with (i) the minimum Cash and Cash Equivalents requirements of
Section 6.6 and 6.7(e) and (ii) the maximum Cash and Cash Equivalents
requirement of Section 6.18(c), the amount of any Cash and Cash Equivalents of
Company which qualifies as “Restricted Cash” as such term is defined pursuant to
GAAP shall be excluded; provided, that for purposes of Section 6.18(c), such
“Restricted Cash” shall be limited to that Cash and Cash Equivalents securing
lease agreements of I-STT listed on Schedule 6.1; provided, further, that the
face amount of such Indebtedness is not increased above the amounts set forth on
Schedule 6.1.

 

(h) Calculation of Financial Covenants In the Event STT Exercises the STT
Additional Equity Option. In the event that Company received the proceeds from
the STT

 

75



--------------------------------------------------------------------------------

Additional Equity Option and the Maturity Date is extended to December 31, 2006
pursuant to Section 2.10, then Administrative Agent is authorized by Lenders to
make changes to the covenants set forth in Schedule 6.6 and each Schedule 6.7 to
give effect to the extension of the Maturity Date using the same methodology
used to calculate the original covenant levels set forth in such Schedules,
provided, Administrative Agent shall enter into an addendum with Company
revising such Schedules.

 

6.8 Maximum Consolidated Capital Expenditures

 

(a) Consolidated Capital Expenditures. Company shall not and shall not permit
its Subsidiaries (other than the Singapore Subsidiaries) to make or incur
Consolidated Capital Expenditures, in any Fiscal Year indicated on Schedule
6.8(a), in an aggregate amount for Company and its Subsidiaries in excess of the
corresponding amount set forth on Schedule 6.8(a) increased by an amount equal
to the excess, if any, of such amount for the previous Fiscal Year over the
actual amount of Consolidated Capital Expenditures for such previous Fiscal
Year; provided, that Company and its Subsidiaries may incur Consolidated Capital
Expenditures in excess of (i) those corresponding amounts set forth on Schedule
6.8(a) and (ii) any amount carried forward from the previous Fiscal Year to the
current Fiscal Year (such excess, the “Excess Consolidated Capital
Expenditures”), provided, further, that simultaneously with the incurrence of
such Excess Consolidated Capital Expenditures, Borrower shall repay the Loans in
accordance with Section 2.12(h).

 

(b) Capital Expenditures and Negative “Operating Cash Flow” of Singapore
Subsidiaries. The Singapore Subsidiaries shall not make or incur capital
expenditures, in any Fiscal Year indicated on Schedule 6.8(b) in excess of the
corresponding amount set forth on Schedule 6.8(b) plus amounts funded pursuant
to Permitted Equipment Financings for such Fiscal Year increased by an amount
equal to the excess, if any, of the aggregate of such amount for any previous
Fiscal Years over the actual amount of capital expenditures for such previous
Fiscal Years (but in no event more than $2,000,000 per Fiscal Year); provided,
that (i) to the extent the Singapore Subsidiaries make any expenditures in any
Fiscal Quarter in order to fund negative “Operating Cash Flow”, such
expenditures shall reduce the amount otherwise available to the Singapore
Subsidiaries for capital expenditures indicated on Schedule 6.8(b) for such
Fiscal Year (such reduction to be made in any Fiscal Quarter), (ii) the
aggregate capital expenditures made by such Singapore Subsidiaries during each
Fiscal Quarter since the Second Amendment Effective Date in excess of the
amounts projected for such Fiscal Quarter in the Second Amendment Effective Date
Financial Plan shall not exceed $4,000,000, and (iii) in no event shall the
aggregate amount of all such capital expenditures and all fundings of negative
“Operating Cash Flow” made pursuant to this Section 6.8(b) exceed $19,859,000;
provided, further, so long as Borrower prepays the Loans pursuant to Section
2.12(i), the amount of capital expenditures that the Singapore Subsidiaries are
permitted to make or incur shall be increased by the amount of any Cash and Cash
Equivalents held by the Singapore Subsidiaries in excess of the amount of Cash
and Cash Equivalents permitted to be held by the Singapore Subsidiaries pursuant
to Section 6.18(c).

 

76



--------------------------------------------------------------------------------

6.9 Fundamental Changes; Disposition of Assets; Acquisitions. Neither Company
nor any Subsidiary shall, enter into any transaction of merger or consolidation,
or liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease or sub-lease (as lessor or sublessor),
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, or acquire by purchase or otherwise
(other than purchases or other acquisitions of inventory, materials and
equipment in the ordinary course of business) the business, property or fixed
assets of, or stock or other evidence of beneficial ownership of, any Person or
any division or line of business or other business unit of any Person, except:

 

(a) any Subsidiary of Company may be merged with or into any other Subsidiary,
or be liquidated, wound up or dissolved, or all or any part of its business,
property or assets may be conveyed, sold, leased, transferred or otherwise
disposed of, in one transaction or a series of transactions, to any Subsidiary;
provided, in the case of such a merger, a Subsidiary shall be the continuing or
surviving Person;

 

(b) sales or other dispositions of assets which do not constitute Asset Sales;

 

(c) Asset Sales, the proceeds of which (valued at the principal amount thereof
in the case of non-Cash proceeds consisting of notes or other debt Securities
and valued at fair market value in the case of other non-Cash proceeds) (i) are
less than $250,000 with respect to any single Asset Sale or series of related
Asset Sales and (ii) when aggregated with the proceeds of all other Asset Sales
made within the same Fiscal Year, are less than $1,000,000; provided (1) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof (determined in good faith by the board of
directors of Company (or similar governing body)), (2) no less than 85% thereof
shall be paid in Cash, and (3) the Net Asset Sale Proceeds thereof shall be
applied as required by Section 2.12(a);

 

(d) Permitted Acquisitions; provided, that (y) the consideration for such
Permitted Acquisitions shall be in the form of either Capital Stock or Cash and
Cash Equivalents; provided, further, that, with respect to each Permitted
Acquisition on the date that is the last day of the first full four Fiscal
Quarter period ending after consummation of such Permitted Acquisition and each
anniversary thereof (each, “Measurement Date”) Company shall make a payment to
Lenders in an amount, if any, equal to the amount by which cumulative negative
Stand-Alone Cash Flow of such Permitted Acquisition together with the negative
Stand-Alone Cash Flow of all other Permitted Acquisitions measured pursuant to
this proviso on or prior to such date, exceeds $1,000,000; provided, further,
that, on and after the first date of payment to the Lenders pursuant to this
proviso, on each Measurement Date thereafter, Company shall pay an amount, if
any, equal to cumulative negative Stand-Alone Cash Flow for all Permitted
Acquisitions not measured through a prior Measurement Date.

 

(e) Investments made in accordance with Section 6.5;

 

(f) Company and its Subsidiaries may enter into the Recapitalization
Transactions; and

 

77



--------------------------------------------------------------------------------

 

(g) Company and its Subsidiaries may consummate the transactions contemplated by
the Exchange Offer Documents.

 

6.10 Disposal of Subsidiary Interests. Except for any sale of 100% of the
Capital Stock of any of its Subsidiaries made in compliance with the provisions
of Section 6.9, and except for the Recapitalization Transactions no Credit Party
shall directly or indirectly sell, assign, pledge or otherwise encumber or
dispose of any Capital Stock of any of its Subsidiaries, except to qualify
directors if required by applicable law; or permit any of its Subsidiaries
directly or indirectly to sell, assign, pledge or otherwise encumber or dispose
of any Capital Stock of any of its Subsidiaries, except to Company or a
wholly-owned Guarantor Subsidiary of Company (subject to the restrictions on
such disposition otherwise imposed hereunder), or to qualify directors if
required by applicable law.

 

6.11 Sales and Lease-Backs. Except as set forth on Schedule 6.11 or in
connection with a Permitted Equipment Financing, no Credit Party shall, directly
or indirectly, become or remain liable as lessee or as a guarantor or other
surety with respect to any lease of any property (whether real, personal or
mixed), whether now owned or hereafter acquired, which such Credit Party has
sold or transferred or is to sell or to transfer to any other Person (other than
Company or any of its Subsidiaries), or intends to use for substantially the
same purpose as any other property which has been or is to be sold or
transferred by such Credit Party to any Person (other than Company or any of its
Subsidiaries) in connection with such lease.

 

6.12 Sale and Discount of Receivables. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, directly or indirectly, sell with recourse,
or discount or otherwise sell for less than the face value thereof, any of its
notes or accounts receivable (it being understood that the restriction contained
in this Section 6.12 shall not apply to any write-off of bad debt in the
ordinary course of business consistent with prior practice); provided, that
Company or its Subsidiaries may discount or sell without recourse Foreign
Accounts Receivable for no less than 93% of its original face value.

 

6.13 Transactions with Shareholders and Affiliates. (a) No Credit Party shall,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any holder of 10% or more of any class of Capital Stock of Company
or any of its Subsidiaries (including, without limitation, any holder of
Convertible Notes who would be entitled to hold 10% or more of any class of
Capital Stock of Company upon the conversion of such Convertible Notes to
Qualifying Equity of Company) or with any Affiliate of Company or of any such
holder, on terms that are less favorable to Company or that Subsidiary, as the
case may be, than those that might be obtained at the time from a Person who is
not such a holder or Affiliate; provided, the foregoing restriction shall not
apply to (a) any transaction between Company and any Subsidiary or between any
of the Guarantor Subsidiaries or between any of the Singapore Subsidiaries; (b)
reasonable and customary fees paid to members of the board of directors (or
similar governing body) of Company and its Subsidiaries; (c) compensation
arrangements entered into in the ordinary course of business for officers and
other employees of Company and its Subsidiaries; (d) transactions described in
Schedule 6.13; and (e) the Recapitalization Transactions.

 

78



--------------------------------------------------------------------------------

 

(b) Each Credit Party will (i) maintain entity records and books of account
separate from those of any other entity which is an Affiliate of such Credit
Party; (ii) not commingle its funds or assets with those of any other entity
which is an Affiliate of such Credit Party, and (iii) provide that its board of
directors or other analogous governing body will hold all appropriate meetings
to authorize and approve such Person’s entity actions, which meetings will be
separate from those of other Credit Parties.

 

(c) Notwithstanding any of the foregoing to the contrary, in no event shall
Company or any of its Subsidiaries pay any management, consulting or similar fee
to any of STT or its affiliates, Pihana or the Singapore Subsidiaries; provided,
that Company and its Subsidiaries may make payments of transition services to
STT Communications Ltd for an amount equal to the cost of such services plus 5%;
provided, further, that the aggregate amount of such services shall not exceed
$250,000 per annum.

 

6.14 Conduct of Business. From and after the Second Amendment Effective Date, no
Credit Party shall, nor shall it permit any of its Subsidiaries to, engage in
any business other than (i) the businesses engaged in by such Credit Party on
the Second Amendment Effective Date (after giving effect to the transactions
contemplated by the Combination Agreement) and Complementary Businesses and (ii)
such other lines of business as may be consented to by Requisite Lenders.

 

6.15 Permitted IBX Facilities. Company shall not, nor shall it permit any of its
Subsidiaries to, build out, commence the construction of, operate or acquire a
IBX Facility whether independently or by joint venture) other than Permitted IBX
Facilities.

 

6.16 Amendments or Waivers of Certain Documents. No Credit Party shall, amend or
otherwise change the terms of the Senior Notes (other than amendments made on or
prior to the Second Amendment Effective Date in connection with the Exchange
Offer and Recapitalization Transactions), the Convertible Notes or any of
Convertible Note Documents, the Combination Agreement, any of the Exchange Offer
Documents or any Permitted Equipment Financing, or make any payment consistent
with an amendment thereof or change thereto, if the effect of such amendment or
change is to increase the interest rate on such Indebtedness, change (to earlier
dates) any dates upon which payments of principal or interest are due thereon,
change any event of default or condition to an event of default with respect
thereto (other than to eliminate any such event of default or increase any grace
period related thereto), change the redemption, prepayment or defeasance
provisions thereof, change the subordination provisions of such Indebtedness (or
of any guaranty thereof), or if the effect of such amendment or change, together
with all other amendments or changes made, is to increase materially the
obligations of the obligor thereunder or to confer any additional rights on the
holders of such Indebtedness (or a trustee or other representative on their
behalf) which would be adverse to any Credit Party or Lenders. In addition, no
Credit Party shall amend or otherwise change the terms of any lease with respect
to any IBX Facilities if the effect of such amendment or change is to increase
the financial obligations with respect to such lease in an aggregate amount in
excess of $50,000 over the term of such lease.

 

Notwithstanding any of the foregoing to the contrary, the Lenders hereby consent
to Company making a prepayment on that certain Master Loan and Security
Agreement dated

 

79



--------------------------------------------------------------------------------

March 30, 2001 (“Wells Fargo Agreement”) between Company and Wells Fargo Bank
(“Wells Fargo”) on or after the Second Amendment Effective Date; provided, that
any such prepayment to Wells Fargo shall not exceed 100% of the total amount
owed to Wells Fargo under the Wells Fargo Agreement.

 

6.17 Fiscal Year. No Credit Party shall change its Fiscal Year-end from December
31.

 

6.18 Foreign Subsidiaries

.

(a) No Credit Party shall at any time (x) provide any guaranty of any
Indebtedness of any of the Singapore Subsidiaries or the European Subsidiaries,
(y) be directly or indirectly liable for any Indebtedness of any of the
Singapore Subsidiaries or the European Subsidiaries or (z) be directly or
indirectly liable for any other Indebtedness which provides that the holder
thereof may (upon notice, lapse of time or both) declare a default thereon (or
cause such Indebtedness or the payment thereof to be accelerated, payable or
subject to repurchase prior to its final scheduled maturity) upon the occurrence
of a default with respect to any other Indebtedness that is Indebtedness of any
of the Singapore Subsidiaries or the European Subsidiaries. Notwithstanding any
of the foregoing to the contrary, a Credit Party may guaranty the Indebtedness
securing lease agreements of I-STT listed on Schedule 6.1, provided that the
face amount of such Indebtedness is not increased above the amounts set forth on
Schedule 6.1.

 

(b) Company shall not create or suffer to exist any additional Foreign
Subsidiary that was not in existence on the Second Amendment Effective Date
other (i) than the Singapore Subsidiaries and other Foreign Subsidiaries
acquired pursuant to the Recapitalization Transactions, (ii) Foreign
Subsidiaries acquired in connection with Permitted Acquisitions, and (iii)
Foreign Subsidiaries organized in a manner reasonably satisfactory in order to
facilitate any reorganization of Pihana’s Foreign Subsidiaries; provided, that
with respect to Foreign Subsidiaries created pursuant to (ii) and (iii) above,
simultaneous with the creation of such Foreign Subsidiaries, Company shall
deliver all documents and make all filings necessary and on terms and conditions
satisfactory to the Collateral Agent in order to provide to the Collateral Agent
for the benefit of the Lenders a First Priority Lien on all of the assets of
such Foreign Subsidiaries and in order for such Foreign Subsidiaries to provide
a Guaranty of the Obligations.

 

(c) Notwithstanding any of the foregoing to the contrary, Company shall not
permit any of its Singapore Subsidiaries to hold at any time an amount of Cash
and Cash Equivalents greater than the amount equal to the amount necessary to
fund capital expenditures permitted pursuant to Section 6.8(b) for the current
Fiscal Quarter (without giving effect to the reduction for expenditures to fund
“Operating Cash Flow” pursuant to Section 6.8(b)(i)) plus $50,000, (such amount,
the “Permitted Cash Amount”); provided, that the aggregate amount of Cash and
Cash Equivalents at Company’s Singapore Subsidiaries may exceed the Permitted
Cash Amount, if Borrower prepays or has prepaid the Loans pursuant to Section
2.12(i) in an amount equal to the difference between the aggregate amount of
Cash and Cash Equivalents at Company’s Singapore Subsidiaries, minus the
Permitted Cash Amount.

 

6.19 Acquisition and Ownership of Assets by Company. Except to the extent
contemplated under Section 6.4(a), Company shall not acquire or own any
operating assets other

 

80



--------------------------------------------------------------------------------

than (i) assets owned or acquired prior to the Effective Date, (ii) replacement
assets, (iii) assets acquired with the proceeds of Permitted Equipment Financing
and (iv) assets from a Subsidiary so long as such asset is not subject to a Lien
under the Collateral Documents.

 

6.20 Company Subsidiaries. The Company shall not after the Second Amendment
Effective Date (i) create any new Subsidiary or (ii) acquire any equity interest
in any other entity, unless in each case, all equity interests in such
Subsidiaries and all such other equity interests are subject to First Priority
Liens in favor of the Collateral Agent for the benefit of Lenders.

 

SECTION 7. GUARANTY

 

7.1 Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).

 

7.2 Contribution by Guarantors. Each Guarantor desires to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty that exceeds its Fair Share as of such
date, such Funding Guarantor shall be entitled to a contribution from each of
the other Contributing Guarantors in the amount of such other Contributing
Guarantor’s Fair Share Shortfall as of such date, with the result that all such
contributions will cause each Contributing Guarantor’s Aggregate Payments to
equal its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to the
ratio of the Fair Share Contribution Amount with respect to such Contributing
Guarantor to the aggregate of the Fair Share Contribution Amounts with respect
to all Contributing Guarantors multiplied by the aggregate amount paid or
distributed on or before such date by all Funding Guarantors under this Guaranty
in respect of the obligations Guaranteed. “Fair Share Shortfall” means, with
respect to a Contributing Guarantor as of any date of determination, the excess,
if any, of the Fair Share of such Contributing Guarantor over the Aggregate
Payments of such Contributing Guarantor. “Fair Share Contribution Amount” means,
with respect to a Contributing Guarantor as of any date of determination, the
maximum aggregate amount of the obligations of such Contributing Guarantor under
this Guaranty that would not render its obligations hereunder or thereunder
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
Title 11 of the United States Code or any comparable applicable provisions of
state law; provided, solely for purposes of calculating the “Fair Share
Contribution Amount” with respect to any Contributing Guarantor for purposes of
this Section 7.2, any assets or liabilities of such Contributing Guarantor
arising by virtue of any rights to subrogation, reimbursement or indemnification
or any rights to or obligations of contribution hereunder shall not be
considered as assets or liabilities of such Contributing Guarantor. “Aggregate
Payments” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to the aggregate amount of all payments and
distributions made on or before such date by such Contributing Guarantor in
respect of this

 

81



--------------------------------------------------------------------------------

Guaranty (including, without limitation, in respect of this Section 7.2), minus
the aggregate amount of all payments received on or before such date by such
Contributing Guarantor from the other Contributing Guarantors as contributions
under this Section 7.2. The amounts payable as contributions hereunder shall be
determined as of the date on which the related payment or distribution is made
by the applicable Funding Guarantor. The allocation among Contributing
Guarantors of their obligations as set forth in this Section 7.2 shall not be
construed in any way to limit the liability of any Contributing Guarantor
hereunder. Each Guarantor is a third party beneficiary to the contribution
agreement set forth in this Section 7.2.

 

7.3 Payment by Guarantors. Subject to Section 7.2, Guarantors hereby jointly and
severally agree, in furtherance of the foregoing and not in limitation of any
other right which any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of the Borrower to pay any of
the Guaranteed Obligations when and as the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for the Borrower’s becoming the subject of a case under the
Bankruptcy code, would have accrued on such Guaranteed Obligations, whether or
not a claim is allowed against the Borrower for such interest in the related
bankruptcy case) and all other Guaranteed Obligations then owed to Beneficiaries
as aforesaid.

 

7.4 Liability of Guarantors Absolute. Each Guarantor agrees that its obligations
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than payment in full of the Guaranteed
Obligations in Cash. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

 

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

 

(b) Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between the
Borrower and any Beneficiary with respect to the existence of such Event of
Default;

 

(c) the obligations of each Guarantor hereunder are independent of the
obligations of the Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of the Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against the Borrower or any of such other
guarantors and whether or not the Borrower is joined in any such action or
actions;

 

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality

 

82



--------------------------------------------------------------------------------

of the foregoing, if Administrative Agent is awarded a judgment in any suit
brought to enforce any Guarantor’s covenant to pay a portion of the Guaranteed
Obligations, such judgment shall not be deemed to release such Guarantor from
its covenant to pay the portion of the Guaranteed Obligations that is not the
subject of such suit, and such judgment shall not, except to the extent
satisfied by such Guarantor in Cash, limit, affect, modify or abridge any other
Guarantor’s liability hereunder in respect of the Guaranteed Obligations;

 

(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Hedge Agreement and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
the Borrower or any security for the Guaranteed Obligations; and (vi) exercise
any other rights available to it under the Credit Documents or the Hedge
Agreements; and

 

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than the indefeasible payment in
full of the Guaranteed Obligations in Cash), including the occurrence of any of
the following, whether or not any Guarantor shall have had notice or knowledge
of any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Credit
Documents or the Hedge Agreements, at law, in equity or otherwise) with respect
to the Guaranteed Obligations or any agreement relating thereto, or with respect
to any other guaranty of or security for the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Credit Documents, any of
the Hedge Agreements or any agreement or instrument executed pursuant thereto,
or of any other guaranty or security for

 

83



--------------------------------------------------------------------------------

the Guaranteed Obligations, in each case whether or not in accordance with the
terms hereof or such Credit Document, such Hedge Agreement or any agreement
relating to such other guaranty or security; (iii) the Guaranteed Obligations,
or any agreement relating thereto, at any time being found to be illegal,
invalid or unenforceable in any respect; (iv) the application of payments
received from any source (other than payments received pursuant to the other
Credit Documents or any of the Hedge Agreements or from the proceeds of any
security for the Guaranteed Obligations, except to the extent such security also
serves as collateral for indebtedness other than the Guaranteed Obligations) to
the payment of indebtedness other than the Guaranteed Obligations, even though
any Beneficiary might have elected to apply such payment to any part or all of
the Guaranteed Obligations; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of Company
or any of its Subsidiaries and to any corresponding restructuring of the
Guaranteed Obligations; (vi) any failure to perfect or continue perfection of a
security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set-offs or counterclaims which the Borrower or
any Guarantor may allege or assert against any Beneficiary in respect of the
Guaranteed Obligations, including failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury; and (viii) any other act or thing or omission, or delay to do any other
act or thing, which may or might in any manner or to any extent vary the risk of
any Guarantor as an obligor in respect of the Guaranteed Obligations.

 

7.5 Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of
Beneficiaries: any right to require any Beneficiary, as a condition of payment
or performance by such Guarantor, to proceed against the Borrower, any other
guarantor (including any other Guarantor) of the Guaranteed Obligations or any
other Person, proceed against or exhaust any security held from the Borrower,
any such other guarantor or any other Person, proceed against or have resort to
any balance of any Deposit Account or credit on the books of any Beneficiary in
favor of the Borrower or any other Person, or pursue any other remedy in the
power of any Beneficiary whatsoever; any defense arising by reason of the
incapacity, lack of authority or any disability or other defense of the Borrower
or any other Guarantor including any defense based on or arising out of the lack
of validity or the unenforceability of the Guaranteed Obligations or any
agreement or instrument relating thereto or by reason of the cessation of the
liability of the Borrower or any other Guarantor from any cause other than
payment in full of the Guaranteed Obligations in Cash; any defense based upon
any statute or rule of law which provides that the obligation of a surety must
be neither larger in amount nor in other respects more burdensome than that of
the principal; any defense based upon any Beneficiary’s errors or omissions in
the administration of the Guaranteed Obligations, except behavior which amounts
to bad faith; any principles or provisions of law, statutory or otherwise, which
are or might be in conflict with the terms hereof and any legal or equitable
discharge of such Guarantor’s obligations hereunder, the benefit of any statute
of limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, any rights to set-offs, recoupments and counterclaims, and promptness,
diligence and any requirement that any Beneficiary protect, secure, perfect or
insure any security interest or lien or any property subject thereto; notices,
demands, presentments, protests, notices of protest, notices of dishonor and
notices of any action or inaction, including acceptance hereof, notices of
default hereunder, under the Hedge Agreements or under any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to the Borrower and notices

 

84



--------------------------------------------------------------------------------

of any of the matters referred to in Section 7.4 and any right to consent to any
thereof; and any defenses or benefits that may be derived from or afforded by
law which limit the liability of or exonerate guarantors or sureties, or which
may conflict with the terms hereof.



7.6 Guarantors’ Rights of Subrogation, Contribution, etc. Until the Guaranteed
Obligations shall have been indefeasibly paid in full, each Guarantor hereby
waives any claim, right or remedy, direct or indirect, that such Guarantor now
has or may hereafter have against the Borrower or any other Guarantor or any of
its assets in connection with this Guaranty or the performance by such Guarantor
of its obligations hereunder, in each case whether such claim, right or remedy
arises in equity, under contract, by statute, under common law or otherwise and
including without limitation any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against the
Borrower with respect to the Guaranteed Obligations, any right to enforce, or to
participate in, any claim, right or remedy that any Beneficiary now has or may
hereafter have against the Borrower, and any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any
Beneficiary. In addition, until the Guaranteed Obligations shall have been
indefeasibly paid in full in Cash and all Letters of Credit shall have expired
or been cancelled, each Guarantor shall withhold exercise of any right of
contribution such Guarantor may have against any other guarantor (including any
other Guarantor) of the Guaranteed Obligations, including, without limitation,
any such right of contribution as contemplated by Section 7.2. Each Guarantor
further agrees that, to the extent the waiver or agreement to withhold the
exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against the Borrower or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Beneficiary may have against the            , to all right, title and
interest any Beneficiary may have in any such collateral or security, and to any
right any Beneficiary may have against such other guarantor. If any amount shall
be paid to any Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when all Guaranteed
Obligations shall not have been finally and indefeasibly paid in full in Cash,
such amount shall be held in trust for Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to Administrative Agent for the
benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.

 

7.7 Subordination of Other Obligations. Any Indebtedness of any Borrower or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.

 

7.8 Continuing Guaranty. This Guaranty is a continuing guaranty and shall remain
in effect until all of the Guaranteed Obligations shall have been finally and
indefeasibly paid in

 

85



--------------------------------------------------------------------------------

full in Cash. Each Guarantor hereby irrevocably waives any right to revoke this
Guaranty as to future transactions giving rise to any Guaranteed Obligations.

 

7.9 Authority of Guarantors or Borrower. It is not necessary for any Beneficiary
to inquire into the capacity or powers of any Guarantor or the Borrower or the
officers, directors or any agents acting or purporting to act on behalf of any
of them.

 

7.10 Financial Condition of Borrower. Any Credit Extension may be made to the
Borrower or continued from time to time, and any Hedge Agreements may be entered
into from time to time, in each case without notice to or authorization from any
Guarantor regardless of the financial or other condition of Company at the time
of any such grant or continuation or at the time such Hedge Agreement is entered
into, as the case may be. No Beneficiary shall have any obligation to disclose
or discuss with any Guarantor its assessment, or any Guarantor’s assessment, of
the financial condition of the Borrower. Each Guarantor has adequate means to
obtain information from the Borrower on a continuing basis concerning the
financial condition of the Borrower and its ability to perform its obligations
under the Credit Documents and the Hedge Agreements, and each Guarantor assumes
the responsibility for being and keeping informed of the financial condition of
the Borrower and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes any duty
on the part of any Beneficiary to disclose any matter, fact or thing relating to
the business, operations or conditions of the Borrower now known or hereafter
known by any Beneficiary.

 

7.11 Bankruptcy, etc. So long as any Guaranteed Obligations remain outstanding,
no Guarantor shall, without the prior written consent of Administrative Agent
acting pursuant to the instructions of Requisite Lenders, commence or join with
any other Person in commencing any bankruptcy, reorganization or insolvency case
or proceeding of or against the Borrower or any other Guarantor. The obligations
of Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of the Borrower or any other Guarantor or by any
defense which the Borrower or any other Guarantor may have by reason of the
order, decree or decision of any court or administrative body resulting from any
such proceeding.

 

(a) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve the Borrower of any portion
of such Guaranteed Obligations. Guarantors will permit any trustee in
bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar person to pay Administrative Agent, or allow the claim of
Administrative Agent in respect of, any such interest accruing after the date on
which such case or proceeding is commenced.

 

86



--------------------------------------------------------------------------------

(b) In the event that all or any portion of the Guaranteed Obligations are paid
by the Borrower, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise (whether by demand, settlement, litigation or otherwise), and any
such payments which are so rescinded or recovered shall constitute Guaranteed
Obligations for all purposes hereunder.

 

7.12 Notice of Events. As soon as any Guarantor obtains knowledge thereof, such
Guarantor shall give Administrative Agent written notice of any condition or
event which has resulted in a material adverse change in the financial
conditions of any Guarantor or the Borrower or a breach of or noncompliance with
any term, condition or covenant contained herein, any other Credit Document, any
Hedge Agreement or any other document delivered pursuant hereto or thereto.

 

7.13 Discharge of Guaranty Upon Sale of Guarantor. If all of the Capital Stock
of any Guarantor that is a Subsidiary of Company or any of its successors in
interest hereunder shall be sold or otherwise disposed of (including by merger
or consolidation) in accordance with the terms and conditions hereof, the
Guaranty of such Guarantor or such successor in interest, as the case may be,
hereunder shall automatically be discharged and released without any further
action by any Beneficiary or any other Person effective as of the time of such
Asset Sale; provided, as a condition precedent to such discharge and release,
Administrative Agent shall have received evidence satisfactory to it that
arrangements satisfactory to it have been made for delivery to Administrative
Agent of the applicable Net Asset Sale Proceeds of such disposition pursuant to
Section 2.12(a).

 

SECTION 8. EVENTS OF DEFAULT

 

8.1 Events of Default. If any one or more of the following conditions or events
(each, an Event of Default) shall occur:

 

(a) Failure to Make Payments When Due. Failure by the Borrower to pay (i) any
installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise within five (5) days after the date due; or (ii) any interest on any
Loan or any fee or any other amount due hereunder or under any of the other
Credit Documents within five (5) days after the date due; or

 

(b) Default in Other Agreements. Failure of any Credit Party to pay when due any
principal of or interest on or any other amount payable in respect of one or
more items of Indebtedness (other than Indebtedness referred to in Section
8.1(a)) in an individual principal amount of $250,000 or more or with an
aggregate principal amount of $1,000,000 or more, in each case beyond the grace
period, if any, provided therefor; or (ii) breach or default by any Credit Party
with respect to any other material term of one or more items of Indebtedness in
the individual or aggregate principal amounts referred to in clause (i) above or
any loan agreement, mortgage, indenture or other agreement relating to such
item(s) of Indebtedness; or (iii) breach or default by any Credit Party with
respect to any other term of Permitted Equipment Financing beyond the grace
period, if any, provided therefor, if the effect of such breach or default is to

 

87



--------------------------------------------------------------------------------

cause, or to permit the holder or holders of that Indebtedness (or a trustee on
behalf of such holder or holders), to cause, that Indebtedness to become or be
declared due and payable (or redeemable) prior to its stated maturity or the
stated maturity of any underlying obligation, as the case may be; or

 

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.4, Section 2.12(c),
Section 5.1(h), Section 5.2 or Section 6 (provided, that with respect to
Sections 6.6 and 6.7(e), such default shall continue for a period of five (5)
Business Days); or failure to comply with any material term or condition
governing insurance of Company required pursuant to Section 5.5 for a period of
15 days from the time of receipt of notice under the applicable insurance
agreement;

 

(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or

 

(e) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other Section of
this Section 8.1, and such default shall not have been remedied or waived within
thirty (30) days after the earlier of (i) an officer of such Credit Party
becoming aware of such default or (ii) receipt by the Borrower of notice from
Administrative Agent or any Lender of such default; or

 

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Company or any of its Subsidiaries in an involuntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against Company or any of its Subsidiaries
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Company or any of its Subsidiaries, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Company or any of its Subsidiaries for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Company or any of
its Subsidiaries, and any such event described in this clause (ii) shall
continue for sixty (60) days without having been dismissed, bonded or
discharged; or

 

(g) Voluntary Bankruptcy; Appointment of Receiver, etc.. (i) Company or any of
its Subsidiaries shall have an order for relief entered with respect to it or
shall commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case,

 

88



--------------------------------------------------------------------------------

under any such law, or shall consent to the appointment of or taking possession
by a receiver, trustee or other custodian for all or a substantial part of its
property; or Company or any of its Subsidiaries shall make any assignment for
the benefit of creditors; or (ii) Company or any of its Subsidiaries shall be
unable, or shall fail generally, or shall admit in writing its inability, to pay
its debts as such debts become due; or the board of directors (or similar
governing body) of Company or any of its Subsidiaries (or any committee thereof)
shall adopt any resolution or otherwise authorize any action to approve any of
the actions referred to herein or in Section 8.1(f); or

 

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process (excluding any judgment obtained in connection with the Wells
Fargo Agreement) involving (i) in any individual case an amount in excess of
$250,000 or (ii) in the aggregate at any time an amount in excess of $1,000,000
(in either case to the extent not adequately covered by insurance as to which a
solvent and unaffiliated insurance Company has acknowledged coverage) shall be
entered or filed against Company or any of its Subsidiaries or any of their
respective assets and shall remain undischarged, unvacated, unbonded or unstayed
for a period of sixty (60) days (or in any event later than five days prior to
the date of any proposed sale thereunder),; or

 

(i) Dissolution. Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution or split up of such Credit Party and such
order shall remain undischarged or unstayed for a period in excess of thirty
(30) days; or

 

(j) Employee Benefit Plans. There shall occur one or more ERISA Events which
individually or in the aggregate results in or might reasonably be expected to
result in liability of Company, any of its Subsidiaries or any of their
respective ERISA Affiliates in excess of $1,500,000 during the term hereof; or
there shall exist an amount of unfunded benefit liabilities (as defined in
Section 4001(a)(18) of ERISA), individually or in the aggregate for all Pension
Plans (excluding for purposes of such computation any Pension Plans with respect
to which assets exceed benefit liabilities), which exceeds $500,000; or

 

(k) Change of Control. A Change of Control shall occur;

 

(l) Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations in Cash, shall cease to be in
full force and effect (other than in accordance with its terms) or shall be
declared to be null and void or any Guarantor shall repudiate its obligations
thereunder, (ii) this Agreement or any Collateral Document ceases to be in full
force and effect (other than by reason of a release of Collateral in accordance
with the terms hereof or thereof or the satisfaction in full of the Obligations
in Cash in accordance with the terms hereof) or shall be declared null and void,
or Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral (other than by reason of a release of Collateral in
accordance with the terms hereof or thereof or willful misconduct or the part of
the Collateral Agent) purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document, or (iii) any Credit
Party shall contest the validity or enforceability of any Credit Document in
writing or deny in writing that it has any further

 

89



--------------------------------------------------------------------------------

liability, including with respect to future advances by Lenders, under any
Credit Document to which it is a party; or

 

(m) The Company or any Subsidiary is in default on any obligation to make base
rental payments under at least one lease with respect to either (i) each of any
three Leasehold Properties which are Permitted IBX Facilities or (ii) any
Leasehold Properties which are designated as “San Jose IBX” and “Secaucus IBX”,
respectively, on Schedule 1.1(a).

 

THEN, (1) upon the occurrence of any Event of Default described in Section
8.1(f) or 8.1(g), automatically, and (2) upon the occurrence of any other Event
of Default, at the request of (or with the consent of) Requisite Lenders, upon
notice to Company by Administrative Agent, (A) each of the following shall
immediately become due and payable, in each case without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by each Credit Party: (i) the unpaid principal amount of and accrued
interest on the Loans, and (ii) all other Obligations; (B) the Administrative
Agent may cause the Collateral Agent to enforce any and all Liens and security
interests created pursuant to the Collateral Documents; and (C) the Lenders and
Agents may exercise all other remedies available under Applicable Law (or under
the Credit Documents).

 

SECTION 9. AGENTS

 

9.1 Appointment of Agents.

 

(a) Appointment. Salomon Smith Barney Inc. is hereby appointed a Lead Arranger
and a Book Runner. Citicorp USA, Inc. is hereby appointed Administrative Agent
(for purposes of this Section 9, the terms “Administrative Agent” and “Agent”
shall also include Citicorp in its capacity as Collateral Agent pursuant to the
Collateral Documents) hereunder and under the other Credit Documents and each
Lender hereby authorizes Administrative Agent to act as its agent in accordance
with the terms hereof and the other Credit Documents. Each Agent hereby agrees
to act upon the express conditions contained herein and the other Credit
Documents, as applicable. The provisions of this Section 9 are solely for the
benefit of Agents and Lenders and no Credit Party shall have any rights as a
third party beneficiary of any of the provisions thereof. In performing its
functions and duties hereunder, each Agent shall act solely as an agent of
Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Company or any
of its Subsidiaries. Each of Lead Arranger and Book Runner, without consent of
or notice to any party hereto, may assign any and all of its rights or
obligations hereunder to any of its Affiliates. As of the Closing Date, all the
respective obligations of Salomon Smith Barney Inc., in its respective
capacities as Lead Arranger and Book Runner, shall terminate (except as
otherwise expressly set forth herein). Citicorp is hereby appointed as the
Collateral Agent under the Pledge and Security Agreement and the other
Collateral Documents and each Agent and each Lender hereby authorizes Citicorp
to act as Collateral Agent for its benefit and for the benefit of the other
Secured Parties hereunder and under the other Credit Documents and each Agent
and each Lender hereby authorizes Collateral Agent to act as its agent in
accordance with the terms hereof and the other Credit Documents. Each Lender
further authorizes the Administrative Agent to be the agent in connection with
the Guaranty.

 

90



--------------------------------------------------------------------------------

(b) Authorization to Enter into Intercreditor Agreement. Each Lender hereby
acknowledges that it has reviewed the terms and provisions of the Intercreditor
Agreement to be entered into by and among Administrative Agent, Collateral Agent
and Convertible Note Agent on the Second Amendment Effective Date and each
Lender hereby authorizes Administrative Agent and Collateral Agent to enter into
the Intercreditor Agreement on its behalf.

 

9.2 Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or any of the other Credit Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Credit Documents except as expressly set forth herein
or therein.

 

9.3 General Immunity.

.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any of Agent to Lenders or by or on behalf of any Credit Party to any Agent or
any Lender in connection with the Credit Documents and the transactions
contemplated thereby or for the financial condition or business affairs of any
Credit Party or any other Person liable for the payment of any Obligations, nor
shall any Agent be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Credit Documents or as to the use of the proceeds of the
Loans or as to the existence or possible existence of any Event of Default or
Default. Anything contained herein to the contrary notwithstanding,
Administrative Agent shall not have any liability arising from confirmations of
the amount of outstanding Loans or the component amounts thereof.

 

(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct. Each Agent shall be entitled to refrain from any act or the taking
of any action (including the failure to take an action) in connection herewith
or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5) and, upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in

 

91



--------------------------------------------------------------------------------

accordance with such instructions. Without prejudice to the generality of the
foregoing, (i) each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any communication, instrument or document believed by
it to be genuine and correct and to have been signed or sent by the proper
Person or Persons, and shall be entitled to rely and shall be protected in
relying on opinions and judgments of attorneys (who may be in-house or attorneys
for Company and its Subsidiaries), accountants, experts and other professional
advisors selected by it; and (ii) no Lender shall have any right of action
whatsoever against any Agent as a result of such Agent acting or (where so
instructed) refraining from acting hereunder or any of the other Credit
Documents in accordance with the instructions of Requisite Lenders (or such
other Lenders as may be required to give such instructions under Section 10.5).

 

9.4 Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent, in its individual capacity, shall have the same rights and powers
hereunder as any other Lender and may exercise the same as if it were not
performing the duties and functions delegated to it hereunder, and the term
“Lender” shall, unless the context clearly otherwise indicates, include each
Agent in its individual capacity. Any Agent, in its individual capacity, and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of banking, trust, financial advisory or other business with either
Borrower or any of its Affiliates as if it were not performing the duties
specified herein, and may accept fees and other consideration from either
Borrower for services in connection herewith and otherwise without having to
account for the same to Lenders.

 

9.5 Lenders’ Representations, Warranties and Acknowledgment. Each Lender
represents and warrants that it has made its own independent investigation of
the financial condition and affairs of Company and its Subsidiaries in
connection with the transactions contemplated herein and that it has made and
shall continue to make its own appraisal of the creditworthiness of Company and
its Subsidiaries. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.

 

9.6 Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, to the extent that such Agent shall
not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including reasonable counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against such Agent in exercising its powers, rights and remedies
or performing its duties hereunder or under the other Credit Documents or
otherwise in its capacity as such Agent in any way relating to or arising out
hereof or the other Credit Documents; provided, no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct. If any indemnity furnished to
any Agent for any purpose shall, in the opinion of such Agent, be insufficient
or become impaired, such Agent may call for additional

 

92



--------------------------------------------------------------------------------

indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished; provided, in no event shall this
sentence require any Lender to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement in excess of such Lender’s Pro Rata Share thereof; and provided
further, this sentence shall not be deemed to require any Lender to indemnify
any Agent against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement described in the proviso in the
immediately preceding sentence. For the avoidance of doubt, this Section 9.6
shall extend and apply to any Agent under the Existing Credit Agreement with
respect to any time period prior to their resignation.

 

9.7 Successor Administrative Agent and Collateral Agent

 

(a) Successor Administrative Agent. Administrative Agent may resign at any time
by giving thirty (30) days’ prior written notice thereof to Lenders and the
Borrower, and Administrative Agent may be removed at any time with or without
cause by an instrument or concurrent instruments in writing delivered to the
Borrower and Administrative Agent and signed by Requisite Lenders. Upon any such
notice of resignation or any such removal, Requisite Lenders shall have the
right, with the Borrower’s consent (which shall not be unreasonably withheld or
delayed and which shall not be required while a Default or Event of Default
exists), to appoint a successor Administrative Agent. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, that successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring or
removed Administrative Agent and the retiring or removed Administrative Agent
shall promptly (i) transfer to such successor Administrative Agent all records
and other documents necessary or appropriate in connection with the performance
of the duties of the successor Administrative Agent under the Credit Documents,
and (ii) take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent, whereupon
such retiring or removed Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Credit Documents.

 

(b) Successor Collateral Agent. Collateral Agent may resign at any time by
giving thirty (30) days’ prior written notice thereof to Administrative Agent,
Lenders and the Borrower, and Collateral Agent may be removed at any time with
or without cause by an instrument or concurrent instruments in writing delivered
to the Borrower, Collateral Agent and Administrative Agent and signed by
Requisite Lenders. Upon any such notice of resignation or any such removal,
Requisite Lenders shall have the right, upon five (5) Business Days’ notice to
the Administrative Agent, following receipt of the Borrower’s consent (which
shall not be unreasonable withheld or delayed and which shall not be required
while an Event of Default exists), to appoint a successor Collateral Agent. Upon
the acceptance of any appointment as Collateral Agent hereunder by a successor
Collateral Agent, that successor Collateral Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
or removed Collateral Agent and the retiring or removed Collateral Agent shall
promptly (i) transfer to such successor Collateral Agent all sums, Securities
and other items of Collateral held under the Collateral Documents, together with
all records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Collateral Agent under the Credit
Documents, and (ii) execute and deliver to such successor Collateral Agent such

 

93



--------------------------------------------------------------------------------

 

amendments to financing statements, and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
Collateral Agent of the security interests created under the Collateral
Documents, whereupon such retiring or removed Collateral Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents.

 

9.8 Collateral Documents and Guaranty

 

(a) Agents under Collateral Documents and Guaranty. Each Lender hereby further
authorizes Administrative Agent or Collateral Agent, as applicable, on behalf of
and for the benefit of Lenders, to be the agent for and representative of
Lenders with respect to the Guaranty, the Collateral and the Collateral
Documents. Subject to Section 10.5, without further written consent or
authorization from Lenders, each of Administrative Agent and Collateral Agent,
as applicable may execute any documents or instruments necessary to release any
Lien encumbering any item of Collateral (i) that is the subject of (A) a sale or
other disposition of assets (B) a Lien securing a Permitted Equipment Financing
or (ii) to which Requisite Lenders (or such other Lenders as may be required to
give such consent under Section 10.5) have otherwise consented or release any
Guarantor from the Guaranty pursuant to Section 7.13 or with respect to which
Requisite Lenders (or such other Lenders as may be required to give such consent
under Section 10.5) have otherwise consented; provided that in the case of
clause (i)(B) above, such release of Lien shall only be effectuated by the
delivery of a release, substantially in the form of Exhibit N attached hereto
(with such additions and deletions thereto in form and substance satisfactory to
the Collateral Agent), together with any other documents or instruments deemed
reasonably necessary by the Collateral Agent, by the Collateral Agent to
Company. No UCC filings may be made by Company with respect to the foregoing
without the written consent of Collateral Agent.

 

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, each Credit Party,
each Agent and each Lender hereby agree that no Lender shall have any right
individually to realize upon any of the Collateral or to enforce the Guaranty,
it being understood and agreed that all powers, rights and remedies hereunder
may be exercised solely by Administrative Agent for the benefit of Secured
Parties, in accordance with the terms hereof and all powers, rights and remedies
under the Collateral Documents may be exercised solely by Collateral Agent, and
in the event of a foreclosure by Collateral Agent on any of the Collateral
pursuant to a public or private sale, Collateral Agent or any Lender may be the
purchaser of any or all of such Collateral at any such sale and Collateral
Agent, as agent for and representative of Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities unless Requisite
Lenders shall otherwise agree in writing) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Obligations as a credit on account of the purchase price for any collateral
payable by Collateral Agent at such sale.

 

SECTION 10. MISCELLANEOUS

 

10.1 Notices . Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given to a Credit Party,
Lead Arranger, Book

 

94



--------------------------------------------------------------------------------

 

Runner, Collateral Agent or Administrative Agent, shall be sent to such Person’s
address as set forth on Appendix B or in the other relevant Credit Document, and
in the case of any Lender, the address as indicated on Appendix B or otherwise
indicated to Administrative Agent in writing. Each notice hereunder shall be in
writing and may be personally served, telexed or sent by telefacsimile or United
States mail or courier service and shall be deemed to have been given when
delivered in person or by courier service and signed for against receipt
thereof, upon receipt of telefacsimile or telex, or three (3) Business Days
after depositing it in the United States mail with postage prepaid and properly
addressed; provided, no notice to any Agent shall be effective until received by
such Agent.

 

10.2 Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Company agrees to pay promptly all the actual and reasonable costs
and expenses of Agents and Lenders associated with the expenses of preparation
of the Credit Documents and any consents, amendments, waivers or other
modifications thereto; all the costs of furnishing all opinions by counsel for
any Credit Party; the reasonable fees, expenses and disbursements of counsel to
Agents (in each case including allocated costs of internal counsel) in
connection with the negotiation, preparation, execution and administration of
the Credit Documents and any consents, amendments, waivers or other
modifications thereto and any other documents or matters requested by any Credit
Party; all the actual costs and reasonable expenses of creating, perfecting,
maintaining and terminating Liens in favor of Collateral Agent, for the benefit
of Secured Parties pursuant hereto, including filing and recording fees,
expenses and taxes, stamp or documentary taxes, search fees, title insurance
premiums and reasonable fees, expenses and disbursements of counsel to each
Agent and of counsel providing any opinions that any Agent or Requisite Lenders
may request in respect of the Collateral or the Liens created pursuant to the
Collateral Documents; all the actual costs and reasonable fees, expenses and
disbursements of any auditors, accountants, consultants or appraisers; all the
actual costs and reasonable expenses (including the reasonable fees, expenses
and disbursements of any appraisers, consultants, advisors and agents employed
or retained by Administrative Agent or Collateral Agent and their respective
counsel) in connection with the custody or preservation of any of the Collateral
of the perfection of the Liens thereon; all other actual and reasonable costs
and expenses incurred by each Agent in connection with the negotiation,
preparation and execution of the Credit Documents and any consents, amendments,
waivers or other modifications thereto and the transactions contemplated
thereby; and after the occurrence of a Default or an Event of Default, all costs
and expenses, including reasonable attorneys’ fees (including allocated costs of
internal counsel) and costs of settlement, incurred by any Agent and Lenders in
enforcing any Obligations of or in collecting any payments due from any Credit
Party hereunder or under the other Credit Documents by reason of such Default or
Event of Default (including in connection with the sale of, collection from, or
other realization upon any of the Collateral or the enforcement of the Guaranty)
or in connection with any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy cases or proceedings.

 

10.3 Indemnity. In addition to the payment of expenses pursuant to Section 10.2,
whether or not the transactions contemplated hereby shall be consummated, each
Credit Party agrees to defend (subject to Indemnitees’ selection of counsel),
indemnify, pay and hold harmless, each Agent and Lender and their respective
Affiliates and each of their and their

 

95



--------------------------------------------------------------------------------

 

respective Affiliates’ officers, partners, directors, trustees, employees and
agents (each, an “Indemnitee”), from and against any and all Indemnified
Liabilities; provided, no Credit Party shall have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
such Indemnified Liabilities arise from the gross negligence or willful
misconduct of that Indemnitee, as determined by a court of competent
jurisdiction in a final, non-appealable judgment order or decree. To the extent
that the undertakings to defend, indemnify, pay and hold harmless set forth in
this Section 10.3 may be unenforceable in whole or in part because they are
violative of any law or public policy, the applicable Credit Party shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.

 

10.4 Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender is hereby authorized by each
Credit Party at any time or from time to time subject to the consent of
Administrative Agent (such consent not to be unreasonably withheld or delayed),
without notice to any Credit Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by such Lender to or for the credit or the account of any
Credit Party against and on account of the obligations and liabilities of any
Credit Party to such Lender hereunder, the Letters of Credit and participations
therein and under the other Credit Documents, including all claims of any nature
or description arising out of or connected hereto, the Letters of Credit and
participations therein or with any other Credit Document, irrespective of
whether or not such Lender shall have made any demand hereunder or the principal
of or the interest on the Loans or any amounts in respect of the Letters of
Credit or any other amounts due hereunder or under any other Credit Documents
shall have become due and payable pursuant to Section 2 and although such
obligations and liabilities, or any of them, may be contingent or unmatured.
Each Credit Party hereby further grants to Administrative Agent and each Lender
a security interest in all Deposit Accounts maintained with Administrative Agent
or such Lender as security for the Obligations.

 

10.5 Amendments and Waivers.

 

(a) Requisite Lenders’ Consent. Subject to Sections 10.5(b) and 10.5(c), no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of the Requisite Lenders.

 

(b) Affected Lenders’ Consent. Without the written consent of each Lender that
would be affected thereby, no amendment, modification, termination, or consent
shall be effective if the effect thereof would:

 

(i) extend the scheduled final maturity of any Loan or Note;

 

(ii) waive, reduce or postpone any scheduled repayment (but not prepayment);

 

96



--------------------------------------------------------------------------------

 

(iii) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.10)
or any fee payable hereunder;

 

(iv) extend the time for payment of any such interest or fees;

 

(v) reduce the principal amount of any Loan;

 

(vi) amend, modify, terminate or waive any provision of this Section 10.5(b) or
Section 10.5(c) or Section 10.6(a);

 

(vii) amend the definition of “Requisite Lenders” or “Pro Rata Share”; provided,
with the consent of Requisite Lenders, additional extensions of credit pursuant
hereto may be included in the determination of “Requisite Lenders” or “Pro Rata
Share” on substantially the same basis as the Term Loans are included on the
Second Amendment Effective Date;

 

(viii) (A) release or otherwise subordinate all or substantially all of the
Collateral or all or substantially all of the Guarantors (or Company alone) from
the Guaranty except as expressly provided in the Credit Documents or (B)
otherwise make an amendment or waiver which changes the order of priority of
payments among Lenders; or

 

(ix) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document.

 

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall amend, modify, terminate or waive any provision of
Section 9 or Section 10 as the same applies to any Agent, or any other provision
hereof as the same applies to the rights or obligations of any Agent, in each
case without the consent of such Agent.

 

(d) Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

 

10.6 Successors and Assigns; Participations

 

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Credit Party’s rights or
obligations hereunder nor any

 

97



--------------------------------------------------------------------------------

 

interest therein may be assigned or delegated by any Credit Party without the
prior written consent of all Lenders.

 

(b) Register. The Borrower, Administrative Agent and Lenders shall deem and
treat the Persons listed as Lenders in the Register as the holders and owners of
the corresponding Loans listed therein for all purposes hereof, and no
assignment or transfer of any such Loan shall be effective, in each case, unless
and until an Assignment Agreement effecting the assignment or transfer thereof
shall have been delivered to and accepted by Administrative Agent and recorded
in the Register as provided in Section 10.6(e). Prior to such recordation, all
amounts owed with respect to the applicable Loan shall be owed to the Lender
listed in the Register as the owner thereof, and any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the Register as a Lender shall be conclusive
and binding on any subsequent holder, assignee or transferee of the
corresponding Loans.

 

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including, without limitation, all or a portion of its Loans owing to
it, Note or Notes held by it, or other Obligation:

 

(i) to any Person meeting the criteria of clause (i) of the definition of the
term of “Eligible Assignee” upon the giving of notice to Borrower and
Administrative Agent; and

 

(ii) to any Person meeting the criteria of clause (ii) of the definition of the
term of “Eligible Assignee” and to any such Person (except in the case of
assignments made by or to another Lender), consented to by Borrower and
Administrative Agent (such consent not to be (x) unreasonably withheld or
delayed or, (y) in the case of Borrower, required at any time an Event of
Default shall have occurred and then be continuing; provided that, in any event,
notice of such assignment shall be given promptly to Borrower if its consent is
not otherwise required); provided, further each such assignment pursuant to this
Section 10.6(c)(ii) shall be in an aggregate amount of not less than $1,000,000
(or such lesser amount as may be agreed to by Borrower and Administrative Agent
or as shall constitute the aggregate amount of the Obligations of the assigning
Lender).

 

(d) Mechanics. The assigning Lender and the assignee thereof shall execute and
deliver to Administrative Agent an Assignment Agreement, together with (i) a
processing and recordation fee of $2,000 in the case of all assignments (except
that only one fee shall be payable in the case of contemporaneous assignments to
Related Funds), and (ii) such forms, certificates or other evidence, if any,
with respect to United States federal income tax withholding matters as the
assignee under such Assignment Agreement may be required to deliver to
Administrative Agent pursuant to Section 2.19(c).

 

(e) Notice of Assignment. Upon its receipt of a duly executed and completed
Assignment Agreement, together with the processing and recordation fee referred
to in Section 10.6(d) (and any forms, certificates or other evidence required by
this Agreement in connection

 

98



--------------------------------------------------------------------------------

 

therewith), Administrative Agent shall record the information contained in such
Assignment Agreement in the Register, shall give prompt notice thereof to
Borrower and shall maintain a copy of such Assignment Agreement.

 

(f) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon executing and delivering an Assignment Agreement, as the
case may be, represents and warrants as of the Closing Date or as of the
applicable Effective Date (as defined in the applicable Assignment Agreement)
that it is an Eligible Assignee; it has experience and expertise in the making
of or investing in loans such as the Loans; and it will make or invest in, as
the case may be, its Loans for its own account in the ordinary course of its
business and without a present view to distribution of such Loans within the
meaning of the Securities Act or the Exchange Act or other federal securities
laws (it being understood that, subject to the provisions of this Section 10.6,
the disposition of such Loans or any interests therein shall at all times remain
within its exclusive control).

 

(g) Effect of Assignment. Subject to the terms and conditions of this Section
10.6, as of the “Effective Date” specified in the applicable Assignment
Agreement: the assignee thereunder shall have the rights and obligations of a
“Lender” hereunder to the extent such rights and obligations hereunder have been
assigned to it pursuant to such Assignment Agreement and shall thereafter be a
party hereto and a “Lender” for all purposes hereof; the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned thereby pursuant to such Assignment Agreement, relinquish its rights
(other than any rights which survive the termination hereof under Section 10.8)
and be released from its obligations hereunder (and, in the case of an
Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto; provided, anything contained in any of the Credit Documents to the
contrary notwithstanding, (i) such assigning Lender shall continue to be
entitled to the benefit of all indemnities hereunder as specified herein with
respect to matters arising out of the prior involvement of such assigning Lender
as a Lender hereunder; and (ii) if any such assignment occurs after the issuance
of any Note hereunder, the assigning Lender shall, upon the effectiveness of
such assignment or as promptly thereafter as practicable, surrender its
applicable Notes to Administrative Agent for cancellation, and thereupon
Borrower shall issue and deliver new Notes, if so requested by the assignee
and/or assigning Lender, to such assignee and/or to such assigning Lender, with
appropriate insertions, to reflect the outstanding Loans of the assignee and/or
the assigning Lender.

 

(h) Participations. Each Lender shall have the right at any time to sell one or
more participations to any Person (other than Company, any of its Subsidiaries
or any of its Affiliates) in all or any part of its Loans or in any other
Obligation. The holder of any such participation, other than an Affiliate of the
Lender granting such participation, shall not be entitled to require such Lender
to take or omit to take any action hereunder except with respect to any
amendment modification or waiver that would (i) extend the final scheduled
maturity of any Loan or Note in which such participant is participating, or
reduce the rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of applicability of any post-default
increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the participant’s participation over the amount thereof then in
effect (it being understood that a waiver of any Default or Event of Default
shall not constitute a change in the

 

99



--------------------------------------------------------------------------------

 

terms of such participation, and that an increase in any Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof), (ii) consent to the assignment or transfer by
any Credit Party of any of its rights and obligations under this Agreement or
(iii) release or subordinate all or substantially all of the Collateral under
the Collateral Documents or the Guarantors (except as expressly provided in the
Credit Documents) supporting the Loans hereunder in which such participant is
participating. All amounts payable by any Credit Party hereunder, including
amounts payable to such Lender pursuant to Section 2.17(c), 2.18 or 2.19, shall
be determined as if such Lender had not sold such participation. Each Credit
Party and each Lender hereby acknowledge and agree that, solely for purposes of
Sections 2.16 and 10.4, any participation will give rise to a direct obligation
of each Credit Party to the participant and the participant shall be considered
to be a “Lender.”

 

(i) Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 10.6, (i) any Lender may assign and pledge all or any
portion of its Loans, the other Obligations owed to such Lender, and its Notes,
if any, to secure obligations of such Lender, including, without limitation, any
pledge or assignment to secure obligations to any Federal Reserve Bank or as
collateral security for any loan or other financing transaction as in or in
connection with any securitization or similar transaction, and this Section 10.6
shall not apply to any such pledge or assignment of a security interest or other
transaction described herein; provided, (x) no Lender, as between Borrower and
such Lender, shall be relieved of any of its obligations hereunder as a result
of any such assignment and pledge, and provided further, (y) in no event shall
the applicable Federal Reserve Bank or trustee or other financing party be
considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action hereunder and (z) any transfer of the rights and
obligations of a “Lender” hereunder to any Person upon the foreclosure of any
pledge or security interest referred to in this Section 10.6(i) may only be made
pursuant to the provisions of Sections 10.6(c) through (e) governing assignments
of interests in the Loans.

 

10.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

 

10.8 Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.17(c), 2.18, 2.19, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.16 and 9.6
shall survive the payment of the Loans.

 

10.9 No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are

 

100



--------------------------------------------------------------------------------

 

cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents or any of the Hedge Agreements. Any forbearance or failure to
exercise, and any delay in exercising, any right, power or remedy hereunder
shall not impair any such right, power or remedy or be construed to be a waiver
thereof, nor shall it preclude the further exercise of any such right, power or
remedy.

 

10.10 Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall be
under any obligation to marshal any assets in favor of any Credit Party or any
other Person or against or in payment of any or all of the Obligations. To the
extent that any Credit Party makes a payment or payments to Administrative Agent
or Lenders (or to Administrative Agent, on behalf of Lenders), or Collateral
Agent, Administrative Agent or Lenders enforce any security interests or
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, any
other state or federal law, common law or any equitable cause (whether by
demand, settlement, litigation or otherwise), then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.

 

10.11 Severability. In case any provision in or obligation hereunder or any Note
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

10.12 Entire Agreement. This Agreement (together with the Exhibits hereto, the
Schedules hereto and the other agreements, documents and instruments delivered
in connection herewith) and the Credit Documents constitute the entire agreement
among the parties with respect to the subject matter hereof and thereof and
supersede all other prior agreements and understandings, both written and
verbal, among the parties or any of them with respect to the subject matter
hereof.

 

10.13 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations of any other Lender hereunder. Nothing contained herein or
in any other Credit Document, and no action taken by Lenders pursuant hereto or
thereto, shall be deemed to constitute Lenders as a partnership, an association,
a joint venture or any other kind of entity. The amounts payable at any time
hereunder to each Lender shall be a separate and independent debt, and each
Lender shall be entitled to protect and enforce its rights arising hereunder and
it shall not be necessary for any other Lender to be joined as an additional
party in any proceeding for such purpose.

 

10.14 Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

 

101



--------------------------------------------------------------------------------

 

10.15 Acknowledgment and Consent. Each of Company and the Guarantors have (i)
guaranteed the Obligations and (ii) created Liens in favor of Lenders on certain
Collateral to secure their obligations under this Agreement and the Collateral
Documents. Each of Company and the Guarantors are collectively referred to
herein as the “Credit Support Parties”, and the Collateral Documents are
collectively referred to herein as the “Credit Support Documents”. Each Credit
Support Party hereby acknowledges that it has reviewed the terms and provisions
of this Agreement and consents to the amendment of the Existing Credit Agreement
effected pursuant to this Agreement. Each Credit Support Party hereby confirms
that each Credit Support Document to which it is a party or otherwise bound and
all Collateral encumbered thereby will continue to guarantee or secure, as the
case may be, to the fullest extent possible in accordance with the Credit
Support Documents the payment and performance of all “Obligations” under this
Agreement and each of the Credit Support Documents, as the case may be (in each
case as such terms are defined in the applicable Credit Support Document),
including without limitation the payment and performance of all such
“Obligations” under this Agreement and each of the Credit Support Documents, as
the case may be, in respect of the Obligations of Company now or hereafter
existing under or in respect of the Existing Credit Agreement, as amended hereby
and hereby pledges and assigns to the Collateral Agent, and grants to the
Collateral Agent a continuing lien on and security interest in and to, all
Collateral as collateral security for the prompt payment and performance in full
when due of the “Obligations” under this Agreement and each of the Credit
Support Documents to which it is a party (whether at stated maturity, by
acceleration or otherwise). Each Credit Support Party acknowledges and agrees
that any of the Credit Support Documents to which it is a party or otherwise
bound shall continue in full force and effect and that all of its obligations
thereunder shall be valid and enforceable and shall not be impaired or limited
by the execution or effectiveness of this Agreement. Each Credit Support Party
represents and warrants that all representations and warranties contained in
this Agreement and the Credit Support Documents to which it is a party or
otherwise bound are true and correct in all material respects on and as of the
Second Amendment Effective Date to the same extent as though made on and as of
that date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date. Each Credit Support Party
acknowledges and agrees that (i) notwithstanding the conditions to effectiveness
set forth in this Agreement, such Credit Support Party is not required by the
terms of the Existing Credit Agreement or any other Credit Document to consent
to the amendments to the Existing Credit Agreement effected pursuant to this
Agreement and (ii) nothing in this Agreement or any other Credit Document shall
be deemed to require the consent of such Credit Support Party to any future
amendments to this Agreement.

 

10.16 APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401,
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF.

 

10.17 CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR
ANY OF THE OBLIGATIONS,

 

102



--------------------------------------------------------------------------------

MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE
STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT,
EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY
ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF
SUCH COURTS; WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; AGREES THAT SERVICE OF
ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT
ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1; AGREES THAT SERVICE AS
PROVIDED IN CLAUSE (c) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER
THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND AGREES
AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS
OF ANY OTHER JURISDICTION.

 

10.18 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.17 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS

 

103



--------------------------------------------------------------------------------

MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

10.19 Confidentiality. Each Lender shall hold all non-public information
obtained pursuant to the requirements hereof and sufficiently identified to such
Lender as being non-public which has been identified as confidential by Borrower
in accordance with such Lender’s customary procedures for handling confidential
information of this nature and in accordance with prudent lending or investing
practices, it being understood and agreed by each Borrower that in any event a
Lender may make disclosures to Affiliates of such Lender (and to other persons
authorized by a Lender or Agent to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 10.18), disclosures reasonably required by any bona fide or
potential assignee, transferee or participant in connection with the
contemplated assignment, transfer or participation by such Lender of any Loans
and other Obligations or any participations therein or by any direct or indirect
contractual counterparties (or the professional advisors thereto) in Hedge
Agreements (provided, such counterparties and advisors are advised of and agree
to be bound by the provisions of this Section 10.18) or disclosures required or
requested by any governmental agency or representative thereof or by the NAIC or
pursuant to legal process; provided, unless specifically prohibited by
applicable law or court order, each Lender shall make reasonable efforts to
notify Borrower of any request by any governmental agency or representative
thereof (other than any such request in connection with any examination of the
financial condition or other routine examination of such Lender by such
governmental agency) for disclosure of any such non-public information prior to
disclosure of such information; provided, further, that in no event shall any
Lender be obligated or required to return any materials furnished by Company or
any of its Subsidiaries; and provided, further, that notwithstanding the
foregoing, each Lender and its Affiliates shall have the right to (i) list the
name and logo of Borrower and the Guarantors, as provided by Borrower and the
Guarantors from time to time, and describe the transaction that is the subject
of this Agreement in their marketing materials and (ii) post such information,
including, without limitation, a customary “tombstone”, on its web site.

 

10.20 Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement (which for the avoidance of doubt shall include any rate of
interest under the Existing Credit Agreement) at any time exceeds the Highest
Lawful Rate, the outstanding amount of the Loans made hereunder shall bear
interest at the Highest Lawful Rate until the total amount of interest due
hereunder equals the amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect. In addition, if when the Loans made hereunder are repaid in full the
total interest due hereunder (taking into account the increase provided for
above) is less than the total amount of interest which would have been due
hereunder if the stated rates of interest set forth in this Agreement had at all
times been in effect, then to the extent permitted by law, Borrower shall pay to
Administrative Agent, for the account of the Lenders, an amount equal to the
difference between the amount of interest paid and the amount of interest which
would have been paid if the Highest Lawful Rate had at all times been in effect.
Notwithstanding the

 

104



--------------------------------------------------------------------------------

foregoing, it is the intention of Lenders and each Borrower to conform strictly
to any applicable usury laws. Accordingly, if any Lender contracts for, charges,
or receives any consideration which constitutes interest in excess of the
Highest Lawful Rate, then any such excess shall be cancelled automatically and,
if previously paid, shall at such Lender’s option be applied to the outstanding
amount of the Loans made hereunder or be refunded to Borrower.

 

10.21 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

 

10.22 Effectiveness. This Agreement shall become effective upon the execution of
a counterpart hereof by each of the parties hereto and receipt by Company and
Administrative Agent of written or telephonic notification of such execution and
authorization of delivery thereof.

 

10.23 General Release. In consideration of the Agent’s and Lenders’ execution of
this Agreement, each Credit Party unconditionally and irrevocably acquits and
fully and forever releases and discharges each Lender, and Agent and all their
respective affiliates, partners, subsidiaries, officers, employees, agents,
attorneys, principals, directors and shareholders of such Persons, and their
respective heirs, legal representatives, successors and assigns (collectively,
the “Releasees”) from any and all claims, demands, causes of action,
obligations, remedies, suits, damages and liabilities of any nature whatsoever,
whether now known, suspected or claimed, whether arising under common law, in
equity or under statute, which such Credit Party ever had or now has against any
of the Releasees and which may have arisen at any time prior to the date hereof
and which were in any manner related to the Existing Credit Agreement, this
Agreement, any other Credit Document now or hereafter in existence or related
documents, instruments or agreements or the enforcement or attempted or
threatened enforcement by any of the Releasees of any of their respective
rights, remedies or recourse related thereto (collectively, the “Released
Claims”). Each Credit Party covenants and agrees never to commence, voluntarily
aid in any way, prosecute or cause to be commenced or prosecuted against any of
the Releasees any action or other proceeding based upon any of the Released
Claims. Notwithstanding the foregoing, in no event shall the foregoing be
interpreted, construed or otherwise deemed as an admission or suggestion by the
Agents and Lenders of any wrong doing or liability owed to Company, any Credit
Party or any other Person. For the avoidance of doubt, this Section 10.23 shall
extend and apply to any Agent under the Existing Credit Agreement with respect
to any time period prior to their resignation.

 

10.24 Amendment and Restatement. This Agreement is an amendment and restatement
of the Existing Credit Agreement, and, as such, all terms and provisions
supersede in their entirety the Existing Credit Agreement. All other Collateral
Documents previously delivered shall continue to secure the Obligations as
herein defined, and shall be in full force and effect as amended and restated by
this Agreement and the other Credit Documents. The Credit Parties by executing
this Agreement hereby reaffirm all of the Obligations under the Existing Credit
Agreement and the other Credit Documents, as amended hereby.

 

[Remainder of page intentionally left blank]

 

 

105



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

EQUINIX, INC.

 

 

By:

 

/s/ PETER VAN CAMP        

--------------------------------------------------------------------------------

   

Name:    Peter Van Camp

Title:      Chief Executive Officer

 

EQUINIX OPERATING CO., INC.

 

 

By:

 

/s/ PETER VAN CAMP        

--------------------------------------------------------------------------------

   

Name:    Peter Van Camp

Title:      Chief Executive Officer

 

EQUINIX EUROPE, INC.

 

 

By:

 

/s/ PETER VAN CAMP        

--------------------------------------------------------------------------------

   

Name:    Peter Van Camp

Title:      Chief Executive Officer

 

EQUINIX – DC, INC.

 

 

By:

 

/s/ PETER VAN CAMP        

--------------------------------------------------------------------------------

   

Name:    Peter Van Camp

Title:      Chief Executive Officer

 

EQUINIX CAYMAN ISLANDS HOLDINGS

 

 

By:

 

/s/ PETER VAN CAMP        

--------------------------------------------------------------------------------

   

Name:    Peter Van Camp

Title:      President

 

 

 

EQUINIX DUTCH HOLDINGS N.V.

 



--------------------------------------------------------------------------------

 

By:

 

/s/ PETER VAN CAMP        

--------------------------------------------------------------------------------

   

Name:    Peter Van Camp

Title:      President

 

EQUINIX NETHERLANDS B.V.

 

 

By:

 

/s/ PETER VAN CAMP        

--------------------------------------------------------------------------------

   

Name:    Peter Van Camp

Title:      Managing Director

 

EQUINIX FRANCE SARL

 

 

By:

 

/s/ PETER VAN CAMP        

--------------------------------------------------------------------------------

   

Name:    Peter Van Camp

Title:      Managing Director

 

EQUINIX GERMANY GMBH

 

 

By:

 

/s/ PETER VAN CAMP        

--------------------------------------------------------------------------------

   

Name:    Peter Van Camp

Title:      Managing Director

 

EQUINIX UK LIMITED

 

 

By:

 

/s/ PETER VAN CAMP        

--------------------------------------------------------------------------------

   

Name:    Peter Van Camp

Title:      Director

 

EQUINIX ASIA HQ PTE LTD

 

 

By:

 

/s/ PETER VAN CAMP        

--------------------------------------------------------------------------------

   

Name:    Peter Van Camp

Title:      Director

 

 

PIHANA PACIFIC, INC.

 

 

 

 

2



--------------------------------------------------------------------------------

 

By:

 

/s/ PETER VAN CAMP         

--------------------------------------------------------------------------------

   

Name:     Peter Van Camp

Title:       Chief Executive Officer

 

PIHANA PACIFIC BUSINESS RECOVERY, INC.

 

By:

 

/s/ PETER VAN CAMP     

--------------------------------------------------------------------------------

   

Name:     Peter Van Camp

Title:       Chief Executive Officer

 

 

PIHANA PACIFIC BUSINESS RECOVERY HONG KONG LIMITED

 

By:

 

/s/ PETER VAN CAMP     

--------------------------------------------------------------------------------

   

Name:     Peter Van Camp

Title:       Representative Director

 

 

PIHANA PACIFIC AUSTRALIA PTY LIMITED

 

By:

 

/s/ PETER VAN CAMP     

--------------------------------------------------------------------------------

   

Name:     Peter Van Camp

Title:       Representative Director

 

 

PIHANA PACIFIC JAPAN KK

 

By:

 

/s/ PETER VAN CAMP     

--------------------------------------------------------------------------------

   

Name:     Peter Van Camp

Title:       Representative Director

 

 

PIHANA PACIFIC HONG KONG LIMITED

 

By:

 

/s/ PETER VAN CAMP     

--------------------------------------------------------------------------------

   

Name:     Peter Van Camp

Title:       Representative Director

 

3



--------------------------------------------------------------------------------

 

EAGLE ACQUISITION CORP 2A

 

By:

 

/s/ PETER VAN CAMP     

--------------------------------------------------------------------------------

   

Name:     Peter Van Camp

Title:       Chief Executive Officer

 

 

EAGLE ACQUISITION CORP 1A

 

By:

 

/s/ PETER VAN CAMP     

--------------------------------------------------------------------------------

   

Name:     Peter Van Camp

Title:       Chief Executive Officer

 

 

EAGLE ACQUISITION CORP 1B

 

By:

 

/s/ PETER VAN CAMP     

--------------------------------------------------------------------------------

   

Name:     Peter Van Camp

Title:       Chief Executive Officer

 

4



--------------------------------------------------------------------------------

 

SALOMON SMITH BARNEY INC.,

as Lead Arranger and Book Runner

 

By:

 

/s/ CARLTON B. KLEIN   

--------------------------------------------------------------------------------

   

Managing Director

 

5



--------------------------------------------------------------------------------

 

CITICORP USA, INC.,

as Administrative Agent, Collateral Agent and a

Lender

 

By:

 

/s/ MICHAEL C. BECKER   

--------------------------------------------------------------------------------

   

Name:     Michael C. Becker

Title:       Director

 

6



--------------------------------------------------------------------------------

 

CIT LENDING SERVICES CORPORATION,

as a Lender

 

By:

 

/s/ MICHAEL V. MONAHAN   

--------------------------------------------------------------------------------

   

Name:     Michael V. Monahan

Title:       Vice President

 

7



--------------------------------------------------------------------------------

 

LT HOLDCO I, LLC

as a Lender

 

By:

 

/s/ MICHAEL GALLAGHER         

--------------------------------------------------------------------------------

   

Name:     Michael Gallagher

Title:       Vice President

 

8



--------------------------------------------------------------------------------

 

BANK OF TOKYO-MITSUBISHI TRUST

COMPANY,

as a Lender

 

By:

 

/s/ TOD ANGUS         

--------------------------------------------------------------------------------

   

Name:     Tod Angus

Title:       Authorized Signatory

 

9



--------------------------------------------------------------------------------

 

THE BANK OF NOVA SCOTIA,

as a Lender

 

By:

 

/s/ STEPHEN C. LEVI     

--------------------------------------------------------------------------------

   

Name:     Stephen C. Levi

Title:       Director

 

10



--------------------------------------------------------------------------------

 

THE JPMORGAN CHASE BANK

(formely THE CHASE MANHATTAN BANK),

as a Lender

 

By:

 

/s/ JOHN P. MCDONAGH     

--------------------------------------------------------------------------------

   

Name:     John P. McDonagh

Title:       Managing Director

 

11



--------------------------------------------------------------------------------

 

COMERICA BANK, CALIFORNIA,

as a Lender

 

By:

 

/s/ KENNETH W. LEDEIT     

--------------------------------------------------------------------------------

   

Name:     Kenneth W. LeDeit

Title:       First Vice President

 

12



--------------------------------------------------------------------------------

 

ISTAR FINANCIAL, INC., as a Lender

 

By:

 

/s/ JAY S. SUGARMAN     

--------------------------------------------------------------------------------

   

Name:     Jay S. Sugarman

Title:       Chairman and CEO

 

13